Exhibit 10.1

EXECUTION VERSION

AMENDMENT No. 2, dated as of August 14, 2017 (this “Amendment”), to the Credit
Agreement, dated as of August 12, 2016, and as amended by Amendment No. 1, dated
as of February 13, 2017 (as amended, restated, modified and supplemented from
time to time prior to the date hereof, the “Credit Agreement”), by and among
ENGILITY CORPORATION (the “Borrower”), ENGILITY HOLDINGS, INC. (“Holdings”), the
Guarantors party thereto, the several banks and other financial institutions or
entities from time to time party to the Credit Agreement (each a “Lender” and,
collectively, the “Lenders”), MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent (the “Administrative Agent”), Collateral Agent, Swingline
Lender and Issuing Bank; capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Amended Credit Agreement
(as defined below).

WHEREAS, the Borrower desires (i) New Commitments (the “Term B1 Commitments” and
the Loans incurred thereunder, the “Term B1 Loans”) to refinance the existing
Term B1 Loans (the “Existing Term B1 Loans”) and (ii) New Commitments (the “Term
B2 Commitments” and the Loans incurred thereunder, the “Term B2 Loans”) to
refinance the existing Term B2 Loans (the “Existing Term B2 Loans”) and
(iii) substantially concurrently with, but immediately following, the initial
funding under the Term B1 Commitments and the Term B2 Commitments, to amend the
Credit Agreement as described herein, in each case, on the terms and subject to
the conditions set forth herein;

WHEREAS, Section 2.25 of the Credit Agreement provides that the Borrower may,
under certain circumstances, request New Commitments and may effect the joinder
of such New Commitments under the Credit Agreement pursuant to the applicable
Joinder Agreement;

WHEREAS, it is understood and agreed that this Amendment shall constitute a
Joinder Agreement for all purposes of the Credit Agreement;

WHEREAS, Section 10.1 of the Credit Agreement provides that the Administrative
Agent, the relevant Loan Parties and the Required Lenders may amend the Credit
Agreement and the other Loan Documents for certain purposes;

WHEREAS, in the case of Existing Term B1 Loans, each Lender that has delivered a
consent to this Amendment in the form of Exhibit A-1 hereto (a “Term B1
Consent”) has agreed, on the terms and conditions set forth herein, to have its
outstanding Existing Term B1 Loans (x) if such Lender delivered a Term B1
Consent indicating an election for the “Cashless Settlement Option” (any such
Lender, a “Converting Term B1 Lender”), converted into a like principal amount
in Dollars (or such lesser amount as notified to such Lender by the
Administrative Agent prior to the Amendment No. 2 Effective Date) of new Term B1
Loans (collectively, “Converted Term B1 Loans”), effective as of the Amendment
No. 2 Effective Date (as defined below) or (y) if such Lender delivered a Term
B1 Consent indicating an election for the “Post-Closing Settlement Option”,
repaid on the Amendment No. 2 Effective Date and such Lender shall purchase by
assignment new Term B1 Loans from the Additional Term B1 Lender (as defined
below) in a like principal amount (or such lesser amount as notified to such
Lender by the Administrative Agent prior to the Amendment No. 2 Effective Date)
as the Existing Term B1 Loans of such Lender that were repaid (it being
understood that no Existing Term B1 Loans repaid pursuant to this clause
(y) shall be deemed to be Converted Term B1 Loans for purposes of the Amended
Credit Agreement);



--------------------------------------------------------------------------------

WHEREAS, in the case of Existing Term B2 Loans, each Lender that has delivered a
consent to this Amendment in the form of Exhibit A-2 hereto (a “Term B2 Consent”
and, together with the Term B1 Consents, the “Term Consents”) has agreed, on the
terms and conditions set forth herein, to have its outstanding Existing Term B2
Loans (x) if such Lender delivered a Term B2 Consent indicating an election for
the “Cashless Settlement Option” (any such Lender, a “Converting Term B2 Lender”
and, together with the Converting Term B1 Lenders, the “Converting Term
Lenders”), converted into a like principal amount in Dollars (or such lesser
amount as notified to such Lender by the Administrative Agent prior to the
Amendment No. 2 Effective Date) of new Term B2 Loans (collectively, “Converted
Term B2 Loans”), effective as of the Amendment No. 2 Effective Date (as defined
below) or (y) if such Lender delivered a Term B2 Consent indicating an election
for the “Post-Closing Settlement Option”, repaid on the Amendment No. 2
Effective Date and such Lender shall purchase by assignment new Term B2 Loans
from the Additional Term B2 Lender (as defined below) in a like principal amount
(or such lesser amount as notified to such Lender by the Administrative Agent
prior to the Amendment No. 2 Effective Date) as the Existing Term B2 Loans of
such Lender that were repaid (it being understood that no Existing Term B2 Loans
repaid pursuant to this clause (y) shall be deemed to be Converted Term B2 Loans
for purposes of the Amended Credit Agreement);

WHEREAS, Morgan Stanley Senior Funding, Inc. has agreed (i) to make additional
Term B1 Loans (in such capacity, the “Additional Term B1 Lender”), in a
principal amount equal to $185,000,000.00 minus the principal amount of any
Existing Term B1 Loans that were converted into new Term B1 Loans on the
Amendment No. 2 Effective Date, the proceeds of which shall be applied to repay
in full the then outstanding non-converted Existing Term B1 Loans (the “Term B1
Loan Refinancing”) and (ii) to make additional Term B2 Loans (in such capacity,
the “Additional Term B2 Lender”), in a principal amount equal to $579,000,000.00
minus the principal amount of any Existing Term B2 Loans that were converted
into new Term B2 Loans on the Amendment No. 2 Effective Date, the proceeds of
which shall be applied to repay in full the then outstanding non-converted
Existing Term B2 Loans (the “Term B2 Loan Refinancing” and, together with the
Term B1 Loan Refinancing, the “Term Loan Refinancing”);

WHEREAS, substantially concurrently with, but immediately following, the initial
funding under the Term B1 Commitments and Term B2 Commitments and the
consummation of the Term Loan Refinancing, the Lenders party hereto consent to
the other amendments described herein (the “Amendments”), subject to the terms
and conditions described herein;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Term B1 Loans and Term B2 Loans; Amendment of the Credit Agreement.

(a) Effective as of the Amendment No. 2 Effective Date, (i) the Additional Term
B1 Lender hereby acknowledges and agrees that it has a Term B1 Commitment in an
amount equal to $20,652,073.92 and agrees to make new Term B1 Loans in Dollars
in a single Borrowing on the Amendment No. 2 Effective Date in accordance with
the Amended Credit Agreement, (ii) the Additional Term B2 Lender hereby
acknowledges and agrees that it has a Term B2 Commitment in an amount equal to
$71,146,456.39 and agrees to make new Term B2 Loans in Dollars in a single
Borrowing on the Amendment No. 2 Effective Date in accordance with the Amended
Credit Agreement and (iii) each Converting Term Lender acknowledges and agrees
that, on the terms and conditions set forth herein, its outstanding Existing
Term B1 Loans and/or Existing Term B2 Loans, as the case may be, shall be
converted into a like principal amount in Dollars (or such lesser amount as
notified to such Lender by the Administrative Agent) of new Term B1 Loans and/or
new Term B2 Loans, respectively, effective as of the Amendment No. 2 Effective
Date. From and after the Amendment No. 2 Effective Date, the Additional Term B1

 

-2-



--------------------------------------------------------------------------------

Lender, the Additional Term B2 Lender and each Converting Term Lender shall be a
“Term B1 Lender” and/or “Term B2 Lender, as applicable (as defined in the
Amended Credit Agreement) for all purposes under the Credit Agreement and the
other Loan Documents. The Term B1 Loans shall be a single, fungible tranche
regardless of whether such Term B1 Loans are made by the Additional Term B1
Lender or converted from Existing Term B1 Loans. The Term B2 Loans shall be a
single, fungible tranche regardless of whether such Term B2 Loans are made by
the Additional Term B2 Lender or converted from Existing Term B2 Loans. The Term
B1 Commitments and Term B2 Commitments are Incremental Term Loan Commitments and
the Term B1 Loans and Term B2 Loans are Incremental Term Loans, in each case
incurred pursuant to Section 2.25 of the Credit Agreement. This Amendment is a
Joinder Agreement pursuant to Section 2.25 of the Credit Agreement. The
Additional Term B1 Lender, the Additional Term B2 Lender and each Converting
Term Lender hereby consents to the Amendments described herein.

(b) The Credit Agreement is, effective as of the Amendment No. 2 Effective Date,
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit B hereto (as amended, the “Amended Credit Agreement”). It is
understood and agreed that the joinder of the Term B1 Commitments and Term B2
Commitments and the consummation of the Term Loan Refinancing shall occur
substantially concurrently with, but immediately prior to, the other Amendments.

Section 2. Representations and Warranties, No Default. The Borrower hereby
represents and warrants that as of the Amendment No. 2 Effective Date, after
giving effect to this Amendment, (i) no Default or Event of Default has occurred
and is continuing, (ii) this Amendment has been duly authorized, executed and
delivered by each Loan Party party hereto and constitutes the legal, valid and
binding obligations of each such Loan Party enforceable against each in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law and (iii) all representations and warranties
made by any Loan Party contained in the Amended Credit Agreement or in the other
Loan Documents are true and correct in all material respects, in each case on
and as of such date as if made on and as of the date hereof except to the extent
that such representations and warranties relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date, provided that, in each case, such materiality
qualifier shall not be applicable to any representation or warranty that is
already qualified or modified by materiality in the text thereof.

Section 3. Effectiveness. This Amendment shall become effective on the date
(such date, the “Amendment No. 2 Effective Date”) that the following conditions
have been satisfied:

(i) Consents. The Administrative Agent shall have received an executed signature
page to this Amendment (including in the form of a Term Consent) from (i) the
Additional Term B1 Lender, the Additional Term B2 Lender and each Converting
Term Lender, (ii) Lenders constituting the Required Lenders (as defined in the
Credit Agreement) immediately after giving effect to the joinder of the Term B1
Commitments and Term B2 Commitments and the consummation of the Term Loan
Refinancing and (iii) each Loan Party;

(ii) Incremental Facility Conditions. After giving effect to the incurrence of
the new Term B1 Loans and Term B2 Loans (including the conversion of any
Converted Term Loans) and the consummation of the Term Loan Refinancing (but,
for the avoidance of doubt, not the consummation of the other Amendments), each
of the conditions set forth in Section 2.25(a) of the Credit Agreement shall be
satisfied;

 

-3-



--------------------------------------------------------------------------------

(iii) Fees. The Administrative Agent and the Joint Lead Arrangers shall have
received the fees in the amounts previously agreed in writing by the Borrower to
be received on the Amendment No. 2 Effective Date, and all reasonable and
documented expenses for which invoices have been presented prior to the
Amendment No. 2 Effective Date;

(iv) Legal Opinions. The Administrative Agent shall have received favorable
legal opinions of (1) Bass, Berry & Sims PLC, special counsel to the Loan
Parties and (2) Mintz Levin Cohn Ferris Glovsky and Popeo PC, special New York
and Massachusetts counsel to the Loan Parties, each covering such matters as the
Administrative Agent may reasonably request and otherwise reasonably
satisfactory to the Administrative Agent;

(v) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the Amendment No. 2
Effective Date certifying that (a) all representations and warranties made by
any Loan Party contained in the Amended Credit Agreement or in the other Loan
Documents are true and correct in all material respects, in each case on and as
of such date as if made on and as of the Amendment No. 2 Effective Date except
to the extent that such representations and warranties relate to an earlier
date, in which case such representations and warranties were true and correct in
all material respects as of such earlier date, provided that, in each case, such
materiality qualifier shall not be applicable to any representation or warranty
that is already qualified or modified by materiality in the text thereof and
(b) no Default, shall have occurred and be continuing; and

(vi) Closing Certificates. The Administrative Agent shall have received (i) a
copy of the certificate or articles of incorporation or organization (or other
similar organizational document), including all amendments thereto, of each Loan
Party, certified, if applicable, as of a recent date by the Secretary of State
of the state of its organization (or a certification from each Loan Party that
there have been no changes other than changes specified in the certification to
the certificate or articles of incorporation or organization, including all
amendments thereto, that were delivered to the Administrative Agent on the
Closing Date), (ii) a certificate as to the good standing (where relevant) of
each Loan Party organized in the United States as of a recent date, from such
Secretary of State or similar Governmental Authority and (iii) a certificate of
a manager, director, Secretary or Assistant Secretary or similar officer of each
Loan Party dated the Amendment No. 2 Effective Date and certifying that attached
thereto is a true and complete copy of the by-laws or operating (or limited
liability company) agreement (or other similar organizational document) of such
Loan Party as in effect on the Amendment No. 2 Effective Date (or a
certification from each Loan Party that there have been no changes other than
changes specified in the certification to the by-laws or operating (or limited
liability company) agreement that were delivered to the Administrative Agent on
the Closing Date).

(vii) The Term Loan Refinancing shall be consummated and all accrued and unpaid
interest and fees shall have been paid in connection therewith.

Section 4. Consent. Each Person delivering a Term Consent hereto agrees not to
make any claims to the Borrower pursuant to Section 2.21 of the Credit Agreement
with respect to any loss or expense that such Lender may sustain or incur as a
consequence of any event caused by the prepayment of its Existing Term B1 Loans
or Existing Term B2 Loans on the Amendment No. 2 Effective Date.

Section 5. Counterparts. This Amendment may be executed in any number of
counterparts (including the Term Consents) and by different parties hereto on
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original, but all of which when taken together shall constitute
a single instrument. Delivery of an executed counterpart of a signature page of
this Amendment (including the Term Consents) by facsimile or any other
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

-4-



--------------------------------------------------------------------------------

Section 6. Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 7. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AND FOR ANY
COUNTERCLAIM THEREIN.

Section 8. Jurisdiction; Consent to Service of Process. Each party hereto hereby
submits for itself and its Property in any legal action or proceeding relating
to this Amendment, or for recognition and enforcement of any judgment in respect
hereof, to the exclusive general jurisdiction of the courts of the State of New
York, the courts of the United States for the Southern District of New York, and
appellate courts from any thereof, (ii) consents that any such action or
proceeding may be brought in such courts and waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same, (iii) agrees that service of process in
any such action or proceeding may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to it at its address set forth in Section 10.2 of the Amended
Credit Agreement or at such other address of which the Administrative Agent
shall have been notified pursuant thereto and (iv) agrees that nothing herein
shall affect the right to effect service of process in any other manner
permitted by law or shall limit the right to sue in any other jurisdiction. .

Section 9. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 10. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Collateral Agent, in each case under the Amended
Credit Agreement or any other Loan Document, and (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Amended Credit Agreement or any other Loan
Document and nothing herein shall or may be construed as a novation thereof.
Except as expressly set forth herein, each and every term, condition,
obligation, covenant and agreement contained in the Amended Credit Agreement or
any other Loan Document is hereby ratified and re-affirmed in all respects and
shall continue in full force and effect and each Loan Party reaffirms its
obligations under the Loan Documents to which it is party and the grant of its
Liens on the Collateral made by it pursuant to the Security Documents. From and
after the Amendment No. 2 Effective Date, all references to the Credit Agreement
in any Loan Document and all references in the Amended Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to the
Amended Credit Agreement, shall, unless expressly provided otherwise, refer to
the Credit Agreement as amended by this Amendment. Each of the Loan Parties
hereby consents to this Amendment and confirms that all obligations of such Loan
Party under the Loan Documents to which such Loan Party is a party shall
continue to apply to the Amended Credit Agreement as amended hereby and that the
amendment of the Credit Agreement pursuant to this Amendment shall not
constitute a novation of the Credit Agreement or any other Loan Document as in
effect prior to the Amendment No. 2 Effective Date.

[SIGNATURE PAGES FOLLOW]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ENGILITY CORPORATION By:  

/s/ Wayne M. Rehberger

  Name: Wayne M. Rehberger   Title: Senior Vice President and Chief Financial
Officer By:  

/s/ Thomas O. Miiller

  Name: Thomas O. Miiller   Title: Senior Vice President, General Counsel and
Corporate Secretary ENGILITY HOLDINGS, INC. By:  

/s/ Wayne M. Rehberger

  Name: Wayne M. Rehberger   Title: Senior Vice President and Chief Financial
Officer By:  

/s/ Thomas O. Miiller

  Name: Thomas O. Miiller   Title: Senior Vice President, General Counsel and
Corporate Secretary ENGILITY LLC By:  

/s/ Thomas O. Miiller

  Name: Thomas O. Miiller   Title: Senior Vice President, General Counsel and
Corporate Secretary DYNAMICS RESEARCH CORPORATION By:  

/s/ Thomas O. Miiller

  Name: Thomas O. Miiller   Title: Senior Vice President, General Counsel and
Corporate Secretary



--------------------------------------------------------------------------------

SUPPORT SERVICES ORGANIZATION, LLC By:  

/s/ Thomas O. Miiller

  Name: Thomas O. Miiller   Title: Senior Vice President, General Counsel and
Corporate Secretary TEXELTEK, LLC By:  

/s/ Thomas O. Miiller

  Name: Thomas O. Miiller   Title: Senior Vice President, General Counsel and
Corporate Secretary TASC SERVICES CORPORATION By:  

/s/ Thomas O. Miiller

  Name: Thomas O. Miiller   Title: Senior Vice President, General Counsel and
Corporate Secretary ATAC SERVICES LLC By:  

/s/ Thomas O. Miiller

  Name: Thomas O. Miiller   Title: Vice President and Secretary



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent and Collateral Agent

By:  

/s/ Ryan Murphy

  Name: Ryan Murphy   Title: Authorized Signatory

MORGAN STANLEY SENIOR FUNDING, INC.,

as Additional Term B1 Lender

By:  

/s/ Ryan Murphy

  Name: Ryan Murphy   Title: Authorized Signatory

MORGAN STANLEY SENIOR FUNDING, INC.,

as Additional Term B2 Lender

By:  

/s/ Ryan Murphy

  Name: Ryan Murphy   Title: Authorized Signatory



--------------------------------------------------------------------------------

EXHIBIT A-1

Term B1 Consent

The undersigned Term B1 Lender hereby irrevocably and unconditionally approves
the Amendment and consents as follows:

Cashless Settlement Option

 

☐ to convert 100% of the outstanding principal amount of the Existing Term B1
Loans held by such Term B1 Lender (or such lesser amount as notified to such
Lender by the Administrative Agent) into new Term B1 Loans in a like principal
amount in Dollars.

Post-Closing Settlement Option

 

☐ to have 100% of the outstanding principal amount of the Existing Term B1 Loans
held by such Term B1 Lender repaid on the Amendment No. 2 Effective Date and to
purchase by assignment from the Additional Term B1 Lender a like principal
amount in Dollars of new Term B1 Loans (or such lesser amount as notified to
such Lender by the Administrative Agent).

 

                                                                              ,
(Name of Institution)

By:  

 

  Name:   Title:

 

If a second signature is necessary: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A-2

Term B2 Consent

The undersigned Term B2 Lender hereby irrevocably and unconditionally approves
the Amendment and consents as follows:

Cashless Settlement Option

 

☐ to convert 100% of the outstanding principal amount of the Existing Term B2
Loans held by such Term B2 Lender (or such lesser amount as notified to such
Lender by the Administrative Agent) into new Term B2 Loans in a like principal
amount in Dollars.

Post-Closing Settlement Option

 

☐ to have 100% of the outstanding principal amount of the Existing Term B2 Loans
held by such Term B2 Lender repaid on the Amendment No. 2 Effective Date and to
purchase by assignment from the Additional Term B2 Lender a like principal
amount in Dollars of new Term B2 Loans (or such lesser amount as notified to
such Lender by the Administrative Agent).

 

                                                                              ,
(Name of Institution)

By:  

 

  Name:   Title: If a second signature is necessary: By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B

 

 

CREDIT AGREEMENT

Dated as of August 12, 2016,

as Amended by Amendment No. 1 on February 13, 2017 and

as further Amended by Amendment No. 2 on August 14, 2017

among

ENGILITY HOLDINGS, INC.,

as Holdings,

ENGILITY CORPORATION,

as the Borrower

The Several Lenders from Time to Time Parties Hereto,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent and Collateral Agent,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Swingline Lender and Issuing Bank

and

MORGAN STANLEY SENIOR FUNDING, INC.,

BARCLAYS BANK PLC,

DEUTSCHE BANK SECURITIES, INC.,

JPMORGAN CHASE BANK, N.A.,

KKR CAPITAL MARKETS LLC

REGIONS BANK

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Bookrunners,

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1. DEFINITIONS

     1  

Section 1.1

   Defined Terms      1  

Section 1.2

   Other Definitional Provisions      40  

Section 1.3

   Pro Forma Calculations      4041  

Section 1.4

   Certifications      41  

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

     41  

Section 2.1

   Term Commitments      41  

Section 2.2

   Procedure for Term Loan Borrowing      42  

Section 2.3

   Amortization of Term Loans      42  

Section 2.4

   Revolving Commitments      43  

Section 2.5

   Procedure for Revolving Loan Borrowing      43  

Section 2.6

   Swingline Commitment      4343  

Section 2.7

   Procedure for Swingline Borrowing; Refunding of Swingline Loans      44  

Section 2.8

   Repayment of Loans      45  

Section 2.9

   Commitment Fees, etc.      46  

Section 2.10

   Termination or Reduction of Revolving Commitments      4646  

Section 2.11

   Optional Prepayments      47  

Section 2.12

   Mandatory Prepayments      48  

Section 2.13

   Conversion and Continuation Options      50  

Section 2.14

   Minimum Amounts and Maximum Number of Eurocurrency Tranches      5050  

Section 2.15

   Interest Rates and Payment Dates      51  

Section 2.16

   Computation of Interest and Fees      51  

Section 2.17

   Inability to Determine Interest Rate      52  

Section 2.18

   Pro Rata Treatment and Payments      52  

Section 2.19

   Requirements of Law      54  

Section 2.20

   Taxes      55  

Section 2.21

   Indemnity      58  

Section 2.22

   Illegality      58  

Section 2.23

   Change of Lending Office      58  

Section 2.24

   Replacement of Lenders      5858  

Section 2.25

   Incremental Loans      59  

Section 2.26

   Certain Provisions Regarding Defaulting Lenders      6060  

Section 2.27

   Extended Loans      61  

Section 2.28

   Permitted Debt Exchanges      62  

Section 2.29

   Refinancing Amendments      64  

SECTION 3. LETTERS OF CREDIT

     67  

Section 3.1

   L/C Commitment      67  

Section 3.2

   Procedure for Issuance of Letter of Credit      6767  

Section 3.3

   Fees and Other Charges      68  

Section 3.4

   L/C Participations      68  

Section 3.5

   Reimbursement Obligation of the Borrower      69  

Section 3.6

   Obligations Absolute      69  

 

-i-



--------------------------------------------------------------------------------

          Page  

Section 3.7

   Letter of Credit Payments      70  

Section 3.8

   Applications; Resignation or Replacement of Issuing Bank      70  

Section 3.9

   Existing Letters of Credit      71  

SECTION 4. REPRESENTATIONS AND WARRANTIES

     71  

Section 4.1

   Financial Condition      71  

Section 4.2

   No Change      71  

Section 4.3

   Existence; Compliance with Law      71  

Section 4.4

   Corporate Power; Authorization; Enforceable Obligations      72  

Section 4.5

   No Legal Bar      7272  

Section 4.6

   No Material Litigation      72  

Section 4.7

   No Default      72  

Section 4.8

   Ownership of Property; Liens      73  

Section 4.9

   Intellectual Property      73  

Section 4.10

   Taxes      73  

Section 4.11

   Federal Regulations      7373  

Section 4.12

   ERISA      73  

Section 4.13

   Investment Company Act      74  

Section 4.14

   Subsidiaries      74  

Section 4.15

   Environmental Matters      74  

Section 4.16

   Accuracy of Information, etc.      74  

Section 4.17

   Security Documents      75  

Section 4.18

   Solvency      76  

Section 4.19

   Patriot Act; Foreign Corrupt Practices Act      76  

Section 4.20

   Sanctioned Persons      76  

SECTION 5. CONDITIONS PRECEDENT

     76  

Section 5.1

   Conditions to Initial Extension of Credit      76  

Section 5.2

   Conditions to Each Revolving Loan Extension of Credit After Closing Date     
78  

SECTION 6. AFFIRMATIVE COVENANTS

     78  

Section 6.1

   Financial Statements      79  

Section 6.2

   Certificates; Other Information      79  

Section 6.3

   Payment of Taxes      81  

Section 6.4

   Conduct of Business and Maintenance of Existence, etc.; Compliance      81  

Section 6.5

   Maintenance of Property; Insurance      8181  

Section 6.6

   Inspection of Property; Books and Records; Discussions; Lender Meetings     
82  

Section 6.7

   Notices      8282  

Section 6.8

   Additional Collateral, etc.      83  

Section 6.9

   Use of Proceeds      85  

Section 6.10

   Post-Closing Undertakings      85  

Section 6.11

   Maintenance of Ratings      85  

Section 6.12

   Further Assurances      8585  

Section 6.13

   Changes in Fiscal Periods      8585  

Section 6.14

   Lines of Business      85  

Section 6.15

   Compliance with Sanctions, Anti-Money Laundering and Anti-Corruption Laws   
  85  

 

-ii-



--------------------------------------------------------------------------------

          Page  

SECTION 7. NEGATIVE COVENANTS

     85  

Section 7.1

   Financial Covenant      86  

Section 7.2

   Indebtedness      8686  

Section 7.3

   Liens      90  

Section 7.4

   Fundamental Changes      93  

Section 7.5

   Dispositions of Property      94  

Section 7.6

   Restricted Payments      9696  

Section 7.7

   Investments      9898  

Section 7.8

   Optional Payments and Modifications of Certain Debt Instruments      100  

Section 7.9

   Transactions with Affiliates      100  

Section 7.10

   Sales and Leasebacks      101  

Section 7.11

   [Reserved]      101  

Section 7.12

   Negative Pledge Clauses      101  

Section 7.13

   Clauses Restricting Subsidiary Distributions      102  

Section 7.14

   [Reserved]      103  

Section 7.15

   Limitation on Hedge Agreements      103  

Section 7.16

   Changes in Jurisdictions of Organization; Name      103  

SECTION 8. EVENTS OF DEFAULT

     104104  

Section 8.1

   Events of Default      104104  

Section 8.2

   Specified Equity Contributions      108107  

Section 8.3

   Treatment of Certain Payments      108108  

SECTION 9. THE AGENTS

     108  

Section 9.1

   Appointment      108  

Section 9.2

   Delegation of Duties      109108  

Section 9.3

   Powers and Duties      109109  

Section 9.4

   Exculpatory Provisions      109  

Section 9.5

   Reliance by the Agents      110109  

Section 9.6

   Notice of Default      110110  

Section 9.7

   Non-Reliance on Agents and Other Lenders      110110  

Section 9.8

   Indemnification      111110  

Section 9.9

   Agent in Its Individual Capacity      111111  

Section 9.10

   Successor Administrative Agent, Collateral Agent, Swingline Lender and
Issuing Bank      111111  

Section 9.11

   Authorization to Release Liens and Guarantees      114113  

Section 9.12

   Withholding Taxes      114113  

SECTION 10. MISCELLANEOUS

     114114  

Section 10.1

   Amendments and Waivers      114114  

Section 10.2

   Notices      116115  

Section 10.3

   No Waiver; Cumulative Remedies      117  

Section 10.4

   Survival of Representations and Warranties      117  

Section 10.5

   Payment of Expenses; Indemnification      117  

Section 10.6

   Successors and Assigns; Participations and Assignments      119118  

Section 10.7

   Adjustments; Set-off      123122  

Section 10.8

   Counterparts      123  

 

-iii-



--------------------------------------------------------------------------------

          Page  

Section 10.9

   Severability      124123  

Section 10.10

   Integration      124123  

Section 10.11

   GOVERNING LAW      124123  

Section 10.12

   Submission to Jurisdiction; Waivers      124123  

Section 10.13

   Acknowledgments      124  

Section 10.14

   Confidentiality      125124  

Section 10.15

   Release of Collateral and Guarantee Obligations; Subordination of Liens     
126125  

Section 10.16

   Accounting Changes      127126  

Section 10.17

   WAIVERS OF JURY TRIAL      127126  

Section 10.18

   USA PATRIOT ACT      127  

Section 10.19

   Effect of Certain Inaccuracies      127  

Section 10.20

   Usury Savings Clause      128127  

Section 10.21

   Marshalling; Payments Set Aside      128127  

Section 10.22

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      128
 

 

-iv-



--------------------------------------------------------------------------------

ANNEXES:

 

A-1    Term Commitments A-2    Revolving Commitments SCHEDULES: 3.9    Existing
Letters of Credit 4.3    Existence; Compliance with Law 4.4    Consents,
Authorizations, Filings and Notices 4.6    Litigation 4.8    Real Property 4.14
   Subsidiaries 4.17    UCC Filing Jurisdictions 6.10    Post-Closing
Undertakings 7.2(d)    Existing Indebtedness 7.3(g)    Existing Liens 7.7   
Existing Investments 7.12    Existing Negative Pledge Clauses EXHIBITS: A   
Form of Assignment and Assumption B    Form of Borrowing Notice C    Form of
Compliance Certificate D    Form of Conversion/Continuation Notice E    Form of
Guarantee and Collateral Agreement F    [Reserved] G    Form of Joinder
Agreement H-1    Form of Term B1 Loan Note H-2    Form of Term B2 Loan Note H-3
   Form of Revolving Note I    Form of Prepayment Notice J    Form of
Subordinated Intercompany Note K    Form of Exemption Certificate L    Form of
Solvency Certificate M    Form of Closing Certificate N-1    Form of Legal
Opinion of Bass, Berry & Sims PLC N-2    Form of Legal Opinion of Mintz Levin
Cohn Ferris Glovsky and Popeo PC

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of August 12, 2016 (as amended by Amendment No. 1 on
February 13, 2017 and as further amended by Amendment No. 2 on August 14, 2017),
among ENGILITY HOLDINGS, INC., a Delaware corporation (“Holdings”), ENGILITY
CORPORATION, a Massachusetts corporation (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”) and MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent and Collateral Agent.

WHEREAS, the Borrower has requested the Lenders to provide and the Lenders have
agreed to provide (a) Term B1 Term Loans in an aggregate principal amount of
$195.0185.0 million, (b) Term B2 Term Loans in an aggregate principal amount of
$608.0579.0 million and (c) a $165,000,000 revolving credit facility for the
making of revolving loans and swingline loans and the issuance of letters of
credit, each for the account of the Borrower;

NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto covenant and
agree as follows:

SECTION 1. DEFINITIONS

Section 1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum equal to the highest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus  1⁄2 of 1% and (c) the Eurocurrency Rate applicable for an interest
period of one month plus 1%. For purposes hereof: “Prime Rate” means the rate of
interest as announced from time to time by the Administrative Agent as its prime
rate in effect at its principal office in New York City, as in effect from time
to time. Any change in the ABR due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Accounting Changes”: as defined in Section 10.16.

“Acquisition”: as defined in the definition of “Permitted Acquisition.”

“Act”: as defined in Section 10.18.

“Administrative Agent”: Morgan Stanley, in its capacity as the administrative
agent for the Lenders under this Agreement and the other Loan Documents,
together with any of its successors and permitted assigns in such capacity in
accordance with Section 9.10.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly to direct or cause the direction of the management and policies of
such Person, in either case whether by contract or otherwise.

“Affiliated Institutional Lender”: (x) any investment fund managed or advised by
Affiliates of Holdings that is a bona fide debt fund and (y) any bank, insurance
company, investment bank or commercial finance company that is an Affiliate of
Holdings, in the case of each clause (x) and (y) that extends credit or buys
loans in the ordinary course of business.



--------------------------------------------------------------------------------

“Agents”: the collective reference to the Collateral Agent and the
Administrative Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitment at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans, (ii) the aggregate amount of such Lender’s
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding and (iii) the aggregate amount of such Lender’s New Commitments then
in effect, or if such New Commitments have been terminated, the amount of such
Lender’s New Loans.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the total Aggregate Exposures of all Lenders at such time.

“Agreed Purposes”: as defined in Section 10.14.

“Agreement”: this Credit Agreement, as amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount, upfront fees, a LIBOR or
U.S. Base Rate floor, or otherwise, in each case, incurred or payable by the
Borrower generally to all the lenders of such Indebtedness; provided that
original issue discount and upfront fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the stated life to maturity at
the time of its incurrence of the applicable Indebtedness); and provided,
further, that “All-In Yield” shall not include arrangement fees, structuring
fees, commitment fees, underwriting fees and similar fees (regardless of whether
paid in whole or in part to any or all lenders) or other fees not paid generally
to all lenders of such Indebtedness.

“Amendment No. 1”: Amendment No. 1 to this Agreement, dated as of February 13,
2017.

“Amendment No. 12”: Amendment No. 2 to this Agreement, dated as of August 14,
2017.

“Amendment No. 2 Consenting Lender”: each Lender that has returned an executed
counterpart to Amendment No. 12 to the Administrative Agent prior to the
Amendment No. 12 Effective Date.

“Amendment No. 12 Effective Date”: as defined in Amendment No. 1.2.

“Annual Operating Budget”: as defined in Section 6.2(c).

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to the Borrower or any of its Affiliates from time to time concerning
or relating to bribery or corruption.

“Applicable Commitment Fee Rate”: shall be 0.50% per annum.

“Applicable Margin”: for any day, with respect to (i) ABR Loans (including any
Swingline Loan) under (x) the Revolving Facility, 3.75% per annum, (y) the Term
B2 Facility, 2.752.25% per annum and (z) the Term B1 Facility, 2.251.75% per
annum and (ii) Eurocurrency Loans under (x) the Revolving Facility, 4.75% per
annum, (y) the Term B2 Facility, 3.753.25% per annum and (z) the Term B1
Facility, 3.252.75% per annum.

 

-2-



--------------------------------------------------------------------------------

“Application”: an application, in such form as the relevant Issuing Bank may
specify from time to time, requesting such Issuing Bank to open a Letter of
Credit.

“Approved Fund”: as defined in Section 10.6(b).

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property by the Borrower or any of its Restricted Subsidiaries not in the
ordinary course of business (a) under Section 7.5(e) or (b) not otherwise
permitted under Section 7.5 (provided that nothing contained herein shall be
considered a consent to a disposition not otherwise permitted under
Section 7.5), in each case, which yields Net Cash Proceeds (valued at the
initial principal amount thereof in the case of non-cash proceeds consisting of
notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $10,000,000.

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit A hereto.

“Auction Agent” shall mean the Administrative Agent or its successor or
permitted assign.

“Authorized Officer”: as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person’s chief financial officer, treasurer or secretary.

“Available Amount”: as at any date, the sum of, without duplication:

(a) $30,000,000;

(b) the aggregate Available Excess Cash Flow Amount as of such date;

(c) the Net Cash Proceeds received after the Closing Date and on or prior to
such date from any Equity Issuance by, or capital contribution to, Holdings or
the Borrower (which in the case of any such Equity Issuance by the Borrower, is
not Disqualified Capital Stock) which, in the case of any such Equity Issuance
by, or capital contribution to, Holdings, have been contributed in cash as
common equity to the Borrower, in each case to the extent it is not a Specified
Equity Contribution;

(d) the aggregate amount of proceeds received by Borrower or any Subsidiary
Guarantor after the Closing Date and on or prior to such date that (i) would
have constituted Net Cash Proceeds pursuant to clause (a) of the definition of
“Net Cash Proceeds” except for the operation of any of (A) the Dollar threshold
set forth in the definition of “Asset Sale” and (B) the Dollar threshold set
forth in the definition of “Recovery Event” or (ii) constitutes Declined
Proceeds;

(e) the amount received by the Borrower or any Subsidiary Guarantor in cash
after the Closing Date from any dividend or other distribution by an
Unrestricted Subsidiary;

(f) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in cash, Cash Equivalents and Permitted
Liquid Investments by the Borrower or any Subsidiary Guarantor in respect of any
Investments made pursuant to Section 7.7(f)(ii)(B), (h)(B), or (u)(ii); and

 

-3-



--------------------------------------------------------------------------------

(g) the aggregate amount actually received in cash, Cash Equivalents or
Permitted Liquid Investments by the Borrower or any Subsidiary Guarantor in
connection with the sale, transfer or other disposition of its ownership
interest in any joint venture that is not a Subsidiary Guarantor or in any
Unrestricted Subsidiary, in each case, to the extent of the Investment in such
joint venture or Unrestricted Subsidiary;

in each case, that has not been previously applied pursuant to Section 7.6(b),
Section 7.6(n), Section 7.7(f)(ii), (h)(B) or (u)(ii) or Section 7.8(a)(i).

“Available Excess Cash Flow Amount” means, at any date of determination, an
amount equal to (a) commencing with the fiscal year ending December 31, 2017,
the sum of the amount of Excess Cash Flow (to the extent such Excess Cash Flow
amount exceeds $0) for each fiscal year in respect of which consolidated
financial statements have been delivered pursuant to Section 6.1(a) on or prior
to such date, minus (b) the sum of the aggregate amount of prepayments of Term
Loans required to be made pursuant to Section 2.12(c) (without giving effect to
any reduction in such amounts pursuant to clause (ii)(B) of such section) in
respect of Excess Cash Flow for each such fiscal year.

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect (including any New Commitments which are Revolving Commitments)
over (b) such Lender’s Revolving Extensions of Credit then outstanding; provided
that in calculating any Revolving Lender’s Revolving Extensions of Credit under
its Revolving Commitment for the purpose of determining such Revolving Lender’s
Available Revolving Commitments pursuant to Section 2.9(a), the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Basel III”: all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III.

“Benefited Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Board of Directors”: (a) with respect to a corporation, the board of directors
of the corporation or any committee thereof duly authorized to act on behalf of
such board; (b) with respect to a partnership, the Board of Directors of the
general partner of the partnership, or any committee thereof duly authorized to
act on behalf of such board or the board or committee of any Person serving a
similar function; (c) with respect to a limited liability company, the sole
member, managing member or members or any controlling committee of managing
members thereof or any Person or Persons serving a similar function; and
(d) with respect to any other Person, the board or committee of such Person
serving a similar function.

 

-4-



--------------------------------------------------------------------------------

“Borrower”: Engility Corporation, a Massachusetts corporation.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Borrowing Notice”: a notice substantially in the form of Exhibit B hereto.

“Business”: the business activities and operations of Holdings and its
Subsidiaries on the Closing Date immediately after giving effect to the
transactions contemplated by this Agreement.

“Business Day”: a day (a) other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close and
(b) with respect to notices and determinations in connection with, and payments
of principal and interest on, Eurocurrency Loans, such day is also a day for
trading by and between banks in Dollar deposits in the London interbank
eurocurrency market.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all cash expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease but excluding any amount representing capitalized
interest) of fixed or capital assets, computer software or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which are required to be capitalized under GAAP on a balance sheet
of such Person.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal Property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP; provided that
for purposes of this definition, “GAAP” shall mean generally accepted accounting
principles in the United States as in effect on the Closing Date; provided,
further, that any change in GAAP after the Closing Date will not cause any lease
that was not or would not have been a capital lease prior to such change to be
deemed a capital lease.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, and any and
all equivalent ownership interests in a Person (other than a corporation).

“Cash Equivalents”:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within eighteen
months from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
issuance thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America

 

-5-



--------------------------------------------------------------------------------

or any State thereof that has a combined capital and surplus and undivided
profits of not less than $500,000,000 and that issues (or the parent of which
issues) commercial paper rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or “A-1” (or the then equivalent grade) by S&P;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(d) above; and

(f) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Cash Management Obligations”: “Borrower Cash Management Obligations” as defined
in the Guarantee and Collateral Agreement.

“Certificated Security”: as defined in the Guarantee and Collateral Agreement.

“CFC”: a controlled foreign corporation within the meaning of Section 957 of the
Code.

“Change in Law”: (a) the adoption of any law, rule or regulation, or (b) any
change in any law, rule or regulation or in the interpretation or application
thereof by any Governmental Authority.

“Change of Control”: as defined in Section 8.1(j).

“Chattel Paper”: as defined in the Guarantee and Collateral Agreement.

“Closing Date”: August 12, 2016, the date on which the conditions precedent set
forth in Section 5.1 were satisfied or waived and the Existing Term B1 Loans and
Existing Term B2 Loans were funded under the ExistingOriginal Credit Agreement.

“Closing Date Refinancing” shall mean the repayment and termination of all
Indebtedness outstanding under (i) the Existing First Lien Credit Agreement and
(ii) the Existing Second Lien Credit Agreement.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: as defined in the Guarantee and Collateral Agreement and shall
include the Real Estate Collateral.

“Collateral Agent”: Morgan Stanley, in its capacity as collateral agent for the
Secured Parties under the Security Documents, together with any of its
successors and permitted assigns in such capacity in accordance with
Section 9.10.

“Commitment”: as to any Lender, the sum of the Term Commitments, the Revolving
Commitments and the New Commitments (in each case, if any) of such Lender.

 

-6-



--------------------------------------------------------------------------------

“Committed Reinvestment Amount”: as defined in the definition of “Reinvestment
Prepayment Amount.”

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time and any successor statute.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with Holdings within the meaning of Section 4001 of ERISA
or is part of a group that includes Holdings and that is treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code.

“Commonly Controlled Plan”: as defined in Section 4.12(b).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit C hereto.

“Confidential Information”: as defined in Section 10.14.

“Consolidated Current Assets”: at any date, all amounts (other than cash, Cash
Equivalents and Permitted Liquid Investments) that would, in conformity with
GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, but excluding, without
duplication, all Indebtedness consisting of Revolving Loans, L/C Obligations or
Swingline Loans, to the extent otherwise included therein.

“Consolidated EBITDA”: of any Person for any period, Consolidated Net Income of
such Person and its Restricted Subsidiaries for such period plus, without
duplication and, if applicable, to the extent reflected as a charge in the
statement of such Consolidated Net Income (regardless of classification) for
such period, the sum of:

(a) provisions for taxes based on income (or similar taxes in lieu of income
taxes), profits, capital (or equivalents), including federal, foreign, state,
local, franchise, excise and similar taxes and foreign withholding taxes of such
Person paid or accrued during such period;

(b) Consolidated Interest Expense and, to the extent not reflected in such
Consolidated Interest Expense, any net losses on hedging obligations or other
derivative instruments entered into for the purpose of hedging interest rate
risk, amortization or write-off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including commitment, letter of credit and administrative fees and charges with
respect to the Facilities);

(c) depreciation and amortization expense and impairment charges (including
deferred financing fees, capitalized software expenditures, intangibles
(including goodwill), organization costs and amortization of unrecognized prior
service costs and actuarial gains and losses related to pensions and other
post-employment benefits);

(d) any extraordinary, unusual or non-recurring expenses or losses (including
losses on sales of assets outside of the ordinary course of business and
restructuring and integration costs or reserves, including any severance costs,
costs associated with office and facility openings, closings and consolidations,
relocation costs and other non-recurring business optimization expenses);

 

-7-



--------------------------------------------------------------------------------

(e) any other non-cash charges, expenses or losses (except to the extent such
charges, expenses or losses represent an accrual of or reserve for cash expenses
in any future period or an amortization of a prepaid cash expense paid in a
prior period);

(f) stock-option based and other equity-based compensation expenses;

(g) transaction costs, fees, losses and expenses (whether or not any transaction
is actually consummated) (including the transactions contemplated hereby
(including any amendments or waivers of the Loan Documents), and those payable
in connection with the sale of Capital Stock, the incurrence of Indebtedness
permitted by Section 7.2, transactions permitted by Section 7.4, Dispositions
permitted by Section 7.5 or any Permitted Acquisition or other Investment
permitted by Section 7.7 (in each case whether or not successful));

(h) [Reserved];

(i) proceeds from any business interruption insurance (to the extent not
reflected as revenue or income in such statement of such Consolidated Net
Income);

(j) the amount of cost savings and other operating improvements and synergies
projected by the Borrower in good faith and certified in writing to the
Administrative Agent to be realized as a result of any acquisition or
Disposition (including the termination or discontinuance of activities
constituting such business) of business entities or properties or assets,
constituting a division or line of business of any business entity, division or
line of business that is the subject of any such acquisition or Disposition, or
from any operational change taken or committed to be taken during such period
(in each case calculated on a pro forma basis as though such cost savings and
other operating improvements and synergies had been realized on the first day of
such period), net of the amount of actual benefits realized during such period
from such actions to the extent already included in the Consolidated Net Income
for such period, provided that (i) the Borrower shall have certified to the
Administrative Agent that (A) such cost savings, operating improvements and
synergies are reasonably anticipated to result from such actions, (B) such
actions have been taken, or have been committed to be taken and the benefits
resulting therefrom are anticipated by the Borrower to be realized within 24
months and (ii) no cost savings shall be added pursuant to this clause (j) to
the extent already included in clause (d) above with respect to such period;

(k) cash expenses relating to earn-outs and similar obligations;

(l) charges, losses, lost profits, expenses or write-offs to the extent
indemnified or insured by a third party, including expenses covered by
indemnification provisions in any agreement in connection with a Permitted
Acquisition or any other acquisition permitted by Section 7.7;

(m) losses recognized and expenses incurred in connection with the effect of
currency and exchange rate fluctuations on intercompany balances and other
balance sheet items;

(n) costs of surety bonds in connection with financing activities of such Person
and its Restricted Subsidiaries; and

 

-8-



--------------------------------------------------------------------------------

(o) costs associated with, or in anticipation of, or preparation for, compliance
with the requirements of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith and Public Company Costs;

minus, to the extent reflected as income or a gain in the statement of such
Consolidated Net Income for such period, the sum of:

(a) any extraordinary, unusual or non-recurring income or gains (including gains
on the sales of assets outside of the ordinary course of business);

(b) any other non-cash income or gains (other than the accrual of revenue in the
ordinary course), but excluding any such items (i) in respect of which cash was
received in a prior period or will be received in a future period or (ii) which
represent the reversal in such period of any accrual of, or reserve for,
anticipated cash charges in any prior period where such accrual or reserve is no
longer required, all as determined on a consolidated basis; and

(c) gains realized and income accrued in connection with the effect of currency
and exchange rate fluctuations on intercompany balances and other balance sheet
items;

provided that for purposes of calculating Consolidated EBITDA of the Borrower
and its Restricted Subsidiaries for any period, (A) the Consolidated EBITDA of
any Person or Properties constituting a division or line of business of any
business entity, division or line of business, in each case, acquired by the
Borrower or any of the Restricted Subsidiaries during such period and assuming
any synergies, cost savings and other operating improvements to the extent
certified by the Borrower as having been determined in good faith to be
reasonably anticipated to be realizable within 12 months following such
acquisition, or of any Subsidiary designated as a Restricted Subsidiary during
such period, shall be included on a pro forma basis for such period (but
assuming the consummation of such acquisition or such designation, as the case
may be, occurred on the first day of such period) and (B) the Consolidated
EBITDA of any Person or Properties constituting a division or line of business
of any business entity, division or line of business, in each case, Disposed of
by the Borrower or any of the Restricted Subsidiaries during such period, or of
any Subsidiary designated as an Unrestricted Subsidiary during such period,
shall be excluded for such period (assuming the consummation of such Disposition
or such designation, as the case may be, occurred on the first day of such
period). With respect to each Subsidiary that is not a wholly-owned Subsidiary
or any joint venture, for purposes of calculating Consolidated EBITDA, the
amount of income attributable to such Subsidiary or joint venture, as
applicable, that shall be counted for such purposes shall equal the product of
(x) the Borrower’s direct and/or indirect percentage ownership of such
Subsidiary or joint venture and (y) the aggregate amount of the applicable item
of such Subsidiary or joint venture, as applicable, except to the extent the
application of GAAP already takes into account the non-wholly owned subsidiary
relationship. Notwithstanding the forgoing, Consolidated EBITDA shall be
calculated without giving effect to the effects of purchase accounting or
similar adjustments required or permitted by GAAP in connection with any
Investment (including any Permitted Acquisition) and any other acquisition or
Investment. Unless otherwise qualified, all references to “Consolidated EBITDA”
in this Agreement shall refer to Consolidated EBITDA of the Borrower.

“Consolidated First Lien Net Leverage”: at any date of determination, the
aggregate principal amount of all Funded Debt of Holdings and its Restricted
Subsidiaries on such date secured by Liens on a pari passu basis with the
Obligations (including any such Permitted Other Indebtedness incurred pursuant
to Section 7.2(bb)(i)(a)) minus Unrestricted Cash.

“Consolidated First Lien Net Leverage Ratio”: at any date of determination, the
ratio of (a) Consolidated First Lien Net Leverage of Holdings and its Restricted
Subsidiaries for the most recently ended Test Period to (b) Consolidated EBITDA
of the Borrower and its Restricted Subsidiaries for the most recently ended Test
Period.

 

-9-



--------------------------------------------------------------------------------

“Consolidated Interest Expense”: of any Person for any period, (a) total cash
interest expense (including that attributable to Capital Lease Obligations) of
such Person and its Restricted Subsidiaries for such period with respect to all
outstanding Indebtedness of such Person and its Restricted Subsidiaries, minus
(b) any one time financing fees (to the extent included in such Person’s
consolidated interest expense for such period), including, with respect to the
Borrower, those paid in connection with the Loan Documents or in connection with
any amendment thereof. Unless otherwise qualified, all references to
“Consolidated Interest Expense” in this Agreement shall refer to Consolidated
Interest Expense of the Borrower.

“Consolidated Net Income”: of any Person for any period, the consolidated net
income (or loss) of such Person and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that in
calculating Consolidated Net Income of the Borrower and its consolidated
Restricted Subsidiaries for any period, there shall be excluded (a) the income
(or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary or is merged into or consolidated with the Borrower or any of its
Subsidiaries and (b) the income (or loss) of any Person (other than a Restricted
Subsidiary) in which the Borrower or any of its Restricted Subsidiaries has an
ownership interest (including any joint venture), except to the extent that any
such income is actually received by the Borrower or such Restricted Subsidiary
in the form of dividends or similar distributions (which dividends and
distributions shall be included in the calculation of Consolidated Net Income).
Notwithstanding the forgoing, for purposes of calculating Excess Cash Flow,
Consolidated Net Income shall not include: (i) extraordinary gains for such
period, (ii) the cumulative effect of a change in accounting principles during
such period, (iii) any fees and expenses incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
investment, recapitalization, asset disposition, issuance or repayment of debt,
issuance of equity securities, refinancing transaction or amendment or other
modification of any debt instrument (in each case, including any such
transaction undertaken but not completed) and any charges or non-recurring
merger costs incurred during such period as a result of any such transaction and
(iv) any income (loss) for such period attributable to the early extinguishment
of Indebtedness or Hedge Agreements. Unless otherwise qualified, all references
to “Consolidated Net Income” in this Agreement shall refer to Consolidated Net
Income of the Borrower. There shall be excluded from Consolidated Net Income for
any period the purchase accounting effects of adjustments to inventory, Property
and equipment, software and other intangible assets and deferred revenue
required or permitted by GAAP and related authoritative pronouncements
(including the effects of such adjustments pushed down to the Borrower and the
Restricted Subsidiaries) as a result of any consummated acquisition whether
consummated before or after the Closing Date or the amortization or write-off of
any amounts thereof.

“Consolidated Total Assets”: the total assets of Holdings and its Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP, as
shown on the consolidated balance sheet of the Borrower for the most recently
completed fiscal quarter for which financial statements have been delivered
pursuant to Section 6.1(a) or (b).

“Consolidated Total Net Leverage”: at any date, the aggregate principal amount
of all Funded Debt of Holdings and its Restricted Subsidiaries on such date,
minus Unrestricted Cash.

“Consolidated Total Net Leverage Ratio”: as of any date of determination, the
ratio of (a) Consolidated Total Net Leverage on such day to (b) Consolidated
EBITDA of Holdings and the Restricted Subsidiaries for the most recently ended
Test Period.

 

-10-



--------------------------------------------------------------------------------

“Consolidated Total Net Leverage Test”: as of any date of determination, with
respect to the last day of the most recently ended Test Period, the Consolidated
Total Net Leverage Ratio shall be no greater than 5.75 to 1.00.

“Consolidated Working Capital”: at any date, the difference of (a) Consolidated
Current Assets on such date minus (b) Consolidated Current Liabilities on such
date, provided that, for purposes of calculating Excess Cash Flow, increases or
decreases in Consolidated Working Capital shall be calculated without regard to
changes in the working capital balance as a result of non-cash increases or
decreases thereof that will not result in future cash payments or receipts or
cash payments or receipts in any previous period, in each case, including,
without limitation, any changes in Consolidated Current Assets or Consolidated
Current Liabilities as a result of (i) any reclassification in accordance with
GAAP of assets or liabilities, as applicable, between current and noncurrent,
(ii) the effects of purchase accounting and (iii) the effect of fluctuations in
the amount of accrued or contingent obligations, assets or liabilities under
Hedge Agreements.

“Continuing Directors”: the directors of Holdings on the Closing Date and each
other director of Holdings, if, in each case, such other director’s nomination
for election to the Board of Directors of Holdings is approved by at least 51%
of the then Continuing Directors or such other director receives the vote of the
Sponsor and/or its Affiliates (excluding any operating portfolio companies of
the Sponsor) or any other Permitted Investor in his or her nomination or
election by the shareholders of Holdings.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any written or recorded agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
Property is bound.

“Conversion/Continuation Notice”: a Conversion/Continuation Notice substantially
in the form of Exhibit D hereto.

“Converted Term B1 Loan”: shall mean each Existing Term B1 Loan held by an
Amendment No. 12 Consenting Lender on the Amendment No. 12 Effective Date
immediately prior to the extension of credit hereunder on the Amendment No. 12
Effective Date; provided that the amount of such Amendment No. 12 Consenting
Lender’s Converted Term B1 Loans may be less than the amount of the Existing
Term B1 Loans held by such Amendment No. 12 Consenting Lender, which lower
amount shall be notified to such Amendment No. 12 Consenting Lender by the
Administrative Agent prior to the Amendment No. 12 Effective Date.

“Converted Term B2 Loan”: shall mean each Existing Term B2 Loan held by an
Amendment No. 12 Consenting Lender on the Amendment No. 12 Effective Date
immediately prior to the extension of credit hereunder on the Amendment No. 12
Effective Date; provided that the amount of such Amendment No. 12 Consenting
Lender’s Converted Term B2 Loans may be less than the amount of the Existing
Term B2 Loans held by such Amendment No. 12 Consenting Lender, which lower
amount shall be notified to such Amendment No. 12 Consenting Lender by the
Administrative Agent prior to the Amendment No. 12 Effective Date.

“Declined Proceeds”: as defined in Section 2.12(e).

“Default”: any condition or event that, after notice or lapse of time or both,
would constitute an Event of Default.

 

-11-



--------------------------------------------------------------------------------

“Defaulting Lender”: any Lender that has (a) failed to fund any portion of its
Revolving Commitment within one Business Day of the date required to be funded
by it hereunder, unless the subject of a good faith dispute, (b) notified the
Borrower, the Administrative Agent or any Lender in writing, or has otherwise
indicated through a public statement, that it does not intend to comply with its
funding obligations generally under agreements in which it commits to extend
credit, (c) failed, within three Business Days after receipt of a written
request from the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective
Revolving Commitments, (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, (e) become the subject of a Bail-In Action or (f) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, custodian, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
custodian, administrator, assignee for the benefit of creditors or similar
Person charged with reorganization or liquidation of its business appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
(i) the Administrative Agent and the Borrower may declare (A) by joint notice to
the Lenders that a Defaulting Lender is no longer a “Defaulting Lender” or
(B) that a Lender is not a Defaulting Lender if in the case of both clauses
(A) and (B) the Administrative Agent and the Borrower each determines, in its
sole respective discretion, that (x) the circumstances that resulted in such
Lender becoming a “Defaulting Lender” no longer apply or (y) it is satisfied
that such Lender will continue to perform its funding obligations hereunder and
(ii) a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of voting stock or any other equity interest in such Lender or a
parent company thereof by a Governmental Authority or an instrumentality
thereof.

“Defaulting Revolving Lender”: as defined in Section 2.26.

“Derivatives Counterparty”: as defined in Section 7.6.

“Discounted Value” means, with respect to any Term Loan, the amount obtained by
discounting all Remaining Scheduled Payments with respect to the Prepaid
Principal of such Term Loan from their respective scheduled due dates to the
Prepayment Date with respect to such Prepaid Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Term Loans is payable) equal to
the Reinvestment Yield with respect to such Prepaid Principal.

“Disinterested Director”: as defined in Section 7.9.

“Disposition”: with respect to any Property, any sale, sale and leaseback,
assignment, conveyance, transfer or other effectively complete disposition
thereof. The terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Capital Stock”: Capital Stock that (a) requires the payment of any
dividends (other than dividends payable solely in shares of Qualified Capital
Stock), (b) matures or is mandatorily redeemable or subject to mandatory
repurchase or redemption or repurchase at the option of the holders thereof
(other than solely for Qualified Capital Stock), in each case in whole or in
part and whether upon the occurrence of any event, pursuant to a sinking fund
obligation on a fixed date or otherwise (including as the result of a failure to
maintain or achieve any financial performance standards) or (c) are convertible
or exchangeable, automatically or at the option of any holder thereof, into any
Indebtedness, Capital Stock or other assets other than Qualified Capital Stock,
in the case of clauses (a), (b) and (c), prior to the date that is 91 days after
the final scheduled maturity date of the Loans (other than (i) upon payment in
full of the

 

-12-



--------------------------------------------------------------------------------

Obligations (other than indemnification and other contingent obligations not yet
due and owing) and termination of the Commitments or (ii) upon a “change in
control”; provided that any payment required pursuant to this clause (ii) is
subject to the prior repayment in full of the Obligations (other than
indemnification and other contingent obligations not yet due and owing) that are
accrued and payable and the termination of the Commitments); provided further,
however, that if such Capital Stock is issued to any employee or to any plan for
the benefit of employees of the Borrower or the Subsidiaries or by any such plan
to such employees, such Capital Stock shall not constitute Disqualified Capital
Stock solely because it may be required to be repurchased by the Borrower in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s termination, death or disability.

“Disqualified Institution”: (a) business competitors of the Borrower and its
Subsidiaries and their known Affiliates identified by the Borrower in writing to
the Administrative Agent from time to time and (b) other Persons indentified by
the Borrower to the Administrative Agent prior to the date hereof.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any direct or indirect Restricted Subsidiary organized
under the laws of the United States, any State thereof or the District of
Columbia.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee”: (a) any Lender, any Affiliate of a Lender and any Approved
Fund of a Lender (any two or more Approved Funds being treated as a single
Eligible Assignee for all purposes hereof) and (b) any commercial bank,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act of
1933) and which extends credit or buys loans; provided, that no Affiliate of
Holdings or the Sponsors shall be an Eligible Assignee other than a Sponsor
Affiliated Lender or a Sponsor Affiliated Institutional Lender.

“Engagement Letter”: as defined in Section 10.10.

“Environmental Laws”: any and all applicable laws, rules, orders, regulations,
statutes, ordinances, codes or decrees (including, without limitation, common
law) of any international authority, foreign government, the United States, or
any state, provincial, local, municipal or other Governmental Authority,
regulating, relating to or imposing liability or standards of conduct concerning
protection of the environment, natural resources or human health and safety as
it relates to Releases of Materials of Environmental Concern, as has been, is
now, or at any time hereafter is, in effect.

 

-13-



--------------------------------------------------------------------------------

“Environmental Liability”: any liability, claim, action, suit, judgment or order
under or relating to any Environmental Law for any damages, injunctive relief,
losses, fines, penalties, fees, expenses (including reasonable fees and expenses
of attorneys and consultants) or costs, whether contingent or otherwise,
including those arising from or relating to: (a) compliance or non-compliance
with any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern,
(c) exposure to any Materials of Environmental Concern, (d) the Release of any
Materials of Environmental Concern or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Issuance”: any issuance by Holdings, the Borrower or any Restricted
Subsidiary of its Capital Stock in a public or private offering.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

“Eurocurrency Base Rate”: for any Interest Period as to any Eurocurrency Loan,
(i) the LIBO Rate for deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period in Dollars, determined as
of approximately 11:00 a.m. (London, England time), two Business Days prior to
the commencement of such Interest Period, (ii) in the event the rate referenced
in the preceding clause (i) does not appear on such page or service or if such
page or service shall cease to be available, the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays the LIBO Rate for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) two Business
Days prior to the commencement of such Interest Period or (iii) in the event the
rates referenced in the preceding clauses (i) and (ii) are not available, the
rate per annum determined by the Administrative Agent to be the average offered
quotation rate by major banks in the London interbank market to Morgan Stanley
for deposits (for delivery on the first day of the relevant period) in Dollars
of amounts in same day funds comparable to the principal amount of the
Eurocurrency Loan for which the Eurocurrency Base Rate is then being determined
with maturities comparable to such Interest Period as of approximately 11:00
a.m. (London, England time) two Business Days prior to the commencement of such
Interest Period; provided that if LIBO Rates are quoted under either of the
preceding clauses (i) or (ii), but there is no such quotation for the Interest
Period elected, the LIBO Rate shall be equal to the Interpolated Rate; and
provided, further, that if any such rate determined pursuant to the preceding
clauses (i), (ii) or (iii) is below zero, the Eurocurrency Base Rate will be
deemed to be zero.

“Eurocurrency Loans”: Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

“Eurocurrency Rate”: with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula:

 

 

Eurocurrency Base Rate

    1.00 - Eurocurrency Reserve Requirements  

provided, that, in the case of (x) Term B2 Loans, the Eurocurrency Rate shall
not be less than 1.00% per annum and (y) Term B1 Loans and Revolving Loans, the
Eurocurrency Rate shall not be less than 0.00% per annum.

 

-14-



--------------------------------------------------------------------------------

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurocurrency Tranche”: the collective reference to Eurocurrency Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement set forth therein for the giving of notice, the lapse of time,
or both, has been satisfied.

“Excess Cash Flow”: for any fiscal year of the Borrower, the difference, if any,
of (a) the sum, without duplication, of (i) Consolidated Net Income of the
Borrower for such fiscal year, (ii) the amount of all non-cash charges
(including depreciation, amortization and deferred tax expense) deducted in
arriving at such Consolidated Net Income and cash receipts included in clause
(i) of the definition of “Consolidated Net Income” and excluded in arriving at
such Consolidated Net Income, (iii) the amount of the decrease, if any, in
Consolidated Working Capital for such fiscal year and (iv) the aggregate net
amount of non-cash loss on the Disposition of Property by the Borrower and its
Restricted Subsidiaries during such fiscal year (other than sales of inventory
in the ordinary course of business), to the extent deducted in arriving at such
Consolidated Net Income; minus (b) the sum, without duplication (including, in
the case of clauses (ii) and (vii) below, duplication across periods (provided
that all or any portion of the amounts referred to in clauses (ii) and
(vii) below with respect to a period may be applied in the determination of
Excess Cash Flow for any subsequent period to the extent such amounts did not
previously result in a reduction of Excess Cash Flow in any prior period)) of:

(i) the amount of all non-cash gains or credits included in arriving at such
Consolidated Net Income (including credits included in the calculation of
deferred tax assets and liabilities);

(ii) the aggregate amount (A) actually paid by the Borrower and its Restricted
Subsidiaries in cash during such fiscal year on account of Capital Expenditures
and Permitted Acquisitions and (B) committed during such fiscal year to be used
to make Capital Expenditures or Permitted Acquisitions which in either case have
been actually made or consummated or for which a binding agreement exists as of
the time of determination of Excess Cash Flow for such fiscal year (in each case
under this clause (ii) other than to the extent any such Capital Expenditure or
Permitted Acquisition is made (or, in the case of the preceding clause (B), is
expected to be made) with the proceeds of new long-term Indebtedness or an
Equity Issuance or with the proceeds of any Reinvestment Deferred Amount);

(iii) the aggregate amount of all regularly scheduled principal payments and all
prepayments of Indebtedness (including the Term Loans, but excluding prepayments
made from the Available Amount or arising under Section 2.11(b)) of the Borrower
and its Restricted Subsidiaries made during such fiscal year (other than in
respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder and other than to the
extent any such prepayments are the result of the incurrence of long-term
indebtedness and other than optional prepayments of the Term Loans and optional
prepayments of Revolving Loans and Swingline Loans to the extent accompanied by
permanent optional reductions of the Revolving Commitments);

 

-15-



--------------------------------------------------------------------------------

(iv) the amount of the increase, if any, in Consolidated Working Capital for
such fiscal year;

(v) the aggregate net amount of non-cash gain on the Disposition of Property by
the Borrower and its Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent included
in arriving at such Consolidated Net Income;

(vi) fees and expenses incurred in connection with the Refinancing or any
Permitted Acquisition (whether or not consummated);

(vii) purchase price adjustments paid or received in connection with any
Permitted Acquisition or any other acquisition permitted under Section 7.7(h) or
(u);

(viii) (A) the amount of Investments made during such period (net of cash
returns of such Investments (in such periods or otherwise) and excluding all
such Investments made with the Available Amount) pursuant to paragraphs (d),
(f) (i) and (ii) and (h) (provided that the aggregate amount of such Investments
pursuant to paragraphs (f)(ii) and (h) reducing Excess Cash Flow during the term
of this Agreement shall not exceed $25,000,000), and (u) of Section 7.7 (to the
extent, in the case of clause (u), such Investment relates to Restricted
Payments permitted under Section 7.6(c), (e), (h) or (i) other than Restricted
Payments made with the Available Amount)) or such amounts committed during such
period to be used to make Investments pursuant to such paragraphs of Section 7.7
which have been actually made or for which a binding agreement exists as of the
time of determination of Excess Cash Flow for such period (but excluding
Investments among the Borrower and its Restricted Subsidiaries) and
(B) permitted Restricted Payments made in cash by the Borrower during such
period (other than Restricted Payments made with the Available Amount) to the
extent permitted by Section 7.6(c), (e), (h) or (i); provided that the amount of
Restricted Payments made pursuant to Section 7.6(e) and deducted pursuant to
this clause (viii) shall not exceed $10,000,000 in any fiscal year;

(ix) the amount (determined by the Borrower) of such Consolidated Net Income
which is mandatorily prepaid or reinvested pursuant to Section 2.12(b) (or as to
which a waiver of the requirements of such Section applicable thereto has been
granted under Section 10.1) prior to the date of determination of Excess Cash
Flow for such fiscal year as a result of any Asset Sale or Recovery Event;

(x) the aggregate amount of any premium or penalty actually paid in cash that is
required to be made in connection with any prepayment of Indebtedness;

(xi) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Subsidiaries
other than Indebtedness;

(xii) the aggregate amount of expenditures actually made by the Borrower and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period and are not deducted in calculating Consolidated Net
Income;

(xiii) cash expenditures in respect of Hedge Agreements during such period to
the extent not deducted in arriving at such Consolidated Net Income;

 

-16-



--------------------------------------------------------------------------------

(xiv) the amount of taxes (including penalties and interest) paid in cash in
such period or tax reserves set aside or payable (without duplication) in such
period to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net Income for such period;

(xv) the amount of cash payments made in respect of pension obligations and
other post-employment benefits obligations in such period to the extent not
deducted in arriving at such Consolidated Net Income;

(xvi) payments made in respect of the minority equity interests of third parties
in any non-wholly owned Restricted Subsidiary in such period, including pursuant
to dividends declared or paid on Capital Stock held by third parties in respect
of such non-wholly-owned Restricted Subsidiary to the extent not deducted in
arriving at such Consolidated Net Income; and

(xvii) the amount representing accrued expenses for cash payments (including
with respect to retirement plan obligations) that are not paid in cash in such
fiscal year, provided that such amounts will be added to Excess Cash Flow for
the following fiscal year to the extent not paid in cash during such following
fiscal year.

“Excess Cash Flow Application Date”: as defined in Section 2.12(c).

“Excess Cash Flow Percentage”: 50%; provided, that, the Excess Cash Flow
Percentage shall be reduced to (a) 25% if the Consolidated First Lien Net
Leverage Ratio as of the last day of the relevant fiscal quarter is not greater
than 3.50 to 1.00 and (b) 0% if the Consolidated First Lien Net Leverage Ratio
as of the last day of the relevant fiscal quarter is not greater than 3.00 to
1.00.

“Exchange Act”: as defined in Section 6.02(c).

“Excluded Capital Stock”: (a) any Capital Stock with respect to which, in the
reasonable judgment of Administrative Agent (confirmed by written notice to the
Borrower), (i) the cost of pledging such Capital Stock in favor of the Secured
Parties under the Security Documents shall be excessive in view of the benefits
to be obtained by the Secured Parties therefrom or (ii) would result in material
adverse tax consequences as demonstrated by the Borrower to the reasonable
satisfaction of the Administrative Agent, (b) solely in the case of any pledge
of voting Capital Stock of any CFC or any Foreign Subsidiary Holding Company to
secure the Obligations, any voting Capital Stock of any class of such CFC or
such Foreign Subsidiary Holding Company in excess of 65% of the outstanding
voting Capital Stock of such class (such percentage to be adjusted by mutual
agreement (not to be unreasonably withheld) upon any change in law as may be
required to avoid adverse U.S. federal income tax consequences to the Borrower
or any Subsidiary), (c) any Capital Stock to the extent the pledge thereof would
violate any applicable Requirement of Law (except to the extent such Requirement
of Law may be waived by agreement or to the extent ineffective under the Uniform
Commercial Code), (d) the Capital Stock of any Unrestricted Subsidiary and
(e) any Capital Stock of each such Subsidiary to the extent that (i) a pledge
thereof to secure the Obligations is prohibited by any applicable Contractual
Obligations (other than prohibitions which are ineffective under the Uniform
Commercial Code), (ii) any Contractual Obligation prohibits such a pledge
without the consent of the other party; provided that this clause (ii) shall not
apply if (A) such other party is a Loan Party or a wholly-owned Subsidiary or
(B) consent has been obtained to consummate such pledge and for so long as such
Contractual Obligation or replacement or renewal thereof is in effect or (iii) a
pledge thereof to secure the Obligations would give any other party to a
Contractual Obligation the right to terminate its obligations thereunder (other
than provisions which are ineffective under the Uniform Commercial Code or other
applicable law); provided that this clause (iii) shall not apply if such other
party is a Loan Party or a wholly-owned Subsidiary.

 

-17-



--------------------------------------------------------------------------------

“Excluded Collateral”: as defined in Section 4.17(a).

“Excluded Real Property”: (a) any Real Property with respect to which, in the
reasonable judgment of Administrative Agent (confirmed by written notice to the
Borrower) the cost of providing a mortgage on such Real Property in favor of the
Secured Parties under the Security Documents shall be excessive in view of the
benefits to be obtained by the Secured Parties therefrom and (b) any Real
Property to the extent providing a mortgage on such Real Property would
(i) result in adverse tax consequences as demonstrated by the Borrower to the
reasonable satisfaction of the Administrative Agent, (ii) violate any applicable
Requirement of Law (except to the extent such Requirement of Law may be waived
by agreement or to the extent ineffective under the Uniform Commercial Code),
(iii) be prohibited by any applicable Contractual Obligations (other than
provisions which are ineffective under the Uniform Commercial Law or other
applicable law) or (iv) give any other party (other than a Loan Party or a
wholly-owned Subsidiary) to any contract, agreement, instrument or indenture
governing such Real Property the right to terminate its obligations thereunder
(other than provisions which are ineffective under the Uniform Commercial Code
or other applicable law).

“Excluded Subsidiary”: (a) each Domestic Subsidiary that is not a Wholly-Owned
Subsidiary (for so long as such Subsidiary remains a non-wholly-owned Restricted
Subsidiary), (b) any Foreign Subsidiary Holding Company, (c) each Domestic
Subsidiary that is a Subsidiary of a CFC, (d) each Unrestricted Subsidiary,
(e) each Domestic Subsidiary to the extent that such Domestic Subsidiary is
prohibited by any applicable Contractual Obligation or Requirement of Law (other
than prohibitions which are ineffective under the Uniform Commercial Code or
other applicable law) from guaranteeing the Obligations, (f) each Receivables
Subsidiary and (g) any other Domestic Subsidiary that is an Immaterial
Subsidiary or with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed by written notice to the Borrower) the cost of
providing a guarantee is excessive in view of the benefits to be obtained by the
Lenders.

“Excluded Swap Obligation”: with respect to any Guarantor (a) as it relates to
all or a portion of the Guarantee Obligation of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
Obligation thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee Obligation of such Guarantor becomes
effective with respect to such Swap Obligation or (b) as it relates to all or a
portion of the grant by such Guarantor of a security interest, any Swap
Obligation if, and to the extent that, such Swap Obligation (or such security
interest in respect thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee Obligation or security interest is or becomes illegal.

“Existing Credit Agreement”: that certain credit agreement dated as of
August 12, 2016,2016 and as amended by Amendment No. 1, among the Borrower,
Holdings, the Administrative Agent and the several lenders from time to time
party thereto.

 

-18-



--------------------------------------------------------------------------------

“Existing First Lien Credit Agreement”: that certain credit agreement dated as
of May 23, 2014, as amended December 18, 2014, as further amended February 25,
2016, among the Borrower, Holdings, the Administrative Agent and the several
lenders from time to time party thereto.

“Existing Issuing Bank”: each bank that has issued an Existing Letter of Credit.

“Existing Letter of Credit”: each letter of credit outstanding on the Closing
Date as specified on Schedule 3.9.

“Existing Loan Facility”: as defined in Section 2.27(a).

“Existing Second Lien Credit Agreement”; that certain credit agreement dated as
of May 23, 2014, as amended December 18, 2014, among the Borrower, Holdings, the
Administrative Agent and the several lenders from time to time party thereto.

“Existing Term B1 Loan”: the Term B1 Loans (as such term is defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement
immediately prior to the Amendment No. 12 Effective Date.

“Existing Term B2 Loan”: the Term B2 Loans (as such term is defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement
immediately prior to the Amendment No. 12 Effective Date.

“Extended Loans”: as defined in Section 2.27(a).

“Extending Lender”: as defined in Section 2.27(b).

“Extension Election”: as defined in Section 2.27(b).

“Extension Request”: as defined in Section 2.27(a).

“Facility”: each of (a) the Term B1 Commitments and the Term B1 Loans made
thereunder (the “Term B1 Facility”), (d) the Term B2 Commitments and the Term B2
Loans made thereunder (the “Term B2 Facility”), (e) any New Commitments and the
New Loans made thereunder (a “New Facility”), (f) the Revolving Commitments and
the extensions of credit made thereunder (the “Revolving Facility”), (g) any
Refinancing Term Loans made pursuant to Section 2.29 hereof and (h) any
Replacement Revolving Facility Commitments and the Replacement Revolving Loans
made thereunder.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
entered into in connection with the implementation of the foregoing, and any
fiscal or regulatory legislation or rules adopted pursuant to any such
intergovernmental agreement.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for the day of such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.

 

-19-



--------------------------------------------------------------------------------

“Fee Payment Date”: commencing with September 30, 2016 (a) the last Business Day
of each March, June, September and December and (b) the last day of the
Revolving Commitment Period.

“First Lien Net Leverage Test”: as of any date of determination, with respect to
the last day of the most recently ended Test Period, the Consolidated First Lien
Net Leverage Ratio shall be no greater than 4.00 to 1.00.

“First Tier Foreign Subsidiary”: any Foreign Subsidiary that is a direct
subsidiary of a Domestic Subsidiary, other than a Domestic Subsidiary that is
itself a Foreign Subsidiary Holding Company.

“Fiscal Quarter”: the then current fiscal quarter of the Borrower.

“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

“Foreign Subsidiary”: any Restricted Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“Foreign Subsidiary Holding Company”: any Restricted Subsidiary of the Borrower
which is a Domestic Subsidiary substantially all of the assets of which consist
of the Capital Stock of one or more Foreign Subsidiaries that are CFCs.

“Funded Debt”: with respect to any Person (i) all Indebtedness of such Person of
the types described in clauses (a), (b), to the extent reflected as a liability
on the balance sheet in accordance with GAAP, (c), (e) or (g) of the definition
of “Indebtedness” and (ii) all Indebtedness incurred under Sections 7.2(s),
(y) and (bb).

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States, as in
effect from time to time; provided, however, that if there occurs after the
Closing Date any change in GAAP that affects in any respect the calculation of
any covenant contained in Section 7 or any financial definition, the Lenders and
the Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant or definition with the
intent of having the respective positions of the Lenders and the Borrower after
such change in GAAP conform as nearly as possible to their respective positions
as of the Closing Date and, until any such amendments have been agreed upon, the
covenants in Section 7 and the financial definitions shall be calculated as if
no such change in GAAP has occurred.

“Governmental Authority”: any nation or government, any state, province or other
political subdivision thereof and any governmental entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and, as to any Lender, any securities exchange and any
self-regulatory organization (including the National Association of Insurance
Commissioners).

 

-20-



--------------------------------------------------------------------------------

“Government Contract”: as defined in the Guarantee and Collateral Agreement.

“Grantor”: as defined in the Guarantee and Collateral Agreement.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
substantially in the form of Exhibit E hereto, dated as of the date hereof by
and among Holdings, the Borrower and each Subsidiary Guarantor, as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) pursuant to which the
guaranteeing person has issued a guarantee, reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or by which such Person becomes
contingently liable for any Indebtedness (the “primary obligations”) of any
other third Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any Property constituting direct or indirect security therefor, (ii) to
advance or supply funds (1) for the purchase or payment of any such primary
obligation or (2) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets or any
Investment permitted under this Agreement. The amount of any Guarantee
Obligation of any guaranteeing Person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case, the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof (assuming such person is required to perform thereunder) as
determined by such Person in good faith.

“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.

“Hedge Agreements”: all agreements with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, in each case, entered into by the
Borrower or any Restricted Subsidiary.

“Highest Lawful Rate”: the maximum lawful interest rate, if any, that at any
time or from time to time may be contracted for, charged, or received under the
laws applicable to any Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws now
allow.

“Historical Financial Statements”: as defined in Section 4.1(a).

 

-21-



--------------------------------------------------------------------------------

“Holdings”: as defined in the preamble hereto and together with any of its
permitted successors and assigns.

“Immaterial Subsidiary”: on any date, any Subsidiary of the Borrower that has
had less than 5% of Consolidated Total Assets and 5% of annual consolidated
revenues of the Borrower and its Restricted Subsidiaries as reflected on the
most recent financial statements delivered pursuant to Section 6.1 prior to such
date; provided that at no time shall all Immaterial Subsidiaries have in the
aggregate Consolidated Total Assets or annual consolidated revenues (as
reflected on the most recent financial statements delivered pursuant to
Section 6.1 prior to such time) in excess of 7.5% of Consolidated Total Assets
or annual consolidated revenues, respectively, of the Borrower and its
Restricted Subsidiaries.

“Increased Amount Date”: as defined in Section 2.25.

“Indebtedness” of any Person: without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person for the deferred purchase price of Property or services already received,
(d) all Guarantee Obligations by such Person of Indebtedness of others, (e) all
Capital Lease Obligations of such Person, (f) all payments that such Person
would have to make in the event of an early termination, on the date
Indebtedness of such Person is being determined in respect of outstanding Hedge
Agreements (such payments in respect of any Hedge Agreement with a counterparty
being calculated subject to and in accordance with any netting provisions in
such Hedge Agreement), (g) the principal component of all obligations,
contingent or otherwise, of such Person (i) as an account party in respect of
letters of credit (other than any letters of credit, bank guarantees or similar
instrument in respect of which a back-to-back letter of credit has been issued
under or permitted by this Agreement) and (ii) in respect of bankers’
acceptances; provided that Indebtedness shall not include (A) trade and other
ordinary course payables, accrued expenses and intercompany liabilities arising
in the ordinary course of business, (B) prepaid or deferred revenue arising in
the ordinary course of business, (C) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset to satisfy unperformed obligations of the seller of such asset or
(D) earn-out and other contingent obligations until such obligations become a
liability on the balance sheet of such Person in accordance with GAAP. The
Indebtedness of any Person shall include the Indebtedness of any partnership in
which such Person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such Person in respect thereof.

“Indebtedness for Borrowed Money”: (a) to the extent the following would be
reflected on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries prepared in accordance with GAAP, the principal amount of all
Indebtedness of the Borrower and its Restricted Subsidiaries with respect to
(i) borrowed money, evidenced by debt securities, bonds, debentures,
acceptances, notes or other similar instruments and (ii) Capital Lease
Obligations, (b) reimbursement obligations for letters of credit and financial
guarantees (without duplication) (other than ordinary course of business
contingent reimbursement obligations) and (c) Hedge Agreements; provided that
the Obligations shall not constitute Indebtedness for Borrowed Money.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnitee”: as defined in Section 10.5.

“Insolvent”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Instrument”: as defined in the Guarantee and Collateral Agreement.

 

-22-



--------------------------------------------------------------------------------

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, copyright licenses, domain names, patents, patent
licenses, trademarks, trademark licenses, trade names, technology, know-how and
processes, all applications and registrations in connection therewith and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any ABR Loan, the last Business Day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurocurrency Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan and any
Swingline Loan), the date of any repayment or prepayment made in respect
thereof.

“Interest Period”: as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending (i) one, two, three, six or (if available
from all Lenders under the Revolving Facility) twelve months under the Revolving
Facility or (ii) one, two, three, six or (if available from all Lenders under
the relevant Facility) twelve months under the Term Facilities (or such other
period acceptable to all such Lenders, or, in the case of the borrowings to be
made on the Amendment No. 12 Effective Date, such shorter period as to which the
Administrative Agent shall consent) thereafter, as selected by the Borrower in
its Borrowing Notice or Conversion/Continuation Notice, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurocurrency
Loan and ending (i) one, two, three, six or (with the consent of each affected
Lender under the Revolving Facility) twelve months under the Revolving Facility
or (ii) one, two, three, six or (with the consent of each affected Lender under
the relevant Facility) twelve months under the Term Facilities (or such other
period acceptable to all such Lenders) thereafter, as selected by the Borrower
by irrevocable notice to the Administrative Agent not later than 1:00 P.M., New
York City time, on the date that is three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) any Interest Period that would otherwise extend beyond the scheduled
Revolving Termination Date or beyond the date final payment is due on the Term
Loans shall end on the Revolving Termination Date or such due date, as
applicable; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between: (a) the applicable LIBO Rate for
the longest period (for which that LIBO Rate is available) which is less than
the Interest Period of that Loan and (b) the applicable LIBO Rate for the
shortest period (for which that LIBO Rate is available) which exceeds the
Interest Period of that Loan, in each case, each as of approximately 11:00 a.m.
(London, England time) two Business Days prior to the commencement of such
Interest Period of that Loan.

 

-23-



--------------------------------------------------------------------------------

“Investments”: as defined in Section 7.7.

“Issuing Banks”: (a) Morgan Stanley, for purposes of standby letters of credit
only, (b) solely with respect to Existing Letters of Credit, Barclays Bank PLC
and (c) any other Revolving Lender from time to time designated by the Borrower,
in its sole discretion, as an Issuing Bank with the consent of such other
Revolving Lender.

“Joinder Agreement”: an agreement substantially in the form of Exhibit G hereto.

“Junior Debt”: any Permitted Other Indebtedness incurred pursuant to
Section 7.2(bb)(i)(b) or any refinancing of such Permitted Other Indebtedness
pursuant Section 7.2(bb)(ii).

“Latest Maturity Date”: at any date of determination, the latest of the latest
Revolving Termination Date and the latest maturity date in respect of any class
of Term Loans, in each case then in effect on such date of determination.

“L/C Commitment”: the obligation of an Issuing Bank to issue, and of L/C
Participants to participate in, Letters of Credit pursuant to Section 3.1 in an
aggregate face amount at any one time outstanding not to exceed $35,000,000.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired face amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit that have not
then been reimbursed. The L/C Obligations of any Lender at any time shall be its
Revolving Percentage of the total L/C Obligations at such time.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the applicable Issuing Bank.

“Lead Arrangers”: Morgan Stanley, Barclays Bank PLC, Deutsche Bank Securities
Inc., JPMorgan Chase Bank, N.A., KKR Capital Markets LLC, Regions Bank and
SunTrust Robinson Humphrey, Inc. in their capacity as joint lead arrangers and
joint bookrunners.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: as defined in Section 3.1(a).

“LIBO Rate”: the rate per annum determined by the Administrative Agent to be the
offered rate which appears on the page of the Reuters Screen which displays the
London interbank offered rate administered by ICE Benchmark Administration
Limited (such page currently being the LIBOR01 page).

“Lien”: any mortgage, pledge, hypothecation, collateral assignment, encumbrance,
lien (statutory or other), charge or other security interest or any other
security agreement of any kind or nature whatsoever (including any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement.

 

-24-



--------------------------------------------------------------------------------

“Loan Documents”: the collective reference to this Agreement, Amendment No. 1,
Amendment No. 2, the Security Documents and the Notes (if any) and any
amendment, waiver, supplement or other modification to any of the foregoing.

“Loan Extension Amendment”: as defined in Section 2.27(c).

“Loan Parties”: Holdings, the Borrower and each Subsidiary Guarantor.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans, New Loans
or the Revolving Extensions of Credit, as the case may be, outstanding under
such Facility (or (i) in the case of the Revolving Facility, prior to any
termination of the Revolving Commitments under such Facility, the holders of
more than 50% of the Revolving Commitments under such Facility or (ii) in the
case of any New Facility that is a revolving credit facility, prior to any
termination of the New Commitments under such Facility, the holders of more than
50% of the New Commitments under such Facility); provided, however, that
determinations of the “Majority Facility Lenders” shall exclude any Commitments
or Loans held by any Sponsor Affiliated Lender and any Defaulting Lender.

“Make-Whole Premium Amount” means, with respect to any Term Loan, an amount
equal to the Discounted Value of the Remaining Scheduled Payments with respect
to the Prepaid Principal of such Term Loan.

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, assets, financial condition or results of operations of the Borrower
and its Restricted Subsidiaries, taken as a whole, (b) the material rights and
remedies available to the Administrative Agent and the Lenders, taken as a
whole, under the Loan Documents or (c) the ability of the Loan Parties, taken as
a whole, to fully and timely perform their payment obligations under the Loan
Documents.

“Material Real Property”: any Real Property located in the United States and
owned in fee by a Loan Party on the Closing Date having an estimated fair market
value (in the good faith judgment of such Loan Party) exceeding $5,000,000 and
any after-acquired Real Property located in the United States owned in fee by a
Loan Party having a gross purchase price exceeding $5,000,000 at the time of
acquisition.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity
and any other substances that are defined as hazardous or toxic under any
Environmental Law, that are regulated pursuant to any Environmental Law.

“Maximum Incremental Facilities Amount”: at any date of determination, (a) the
sum of (i) $150,000,000 plus (ii) an additional amount, if after giving effect
to the incurrence of such additional amount, the Borrower would be in compliance
with the First Lien Net Leverage Test (assuming the Indebtedness being incurred
as of such date of determination would be included in the definition of
Consolidated First Lien Net Leverage, whether or not such Indebtedness would
otherwise be so included), minus (b) the sum of (i) the aggregate principal
amount of New Commitments incurred pursuant to Section 2.25 prior to such date
and (ii) the aggregate principal amount of Permitted Other Indebtedness issued
or incurred (including any unused commitments obtained) pursuant to
Section 7.2(bb)(i)(a) prior to such date.

“MFN Adjustment”: as defined in Section 2.25(a).

“Minimum Tender Condition”: as defined in Section 2.28(b).

 

-25-



--------------------------------------------------------------------------------

“Moody’s”: Moody’s Investors Service, Inc. or any successor to the rating agency
business thereof.

“Morgan Stanley”: Morgan Stanley Senior Funding, Inc.

“Mortgaged Properties”: all Material Real Property that shall be subject to a
Mortgage that is delivered pursuant to the terms of this Agreement.

“Mortgage”: any mortgage, deed of trust, hypothec, assignment of leases and
rents or other similar document delivered on or after the Closing Date by any
Loan Party in favor of, or for the benefit of, the Collateral Agent for the
benefit of the Secured Parties, with respect to Mortgaged Properties, each
substantially in form and substance reasonably acceptable to the Administrative
Agent and the Borrower (taking into account the law of the jurisdiction in which
such mortgage, deed of trust, hypothec or similar document is to be recorded),
as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA to which Holdings, the Borrower, or any Restricted Subsidiary currently
has, or within the past five years has had, an obligation to contribute.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash, Cash Equivalents and Permitted
Liquid Investments (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but only as and when received)
received by any Loan Party, net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, consulting fees, amounts required to be applied to the
repayment of Indebtedness secured by a Lien expressly permitted hereunder on any
asset which is the subject of such Asset Sale or Recovery Event (other than any
Lien pursuant to a Security Document) and other customary fees and expenses
actually incurred by any Loan Party in connection therewith; (ii) taxes paid or
reasonably estimated to be payable by any Loan Party as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements); (iii) the amount of any reasonable reserve established in
accordance with GAAP against any liabilities (other than any taxes deducted
pursuant to clause (ii) above) (A) associated with the assets that are the
subject of such event and (B) retained by the Borrower or any of the Restricted
Subsidiaries, provided that the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds of such event occurring on
the date of such reduction and (iv) the pro rata portion of the Net Cash
Proceeds thereof (calculated without regard to this clause (iv)) attributable to
minority interests and not available for distribution to or for the account of
the Borrower or any Domestic Subsidiary as a result thereof and (b) in
connection with any Equity Issuance or other issuance or sale of debt securities
or instruments or the incurrence of Indebtedness, the cash proceeds received
from such issuance or incurrence, net of attorneys’ fees, investment banking
fees, accountants’ fees, consulting fees, underwriting discounts and commissions
and other customary fees and expenses actually incurred in connection therewith.

“New Facility”: as defined in the definition of “Facility.”

“New Lender”: as defined in Section 2.25.

“New Loans”: any loan made by any New Lender pursuant to this Agreement.

“New Revolving Loans”: as defined in Section 2.25.

 

-26-



--------------------------------------------------------------------------------

“New Commitments”: as defined in Section 2.25.

“New Term Facility”: any New Commitments to provide New Term Loans and any New
Term Loans under a New Facility.

“New Term Lender”: a Lender that has a New Term Loan.

“New Term Loans”: as defined in Section 2.25.

“Non-Excluded Taxes”: as defined in Section 2.20(a).

“Non-Guarantor Subsidiary”: any Subsidiary of the Borrower which is not a
Subsidiary Guarantor.

“Non-Recourse Debt”: Indebtedness (a) with respect to which no default would
permit (upon notice, lapse of time or both) any holder of any other Indebtedness
of Holdings, the Borrower or any of its Restricted Subsidiaries to declare a
default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity and (b) as to which the
lenders or holders thereof will not have any recourse to the capital stock or
assets of Holdings, the Borrower or any of its Restricted Subsidiaries.

“Non-US Lender”: as defined in Section 2.20(d).

“Note”: any promissory note evidencing any Loan, which promissory note shall be
substantially in the form of Exhibit H-1 hereto for Term B1 Loans, Exhibit H-2
hereto for Term B2 Loans and H-3 hereto for Revolving Loans, as applicable, or
such other form as agreed upon by the Administrative Agent and the Borrower.

“Obligations”: the unpaid principal of and premium, if any, and interest on
(including interest accruing after the maturity of the Loans and Reimbursement
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed or allowable in such proceeding) the Loans,
the Reimbursement Obligations and all other obligations and liabilities of the
Borrower to the Administrative Agent, the Collateral Agent or to any Lender (or,
in the case of Specified Hedge Agreements or Cash Management Obligations of the
Borrower or any of its Subsidiaries to the Administrative Agent, the Collateral
Agent, any Lender or any Affiliate of any Lender (or any Affiliate that was a
Lender or an Affiliate thereof at the time the documentation with regard to such
Specified Hedge Agreements or Cash Management Obligations was entered into)),
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, in each case, which may arise under, out of, or
in connection with, this Agreement, any other Loan Document, the Letters of
Credit, any Specified Hedge Agreement or Cash Management Obligations or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including, without limitation, all fees, charges
and disbursements of counsel to the Administrative Agent or any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise; provided that
(a) obligations of the Borrower or any of the Subsidiary Guarantors under any
Specified Hedge Agreement or any Cash Management Obligations shall be secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured and guaranteed and (b) any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements or Cash Management Obligations. Notwithstanding
anything to the contrary, the “Obligations” shall not include any Excluded Swap
Obligations.

 

-27-



--------------------------------------------------------------------------------

“Original Credit Agreement”: that certain credit agreement dated as of
August 12, 2016, among the Borrower, Holdings, the Administrative Agent and the
several lenders from time to time party thereto.

“Other Taxes”: any and all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, except any
such Taxes that are imposed with respect to an assignment after the initial
syndication (other than an assignment made pursuant to Section 2.24) as a result
of a connection between the assignor and the jurisdiction imposing the tax other
than connections arising from execution of, delivery of, performance under,
receipt of payments under, a security interest under, engaging in a transaction
under, or enforcement of any Loan Document.

“Participant”: as defined in Section 10.6(c).

“Participant Register”: as defined in Section 10.6(c)(i).

“Patriot Act”: as defined in Section 10.18.

“Payment Amount”: as defined in Section 3.5.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”: (a) any acquisition (including, if applicable, in the
case of any Intellectual Property, by way of license) approved by the Required
Lenders, (b) any acquisition made solely with the Net Cash Proceeds of any
substantially concurrent Equity Issuance or capital contribution (other than
Disqualified Capital Stock) or (c) any acquisition of a majority controlling
interest in the Capital Stock, or all or substantially all of the assets, of any
Person, or of all or substantially all of the assets constituting a business,
division, product line or business line of any Person (each, an “Acquisition”),
if such Acquisition described in this clause (c) complies with the following
criteria:

(i) no Event of Default pursuant to clause (a), (f) or (g) of Section 8.1 shall
be in effect immediately prior or after giving effect to such Acquisition; and

(ii) if the total consideration (other than any equity consideration (including
by way of any substantially concurrent Equity Issuance or capital contribution
(other than Disqualified Capital Stock)) in respect of such Acquisition exceeds
$10,000,000, the Borrower shall have delivered to the Administrative Agent a
certificate of the Borrower signed by a Responsible Officer to such effect,
together with all relevant financial information for such Subsidiary or asset to
be acquired reasonably requested by the Administrative Agent prior to such
acquisition to the extent available.

“Permitted Debt Exchange”: as defined in Section 2.28(a).

“Permitted Debt Exchange Notes”: as defined in Section 2.28(a).

“Permitted Debt Exchange Offer”: as defined in Section 2.28(a).

“Permitted Investors”: the collective reference to the Sponsors and their
Affiliates (but excluding any operating portfolio companies of the foregoing),
the members of management of Holdings and its Subsidiaries that have ownership
interests in Holdings as of the Closing Date, and the directors of Holdings and
its Subsidiaries on, or as of no later than 60 days following, the Closing Date.

 

-28-



--------------------------------------------------------------------------------

“Permitted Liquid Investments”: any of the following: (a) securities issued or
directly and fully and unconditionally guaranteed or insured by the United
States government or any agency or instrumentality thereof the securities of
which are unconditionally guaranteed as a full faith and credit obligation of
such government with maturities of 24 months or less from the date of
acquisition, (b) certificates of deposit, time deposits and eurodollar time
deposits with maturities of 24 months or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding 24 months and overnight bank
deposits, in each case, with any domestic commercial bank having capital and
surplus in excess of $250,000,000, (c) repurchase obligations with a term of not
more than 30 days for underlying securities of the types described in clauses
(a) and (b) above entered into with any financial institution meeting the
qualifications specified in clause (b) above, (d) commercial paper having a
rating of at least A-1 from S&P or P-1 1 from Moody’s (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another rating agency) and maturing within 24 months after the date of
acquisition and Indebtedness and Preferred Stock issued by Persons with a rating
of “A” or higher from S&P or “A2” or higher from Moody’s with maturities of 24
months or less from the date of acquisition, (e) readily marketable direct
obligations issued by any state of the United States or any political
subdivision thereof having one of the two highest rating categories obtainable
from either Moody’s or S&P with maturities of 24 months or less from the date of
acquisition, (f) marketable short-term money market and similar securities
having a rating of at least P-1 or A-1 from Moody’s or S&P, respectively (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another rating agency) and in each case maturing within
24 months after the date of creation or acquisition thereof, (g) Investments
with average maturities of 12 months or less from the date of acquisition in
money market funds rated AA- (or the equivalent thereof) or better by S&P or Aa3
(or the equivalent thereof) or better by Moody’s, (h) instruments equivalent to
those referred to in clauses (a) through (g) above denominated in euro or pound
sterling or any other foreign currency comparable in credit quality and tenor to
those referred to above and customarily used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Restricted Subsidiary
organized in such jurisdiction including, without limitation, certificates of
deposit or bankers’ acceptances of, and bank deposits with, any bank organized
under the laws of any country that is a member of the European Economic
Community or Canada or any subdivision thereof, whose short-term commercial
paper rating from S&P is at least A-1 or the equivalent thereof or from Moody’s
is at least P-1 or the equivalent thereof, in each case with maturities of not
more than 24 months from the date of acquisition and (i) investment in funds
which invest substantially all of their assets in Cash Equivalents of the kinds
described in clauses (a) through (h) of this definition.

“Permitted Other Indebtedness”: subordinated or senior Indebtedness (which
Indebtedness may be unsecured or secured and which, if secured, may either have
the same lien priority as the Obligations or may be secured by a Lien ranking
junior to the Lien securing the Obligations), in either case issued or incurred
by any Loan Party, (a) the terms of which do not provide for scheduled principal
payments, mandatory prepayments, redemptions or sinking fund payments prior to
the date at least 180 days following the Term B2 Maturity Date (or, such later
date that is the latest final maturity date of any incremental extensions of
credit hereunder) (other than customary offers to repurchase upon a change of
control, asset sale or casualty or condemnation event, customary acceleration
rights after an event of default and AHYDO payments), (b) the covenants, events
of default, guarantees, collateral and other terms of which (other than interest
rates, fees, funding discounts and redemption or prepayment premiums), taken as
a whole, are not more restrictive to the Borrower and its Restricted
Subsidiaries than the terms of this Agreement; provided that a certificate of an
Authorized Officer of the relevant Loan Party shall be delivered to the
Administrative Agent at least five Business Days (or such shorter period as the
Administrative Agent may reasonably agree) prior to the issuance or incurrence
of such Indebtedness,

 

-29-



--------------------------------------------------------------------------------

together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirements (which shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirements
unless the Administrative Agent notifies the Borrower within three Business Days
after receipt of such certificate that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees)),
(c) if such Indebtedness is secured, such Indebtedness shall not be secured by
any property or assets other than the Collateral and (d) no Subsidiary of the
Borrower (other than a Guarantor) shall be an obligor under such Indebtedness.

“Permitted Other Indebtedness Documents”: all documents and instruments
(including any guarantee, security agreement or mortgage and which may include
any or all of the Loan Documents) issued or executed and delivered with respect
to any Permitted Other Indebtedness by any Loan Party.

“Permitted Other Indebtedness Obligations”: if any secured Permitted Other
Indebtedness is issued or incurred, the collective reference to (a) the unpaid
principal of and premium, if any, and interest at the applicable rate provided
in the Permitted Other Indebtedness Documents (including interest accruing after
the filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed or allowable in such
proceeding) on the indebtedness outstanding thereunder, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees, charges and disbursements of counsel that are required to be paid by
the Borrower pursuant thereto) or otherwise.

“Permitted Other Indebtedness Secured Parties”: the holders from time to time of
the secured Permitted Other Indebtedness Obligations (and any representative on
their behalf).

“Permitted Refinancings”: with respect to any Person, refinancings,
replacements, modifications, refundings, renewals or extensions of Indebtedness
provided that (a) there is no increase in the principal amount (or accrued
value) thereof (excluding accrued interest, fees, discounts, premiums and
expenses), (b) the weighted average life to maturity of such Indebtedness is
greater than or equal to the shorter of (i) the weighted average life to
maturity of the Indebtedness being refinanced and (ii) the weighted average life
to maturity that would result if all payments of principal on the Indebtedness
being refinanced that were due on or after the date that is one year following
the Term B2 Maturity Date were instead due one year following the Term B2
Maturity Date, (c) if the Indebtedness being refinanced, refunded, modified,
renewed or extended is subordinated in right of payment to the Obligations, such
refinancing, refunding, modification, renewal or extension is subordinated in
right of payment to the Obligations (i) on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
refinanced, refunded, modified, renewed or extended, (ii) on terms consistent
with the then-prevailing market terms for subordination of comparable
Indebtedness or then prevailing market terms for subordinated high-yield
Indebtedness or (iii) on terms reasonably satisfactory to the Administrative
Agent, (d) the terms and conditions (including, if applicable, as to collateral)
of any such refinanced, refunded, modified, renewed or extended Indebtedness are
not materially less favorable to the Lenders than the terms and conditions of
the Indebtedness being modified, refinanced, refunded, renewed or extended,
(e) no Default or Event of Default shall have occurred and be continuing at the
time thereof or no Default or Event of Default would result from any such
refinancing, refunding, modification, renewal or extension and (f) neither the
Borrower nor any Restricted Subsidiary shall be an obligor or guarantor of any
such refinancings, replacements, refundings, renewals or extensions except to
the extent that such Person was such an obligor or guarantor in respect of the
applicable Indebtedness being modified, refinanced, refunded, renewed or
extended.

 

-30-



--------------------------------------------------------------------------------

“Permitted Subordinated Indebtedness”: unsecured, senior subordinated or
subordinated Indebtedness of the Borrower or any Restricted Subsidiary
(including guarantees thereof by the Borrower or any Guarantor, as applicable),
provided that (a) no scheduled principal payments, mandatory prepayments,
redemptions or sinking fund payments of any Permitted Subordinated Indebtedness
shall be required prior to the date at least 180 days following the Term B2
Maturity Date (or, such later date that is the latest final maturity date of any
incremental extensions of credit hereunder) (other than customary offers to
purchase upon a change of control, asset sale and customary acceleration rights
upon an event of default and AHYDO payments), (b) the covenants and events of
default of such Permitted Subordinated Indebtedness (i) shall be, taken as a
whole, customary for Indebtedness of a similar nature as such Permitted
Subordinated Indebtedness or (ii) shall otherwise not have been objected to by
the Administrative Agent, after the Administrative Agent shall have been
afforded a period of five Business Days to review such terms of such Permitted
Subordinated Indebtedness, (c) the terms of subordination applicable to any
Permitted Subordinated Indebtedness shall be (i) taken as a whole, customary for
comparable unsecured subordinated high yield debt securities or (ii) shall
otherwise not have been objected to by the Administrative Agent, after the
Administrative Agent shall have been afforded a period of five Business Days to
review such terms of such Permitted Subordinated Indebtedness and (d) no Default
or Event of Default shall have occurred and be continuing at the time of
incurrence of such Indebtedness or would result therefrom.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan as defined in
Section 3(3) of ERISA and in respect of which Holdings, the Borrower or any of
its Restricted Subsidiaries is (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA, but excluding any Multiemployer Plan.

“Pledged Securities”: as defined in the Guarantee and Collateral Agreement.

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

“Prepaid Principal” means, with respect to any Term Loan, the principal amount
of such Term Loan that is to be prepaid.

“Prepayment Date” means, with respect to the Prepaid Principal of any Term Loan,
the date on which such Prepaid Principal is to be prepaid.

“Prepayment Notice”: a Prepayment Notice substantially in the form of Exhibit I
hereto.

“Prime Rate”: as defined in the definition of “ABR.”

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Public Company Costs”: costs relating to compliance with the provisions of the
Securities Act and the Exchange Act, as applicable to companies with equity or
debt securities held by the public, the rules of national securities exchange
companies with listed equity or debt securities, directors’ compensation, fees
and expense reimbursement, costs relating to investor relations, shareholder
meetings and reports to shareholders or debtholders, directors and officers’
insurance and other executive costs, legal and other professional fees, and
listing fees.

 

-31-



--------------------------------------------------------------------------------

“Qualified Capital Stock”: any Capital Stock that is not Disqualified Capital
Stock.

“Rate Determination Notice”: as defined in Section 2.22.

“Ratio Calculation Date”: as defined in Section 1.3(a).

“Real Estate Collateral”: Material Real Property on which a Lien is granted
pursuant to any Security Document and all real estate interests on which a Lien
is required to be granted under Section 6.8.

“Real Property”: collectively, all right, title and interest of the Borrower or
any other Subsidiary in and to any and all parcels of real property owned,
leased or operated by the Borrower or any other Subsidiary together with all
improvements and appurtenant fixtures, easements and other property and rights
incidental to the ownership, lease or operation thereof.

“Receivables Facility” means any of one or more receivables financing
facilities, as amended, supplemented, modified, extended, renewed, restated or
refunded from time to time, the Obligations of which are non-recourse (except
for customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Borrower and the Restricted Subsidiaries
(other than a Receivables Subsidiary) pursuant to which the Borrower or any
Restricted Subsidiary sells its accounts receivable to either (a) a Person that
is not a Restricted Subsidiary or (b) a Receivables Subsidiary that in turn
funds such purchase by purporting to sell its accounts receivable to a Person
that is not a Restricted Subsidiary or by borrowing from such a Person or from
another Receivables Subsidiary that in turn funds itself by borrowing from such
a Person.

“Receivables Fee” means distributions or payments made directly or by means of
discounts with respect to any accounts receivable or participation interest
issued or sold in connection with, and other fees paid to a Person that is not a
Restricted Subsidiary in connection with, any Receivables Facility.

“Receivables Subsidiary” means any Subsidiary formed for the purpose of
facilitating or entering into one or more Receivables Facilities, and in each
case engages only in activities reasonably related or incidental thereto.

“Recovery Event”: any settlement of or payment in respect of any Property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any Restricted Subsidiary, in an amount for each such event
exceeding $1,000,000.

“Refinancing”: the repayment of certain existing Indebtedness of the Borrower on
the Closing Date as further described in Section 6.9 (other than Existing
Letters of Credit that have been deemed issued hereunder).

“Refinancing Amendment”: as defined in Section 2.29(e).

“Refinancing Effective Date”: as defined in Section 2.29(a).

“Refinancing Term Loans”: as defined in Section 2.29(a).

“Refunded Swingline Loans”: as defined in Section 2.7(b).

“Register”: as defined in Section 10.6(b)(iv).

 

-32-



--------------------------------------------------------------------------------

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse an
Issuing Bank pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Bank.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party for its own account in
connection therewith that are not applied to prepay the Term Loans pursuant to
Section 2.12 as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which a
Loan Party has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice signed on behalf of any Loan Party by a
Responsible Officer stating that such Loan Party (directly or indirectly through
a Subsidiary) intends and expects to use all or a specified portion of the Net
Cash Proceeds of an Asset Sale or Recovery Event to acquire assets or make
investments useful in the Business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount contractually
committed by the applicable Loan Party (directly or indirectly through a
Subsidiary) to be expended prior to the relevant Reinvestment Prepayment Date (a
“Committed Reinvestment Amount”), or actually expended prior to such date, in
each case to acquire assets or make investments useful in the Business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (i) the date occurring 450 days after such Reinvestment Event and
(ii) with respect to any portion of a Reinvestment Deferred Amount, the date on
which any Loan Party shall have determined not to acquire assets or make
investments useful in the Business with such portion of such Reinvestment
Deferred Amount.

“Reinvestment Yield” means, with respect to any Term Loan, 0.50% over the yield
to maturity implied by (i) the yields reported, as of 10:00 a.m., New York City
time, on the second Business Day preceding the Prepayment Date with respect to
the Prepaid Principal of such Term Loan, on the display designated as “Page PX1”
on the Bloomberg Financial Markets Services Screen (or, if not available, any
other nationally recognized trading screen reporting online intraday trading in
U.S. Treasury securities) for actively traded U.S. Treasury securities having a
maturity equal to the period of time from such Prepayment Date through and
including the first anniversary of the Closing Date, or (ii) if such yields are
not reported as of such time or the yields reported as of such time are not
ascertainable, the Treasury Constant Maturity Series Yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Prepayment Date with respect to such Prepaid Principal, in
Federal Reserve Statistical Release H.15 (519) (or any comparable successor
publication) for actively traded U.S. Treasury securities having a constant
maturity equal to the period of time from such Prepayment Date through and
including the first anniversary of the Closing Date. Such implied yield will be
determined, if necessary, by (x) converting U.S. Treasury bill quotations to
bond-equivalent yields in accordance with accepted financial practice and
(y) interpolating linearly between (1) the actively traded U.S. Treasury
security with the maturity closest to and greater than period of time from such
Prepayment Date through and including the first anniversary of the Closing Date
and (2) the actively traded U.S. Treasury security with the maturity closest to
and less than such period. The Reinvestment Yield will be rounded to that number
of decimal places used in the interest rate for the Term B2 Loans.

 

-33-



--------------------------------------------------------------------------------

“Release”: any release, spill, emission, leaking, dumping, injection, pouring,
deposit, disposal, discharge, dispersal, leaching or migration into or through
the environment or within or upon any building, structure or facility.

“Remaining Scheduled Payments” means, with respect to the Prepaid Principal of
any Term Loan, all payments of interest thereon that would be due after the
Prepayment Date with respect to such Prepaid Principal if prepayment of such
Prepaid Principal were made on the first anniversary of the Closing Date and a
prepayment premium of 1.00% of such Prepaid Principal, provided that if such
Prepayment Date is not an Interest Payment Date, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Prepayment Date and required to be paid on such Prepayment Date
pursuant to Section 2.15.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Revolving Facilities”: as defined in Section 2.29(c).

“Replacement Revolving Facility Commitments”: as defined in Section 2.29(c).

“Replacement Revolving Facility Effective Date”: as defined in Section 2.29(c).

“Replacement Revolving Loans”: as defined in Section 2.29(c).

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA with
respect to a Single Employer Plan (other than a Single Employer Plan maintained
by a Commonly Controlled Entity that is considered a Commonly Controlled Entity
only pursuant to subsection (m) or (o) of Section 414 of the Code), other than
those events as to which the thirty day notice period is waived by the PBGC in
accordance with the regulations thereunder as of the date hereof (no matter how
such notice requirements may be changed in the future).

“Representatives”: as defined in Section 10.14.

“Repricing Transaction” shall mean (1) the incurrence by the Borrower of any
Indebtedness (including, without limitation, any new or additional term loans
under this Agreement) (i) the net proceeds of which are used to prepay or
replace, in whole or in part, outstanding principal of the Term Loans, and
(ii) the effect of which is to reduce the All-In Yield of such Indebtedness
relative to the Term Loans so prepaid or replaced, and (2) any amendment to the
Term Loans which has the effect of reducing the All-In Yield applicable to the
Term Loans; provided that any refinancing or repricing of the Term Loans in
connection with any Transformative Acquisition or in connection with a
transaction that would result in a Change of Control shall not constitute a
Repricing Transaction.

“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of
(i) the aggregate unpaid principal amount of the Term Loans then outstanding,
(ii) the Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the Revolving Extensions of Credit then outstanding and
(iii) the New Commitments then in effect in respect of any New Facility that is
a revolving credit facility or, if such New Commitments have been terminated,
the New Revolving Loans then outstanding. For purposes of this definition,
Required Lenders shall be determined by excluding all Loans and Commitments held
or beneficially owned by a Sponsor Affiliated Lender and by a Defaulting Lender.

 

-34-



--------------------------------------------------------------------------------

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority (including, for the avoidance of doubt, any
Sanctions, the Foreign Corrupt Practices Act of 1977, the Patriot Act, Trading
with the Enemy Act, the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and Basel III), in each case applicable to or binding upon
such Person or any of its Property or to which such Person or any of its
Property is subject.

“Responsible Officer”: the chief executive officer, president, vice president,
chief financial officer (or similar title), controller, secretary or treasurer
(or similar title) of Holdings or the Borrower, as applicable, or (with respect
to Section 6.7) any Restricted Subsidiary and, with respect to financial
matters, the chief financial officer (or similar title), controller or treasurer
(or similar title) of Holdings or the Borrower, as applicable.

“Restricted Payments”: as defined in Section 7.6.

“Restricted Subsidiary”: any Subsidiary of the Borrower which is not an
Unrestricted Subsidiary.

“Revolving Commitment Period”: the period from and including the day following
the Closing Date to the Revolving Termination Date.

“Revolving Commitments”: as to any Revolving Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Swingline Loans and
Letters of Credit in an aggregate principal and/or face amount not to exceed the
amount set forth under heading “Revolving Commitment” opposite such Lender’s
name on Annex A-2,2 as of the Closing Date, or, as the case may be, in the
Assignment and Assumption pursuant to which such Lender became a party hereto,
as the same may be changed from time to time pursuant to the terms hereof. The
aggregate amount of the Revolving Commitments as of the Closing Date is
$165,000,000.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of, without duplication (a) the aggregate principal
amount of all Revolving Loans held by such Lender then outstanding, (b) such
Lender’s Revolving Percentage of the L/C Obligations then outstanding and
(c) such Lender’s Revolving Percentage of the aggregate principal amount of
Swingline Loans then outstanding.

“Revolving Facility”: as defined in the definition of “Facility.”

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 2.4(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the aggregate
Revolving Commitments or, at any time after the Revolving Commitments shall have
expired or terminated, the percentage which such Revolving Lender’s Revolving
Extensions of Credit then outstanding constitutes of the aggregate Revolving
Extensions of Credit then outstanding.

“Revolving Termination Date”: the fifth anniversary of the Closing Date or such
earlier date as the Revolving Commitment terminates as provided herein.

 

-35-



--------------------------------------------------------------------------------

“S&P”: Standard & Poor’s Ratings Group, Inc., or any successor to the rating
agency business thereof.

“Sanctions”: any economic or financial sanctions or trade embargoes imposed,
administered or enforced by administered by the Office of Foreign Assets Control
of the U.S. Treasury Department or the U.S. State Department, the United Nations
Security Council, the European Union or Her Majesty’s Treasury.

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Secured Parties”: collectively, the Lenders, the Administrative Agent, the
Collateral Agent, the Swingline Lender, any Issuing Bank, any other holder from
time to time of any of the Obligations and, in each case, their respective
successors and permitted assigns.

“Securities Act”: the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Security”: as defined in the Guarantee and Collateral Agreement.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement and all other security documents (including any Mortgages) hereafter
delivered to the Administrative Agent or the Collateral Agent purporting to
grant a Lien on any Property of any Loan Party to secure the Obligations.

“Senior Notes” means the Borrower’s $300,000,000 senior notes due 2024, issued
on the Closing Date pursuant to the Senior Notes Indenture.

“Senior Notes Indenture” means that certain indenture, dated as of the Closing
Date, by and between the Borrower and Deutsche Bank Trust Company Americas, as
trustee, as the same may be amended, restated, substituted, replaced,
refinanced, supplemented or otherwise modified from time to time in accordance
with the terms hereof.

“Single Employer Plan”: any Plan subject to the provisions of Title IV of ERISA
or Section 412 of the Code or Section 302 of ERISA.

“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the solvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim,” (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) except as otherwise provided by applicable law, the
amount of “contingent liabilities” at any time shall be the amount thereof
which, in light of all the facts and circumstances existing at such time, can
reasonably be expected to become actual or matured liabilities.

 

-36-



--------------------------------------------------------------------------------

“Specified Equity Contribution”: as defined in Section 8.2.

“Specified Hedge Agreement”: any Hedge Agreement (a) entered into by (i) the
Borrower or any Subsidiary Guarantor and (ii) any Lender or any Affiliate
thereof at the time such Hedge Agreement was entered into, as counterparty and
(b) that has been designated by such Lender and the Borrower, by notice to the
Administrative Agent, as a Specified Hedge Agreement. The designation of any
Hedge Agreement as a Specified Hedge Agreement shall not create in favor of the
Lender or Affiliate thereof that is a party thereto any rights in connection
with the management or release of any Collateral or of the obligations of any
Guarantor under the Guarantee and Collateral Agreement. For the avoidance of
doubt, all Hedge Agreements in existence on the Closing Date between the
Borrower or any Subsidiary Guarantor and any Lender shall constitute Specified
Hedge Agreements.

“Sponsor Affiliated Institutional Lender”: (x) any investment fund managed or
advised by Affiliates of the Sponsor that is a bona fide debt fund and (y) any
bank, insurance company, investment bank or commercial finance company that is
an Affiliate of the Sponsor, in the case of each clause (x) and (y) that extends
credit or buys loans in the ordinary course of business.

“Sponsor Affiliated Lender”: a Sponsor or any Affiliate thereof that is not a
Sponsor Affiliated Institutional Lender.

“Sponsors”: Kohlberg Kravis Roberts & Co. L.P., General Atlantic Service
Company, LLC, and their respective Affiliates (but excluding any operating
portfolio companies of the foregoing).

“Subordinated Intercompany Note”: a Subordinated Intercompany Note substantially
in the form of Exhibit J hereto.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the Board of Directors of such corporation, partnership or other
entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person; provided that any joint venture that is not required to be
consolidated with the Borrower and its consolidated Subsidiaries in accordance
with GAAP shall not be deemed to be a “Subsidiary” for purposes hereof. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a direct or indirect Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantors”: (a) each Subsidiary other than any Excluded Subsidiary
and (b) any other Subsidiary of the Borrower that is a party to the Guarantee
and Collateral Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 and of each Revolving Lender to participate in
Swingline Loans pursuant to Section 2.7(c) in an aggregate principal amount at
any one time outstanding not to exceed $35,000,000.

 

-37-



--------------------------------------------------------------------------------

“Swingline Lender”: (a) Morgan Stanley, in its capacity as the lender of
Swingline Loans or (b) upon the resignation of Morgan Stanley as a Swingline
Lender, any Revolving Lender from time to time designated by the Borrower, in
its sole discretion, as the Swingline Lender (with the consent of such other
Revolving Lender).

“Swingline Loans”: as defined in Section 2.6(a).

“Swingline Participation Amount”: as defined in Section 2.7(c).

“Taxes”: all present and future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.

“Term B1 Commitment”: as to any Lender, the obligation of such Lender, if any,
to make a Term B1 Loan to the Borrower on the Amendment No. 12 Effective Date in
a principal amount not to exceed the amount set forth under the heading “Term B1
Commitment” opposite such Lender’s name on Annex A-1, or, as the case may be, in
the Assignment and Assumption pursuant to which such Lender became a party
hereto. The aggregate amount of the Term B1 Commitments is
$2,437,673.62.20,652,073.92.

“Term B1 Facility”: as defined in the definition of “Facility.”

“Term B1 Lender”: each Lender that has a Term B1 Loan outstanding.

“Term B1 Loan”: as defined in Section 2.1(a).

“Term B1 Maturity Date”: the fourth anniversary of the Closing Date.

“Term B2 Commitment”: as to any Lender, the obligation of such Lender, if any,
to make a Term B2 Loan to the Borrower on the Amendment No. 12 Effective Date in
a principal amount not to exceed the amount set forth under the heading “Term B2
Commitment” opposite such Lender’s name on Annex A-1, or, as the case may be, in
the Assignment and Assumption pursuant to which such Lender became a party
hereto. The aggregate amount of the Term B2 Commitments is
$46,295,610.40.71,146,456.39.

“Term B2 Facility”: as defined in the definition of “Facility.”

“Term B2 Lender”: each Lender that has a Term B2 Loan outstanding.

“Term B2 Loan”: as defined in Section 2.1(b).

“Term B2 Maturity Date”: the seventh anniversary of the Closing Date.

“Term Commitment”: any Term B1 Commitment, Term B2 Commitment and/or any New
Commitments, as applicable.

“Term Facility”: the Term B1 Facility, Term B2 Facility and/or any New Term
Facility, as applicable.

“Term Lender”: any Term B1 Lender, any Term B2 Lender and/or any New Term
Lender, as applicable.

 

-38-



--------------------------------------------------------------------------------

“Term Loan”: any Term B1 Loan, any Term B2 Loan, any Refinancing Term Loan
and/or any New Term Loans, as applicable.

“Term Loan Refinancing” shall mean (i) the repayment (including by conversion to
Term B1 Loans) of the Existing Term B1 Loans on the Amendment No. 12 Effective
Date and (ii) the repayment (including by conversion to Term B2 Loans) of the
Existing Term B2 Loans on the Amendment No. 12 Effective Date.

“Term Percentage”: as to any Term Lender, prior to the initial funding of the
Term Loans, the percentage which the sum of such Lender’s Term Commitments then
constitutes of the aggregate Term Commitments or, at any time after the initial
funding of the Term Loans, the percentage which the aggregate principal amount
of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding.

“Test Period”: on any date of determination, the period of four consecutive
fiscal quarters of the Borrower (in each case taken as one accounting period)
most recently ended on or prior to such date for which financial statements have
been or are required to be delivered pursuant to Section 6.1.

“Tranche”: as defined in Section 2.25.

“Transferee”: any Eligible Assignee or Participant.

“Trigger Date”: as defined in Section 2.12(b).

“Type”: as to any Loan, its nature as an ABR Loan or Eurocurrency Loan.

“United States”: the United States of America.

“Unrestricted Cash”: the sum of all cash, cash Equivalents and Permitted Liquid
Investments to the extent not subject to any Lien (other than the Liens
described in Section 7.3) to the extent held by Holdings, the Borrower and its
Restricted Subsidiaries on the applicable date, in each case determined on a
consolidated basis in accordance with GAAP.

“Unrestricted Subsidiary”: (i) any Subsidiary of the Borrower that is designated
after the Closing Date by a resolution of the Board of Directors of the Borrower
as an Unrestricted Subsidiary, but only to the extent that, such Subsidiary:
(a) has no Indebtedness other than Non-Recourse Debt; (b) is not party to any
agreement, contract, arrangement or understanding with Holdings, the Borrower or
any Restricted Subsidiary unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to Holdings, the Borrower or
such Restricted Subsidiary than those that might be obtained at the time from
Persons who are not Affiliates of Holdings or the Borrower; (c) is a Person with
respect to which neither Holdings, the Borrower nor any of the Restricted
Subsidiaries has any direct or indirect obligation (x) to subscribe for
additional Capital Stock or warrants, options or other rights to acquire Capital
Stock or (y) to maintain or preserve such Person’s financial condition or to
cause such Person to achieve any specified levels of operating results; and
(d) does not guarantee or otherwise provide credit support after the time of
such designation for any Indebtedness of Holdings, the Borrower or any of its
Restricted Subsidiaries. If, at any time, any Unrestricted Subsidiary would fail
to meet the foregoing requirements as an Unrestricted Subsidiary, it shall
thereafter cease to be an Unrestricted Subsidiary for purposes hereof. Subject
to the foregoing, the Borrower may at any time designate any Unrestricted
Subsidiary to be a Restricted Subsidiary or any Restricted Subsidiary to be an
Unrestricted Subsidiary; provided that (i) such designation shall only be
permitted if no Default or Event of Default would be in existence following such
designation, (ii) any designation of an Unrestricted Subsidiary as a Restricted

 

-39-



--------------------------------------------------------------------------------

Subsidiary shall be deemed to be an incurrence of Indebtedness by a Restricted
Subsidiary of any outstanding Indebtedness of such Unrestricted Subsidiary and
(iii) any designation of a Restricted Subsidiary as an Unrestricted Subsidiary
shall be deemed to be an Investment in an Unrestricted Subsidiary and shall
reduce amounts available for Investments in Unrestricted Subsidiaries permitted
by Section 7.7 in an amount equal to the fair market value of the Subsidiary so
designated; provided that the Borrower may subsequently redesignate any such
Unrestricted Subsidiary as a Restricted Subsidiary so long as the Borrower does
not subsequently redesignate such Restricted Subsidiary as an Unrestricted
Subsidiary for a period of the succeeding four fiscal quarters; provided,
further, that, at the time of each designation or subsequent redesignation, the
Borrower shall deliver to the Administrative Agent an officer’s certificate
executed by an Authorized Officer of the Borrower, certifying the Borrower’s
compliance with the preceding clauses.

“US Lender”: as defined in Section 2.20(e).

“Wholly-Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares or similar nominal
shares) is owned by such Person directly or indirectly through its Wholly-Owned
Subsidiaries.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to the Borrower and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” and (iii) references to agreements or other Contractual Obligations
shall, unless otherwise specified, be deemed to refer to such agreements or
Contractual Obligations as amended, supplemented, restated or otherwise modified
from time to time (to the extent such amendments, supplements, restatements or
other modifications are not restricted by this Agreement).

(c) The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Annex, Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d) The term “license” shall include sub-license. The term “documents” includes
any and all documents whether in physical or electronic form.

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

 

-40-



--------------------------------------------------------------------------------

Section 1.3 Pro Forma Calculations. Solely for purposes of determining whether
any action is otherwise permitted to be taken hereunder, the Consolidated Total
Net Leverage Ratio and the Consolidated First Lien Net Leverage Ratio shall be
calculated as follows:

(a) In the event that the Borrower or any Restricted Subsidiary incurs, assumes,
guarantees, redeems, retires or extinguishes any Indebtedness subsequent to the
commencement of the period for which such ratio is being calculated but prior to
or simultaneously with the event for which the calculation of such ratio is made
(a “Ratio Calculation Date”), then such ratio shall be calculated giving pro
forma effect to such incurrence, assumption, guarantee, redemption, retirement
or extinguishment of Indebtedness as if the same had occurred at the beginning
of the applicable four-quarter period.

(b) For purposes of making the computation referred to above, if any
acquisitions, Dispositions or designations of Unrestricted Subsidiaries or
Restricted Subsidiaries are made (or committed to be made pursuant to a
definitive agreement) during the four-quarter reference period or subsequent to
such reference period and on or prior to or simultaneously with the relevant
Ratio Calculation Date, Consolidated EBITDA shall be calculated on a pro forma
basis, assuming that all such acquisitions, Dispositions and designations had
occurred on the first day of the four-quarter reference period in a manner
consistent, where applicable, with the pro forma adjustments set forth in clause
(j) of and the last proviso of the first sentence of the definition of
“Consolidated EBITDA.” If since the beginning of such period any Person that
subsequently became a Restricted Subsidiary or was merged with or into the
Borrower or any of its Restricted Subsidiaries since the beginning of such
period shall have made any acquisition or Disposition, in each case with respect
to a business or an operating unit of a business, that would have required
adjustment pursuant to this provision, then such ratio shall be calculated
giving pro forma effect thereto for such period as if such acquisition or
Disposition had occurred at the beginning of the applicable four-quarter period.

Section 1.4 Certifications. All certifications and other statements made by any
officer, director or employee of a Loan Party pursuant to any Loan Document are
and will be made on behalf of such Loan Party and not in such officer’s,
director’s or employee’s individual capacity.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

Section 2.1 Term Commitments.

(a) Subject to the terms and conditions set forth herein, each Term B1 Lender
agrees (x) to make a loan to the Borrower denominated in Dollars (a “Term B1
Loan”) on the Amendment No. 12 Effective Date in an aggregate amount not to
exceed the amount of its Term B1 Commitment and (y) to the conversion of each
Converted Term B1 Loan of such Lender into a Term B1 Loan of such Lender as of
the Amendment No. 12 Effective Date in a principal amount equal to the principal
amount of such Lender’s Converted Term B1 Loans immediately prior to such
conversion; provided that each Term B1 Loan converted pursuant to clause (y) on
the Amendment No. 12 Effective Date shall initially be a Eurocurrency Loan with
an Interest Period equal to the remaining Interest Period on the applicable
Converted Term B1 Loan immediately prior to the effectiveness of Amendment
No. 1.2. The Term B1 Loans may from time to time be Eurocurrency Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.13. Subject to Sections 2.13(a) and 2.14, all
amounts owed hereunder with respect to the Term B1 Loans shall be paid in full
no later than the Term B1 Maturity Date. Each Lender’s Term B1 Commitment shall
terminate immediately and without further action on the Amendment No. 12
Effective Date after giving effect to the funding of such Term B1 Commitment on
such date.

 

-41-



--------------------------------------------------------------------------------

(b) Subject to the terms and conditions set forth herein, each Term B2 Lender
agrees (x) to make a loan to the Borrower denominated in Dollars (a “Term B2
Loan”) on the Amendment No. 12 Effective Date in an aggregate amount not to
exceed the amount of its Term B2 Commitment and (y) to the conversion of each
Converted Term B2 Loan of such Lender into a Term B2 Loan of such Lender as of
the Amendment No. 12 Effective Date in a principal amount equal to the principal
amount of such Lender’s Converted Term B1 Loans immediately prior to such
conversion; provided that each Term B2 Loan converted pursuant to clause (y) on
the Amendment No. 12 Effective Date shall initially be a Eurocurrency Loan with
an Interest Period equal to the remaining Interest Period on the applicable
Converted Term B2 Loan immediately prior to the effectiveness of Amendment
No. 1.2. The Term B2 Loans may from time to time be Eurocurrency Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.13. Subject to Sections 2.13(a) and 2.14, all
amounts owed hereunder with respect to the Term B2 Loans shall be paid in full
no later than the Term B2 Maturity Date. Each Lender’s Term B2 Commitment shall
terminate immediately and without further action on the Amendment No. 12
Effective Date after giving effect to the funding of such Term B2 Commitment on
such date.

Section 2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent an irrevocable fully executed Borrowing Notice (which
notice must be received by the Administrative Agent prior to 12:00 Noon, New
York City time, one Business Day prior to the anticipated Amendment No. 12
Effective Date) requesting that the Term Lenders make the Term Loans on the
Amendment No. 12 Effective Date and specifying the amount to be borrowed and the
requested Interest Period, if applicable. Upon receipt of such notice the
Administrative Agent shall promptly notify each Term Lender thereof. Not later
than 11:00 A.M., New York City time, on the Amendment No. 12 Effective Date each
Term Lender shall make available to the Administrative Agent at the Funding
Office an amount in like funds as received by the Administrative Agent equal to
the Term Loan or Term Loans to be made by such Lender. The Administrative Agent
shall credit the account designated in writing by the Borrower to the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Term Lenders in immediately available funds.

Section 2.3 Amortization of Term Loans.

(a) The Term B1 Loans of each Term B1 Lender shall be payable in equal
consecutive quarterly installments commencing on MarchSeptember 31, 2017 on the
last Business Day of each March, June, September and December following the
Closing Date in an amount equal to two and one half of one percent (2.50%) of
the stated principal amount of the Term B1 Loans in effect on the Amendment
No. 12 Effective Date (as adjusted to reflect any prepayments thereof), with the
remaining balance thereof payable on the Term B1 Maturity Date; provided, that,
with respect to any Term B1 Lender which has a portion of its Term B1 Loan
purchased pursuant to Section 2.11(b), the amount of each payment otherwise
payable in respect thereof pursuant to this Section 2.3(b) shall be reduced by
deducting therefrom an amount equal to the principal amount of the Term B1 Loan
so purchased multiplied by two and one half of one percent (2.50%).

(b) The Term B2 Loans of each Term B2 Lender shall be payable in equal
consecutive quarterly installments commencing on MarchSeptember 31, 2017 on the
last Business Day of each March, June, September and December following the
Closing Date in an amount equal to one quarter of one percent (0.25%) of the
stated principal amount of the Term B2 Loans in effect on the Amendment No. 12
Effective Date (as adjusted to reflect any prepayments thereof), with the
remaining balance thereof payable on the Term B2 Maturity Date; provided, that,
with respect to any Term B2 Lender which has a portion of its Term B2 Loan
purchased pursuant to Section 2.11(b), the amount of each payment otherwise
payable in respect thereof pursuant to this Section 2.3(b) shall be reduced by
deducting therefrom an amount equal to the principal amount of the Term B2 Loan
so purchased multiplied by one quarter of one percent (0.25%).

 

-42-



--------------------------------------------------------------------------------

Section 2.4 Revolving Commitments.

(a) Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (“Revolving Loans”) in Dollars to the
Borrower from time to time during the Revolving Commitment Period in an
aggregate principal amount at any one time outstanding which when added to such
Lender’s Revolving Percentage of the sum of (i) the L/C Obligations then
outstanding and (ii) the aggregate principal amount of the Swingline Loans then
outstanding, does not exceed the amount of such Lender’s Revolving Commitment.
During the Revolving Commitment Period, the Borrower may use the Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The
Revolving Loans may from time to time be Eurocurrency Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.5 and 2.13.

(b) The Borrower shall repay all outstanding Revolving Loans made to it on the
Revolving Termination Date.

Section 2.5 Procedure for Revolving Loan Borrowing. The Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day; provided that the Borrower shall give the Administrative Agent a
fully executed Borrowing Notice (which notice must be received by the
Administrative Agent (i) in the case of Eurocurrency Loans, prior to 12:00 Noon,
New York City time, three Business Days prior to the requested Borrowing Date or
(ii) in the case of ABR Loans, prior to 10:00 a.m., New York City time, on the
proposed Borrowing Date), specifying (x) the amount and Type of Revolving Loans
to be borrowed, (y) the requested Borrowing Date and (z) in the case of
Eurocurrency Loans, the respective amounts of each such Type of Loan and the
respective lengths of the initial Interest Period therefor. Each borrowing by
the Borrower under the Revolving Commitments shall be in an amount equal to
(x) in the case of ABR Loans, $1,000,000 or a whole multiple of $100,000 in
excess thereof (or, if the then aggregate Available Revolving Commitments are
less than $1,000,000, such lesser amount) and (y) in the case of Eurocurrency
Loans, $1,000,000 or a whole multiple of $500,000 in excess thereof; provided
that the Swingline Lender may request, on behalf of the Borrower, borrowings
under the Revolving Commitments that are ABR Loans in other amounts pursuant to
Section 2.7(a). Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Revolving Lender thereof. Each
Revolving Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
Funding Office prior to 11:00 A.M., New York City time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account designated in writing by the Borrower
to the Administrative Agent with the aggregate of the amounts made available to
the Administrative Agent by such Revolving Lenders and in like funds as received
by the Administrative Agent. If no election as to the Type of a Revolving Loan
is specified, then the requested Loan shall be an ABR Loan. If no Interest
Period is specified with respect to any requested Eurocurrency Loan, the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

Section 2.6 Swingline Commitment.

(a) (a) Subject to the terms and conditions hereof, the Swingline Lender agrees
to make a portion of the credit otherwise available to the Borrower under the
Revolving Commitments from time to time during the Revolving Commitment Period
by making swing line loans (“Swingline Loans”) in Dollars to the Borrower;
provided that (i) the aggregate principal amount of Swingline Loans outstanding
at any time shall not exceed the Swingline Commitment then in effect (provided
that the Swingline Loans outstanding at any time, when aggregated with the
Swingline Lenders’ other outstanding Revolving Loans, may exceed the Swingline
Commitment then in effect) and (ii) the Borrower shall not request, and the

 

-43-



--------------------------------------------------------------------------------

Swingline Lender shall not make, any Swingline Loan if, after giving effect to
the making of such Swingline Loan, the aggregate amount of the Available
Revolving Commitments under the Revolving Commitments would be less than zero.
During the Revolving Commitment Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. The Swingline Loans shall be ABR Loans only. The
Swingline Lender shall not be obligated to make Swingline Loans if (A) it has
elected not to do so after the occurrence and during the continuation of a
Default or Event of Default or (B) any of the Lenders is a Defaulting Lender
but, in the case of this clause (B) only to the extent that (i) the Swingline
Commitments of such Defaulting Lender may not be reallocated pursuant to clause
(a) of Section 2.26 or (ii) other arrangements satisfactory to it and Borrower
to eliminate such Swingline Lender’s risk with respect to the Defaulting
Lender’s participation in such Swingline Loan (including cash collateralization
by the Borrower of such Defaulting Lender’s pro rata share of the outstanding
Swingline Loans) have not been entered into.

(b) The Borrower shall repay to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the Revolving Termination Date.

Section 2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender and the Administrative Agent a fully executed
Borrowing Notice (which notice must be received by the Swingline Lender and the
Administrative Agent not later than 1:00 P.M., New York City time, New York City
time, on the proposed Borrowing Date, specifying (i) the amount to be borrowed
and (ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period). Each borrowing under the Swingline Commitment
shall be in an amount equal to $500,000 or a whole multiple of $100,000 in
excess thereof. Not later than 3:00 P.M., New York City time, on the Borrowing
Date specified in a fully executed Borrowing Notice in respect of Swingline
Loans, the Swingline Lender shall make available to the Administrative Agent at
the Funding Office an amount in immediately available funds equal to the amount
of the Swingline Loan to be made by the Swingline Lender. The Administrative
Agent shall make the proceeds of such Swingline Loan available to the Borrower
on such Borrowing Date by depositing such proceeds in the account of the
Borrower with the Administrative Agent or as otherwise directed by the Borrower
on such Borrowing Date in immediately available funds.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs such Swingline Lender to act on its behalf), request each Revolving
Lender to make, and each such Revolving Lender hereby agrees to make, subject to
satisfaction of the conditions set forth in Section 5.2, a Revolving Loan, in an
amount equal to such Revolving Lender’s Revolving Percentage of the aggregate
amount of the Swingline Loans (the “Refunded Swingline Loans”) outstanding on
the date of such notice, to repay such Swingline Lender. In connection with any
resignation of the Administrative Agent pursuant to Section 9.10, the Swingline
Lender shall request each Revolving Lender to make, and each such Revolving
Lender hereby agrees to make, a Revolving Loan, in an amount equal to the
outstanding Swingline Loans made by the retiring Administrative Agent in its
capacity as Swingline Lender, such Revolving Loans to be made on the effective
date of such resignation. Each Revolving Lender shall make the amount of
Revolving Loans available to the Administrative Agent at the Funding Office in
immediately available funds on the date of such request or, if such request is
made after 10:00 A.M., New York City time on any Business Day, not later than
10:00 A.M., New York City time, on the next Business Day. The proceeds of such
Revolving Loans shall be immediately made available by the Administrative Agent
to the Swingline Lender for application by the Swingline Lender to the repayment
of the Refunded Swingline Loans.

 

-44-



--------------------------------------------------------------------------------

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8.1(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.7(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
Borrowing Notice referred to in Section 2.7(b), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”) equal to
(A) such Revolving Lender’s Revolving Percentage times (B) the sum of the
aggregate principal amount of Swingline Loans then outstanding that were to have
been repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount with respect to
any Swingline Loans, the Swingline Lender receives any payment on account of
such Swingline Loans, the Swingline Lender will distribute to such Lender its
Swingline Participation Amount with respect thereto (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s participating interest was outstanding and funded and, in the case of
principal and interest payments, to reflect such Lender’s pro rata portion of
such payment if such payment is not sufficient to pay the principal of and
interest on all such Swingline Loans then due); provided, however, that in the
event that such payment received by the Swingline Lender is required to be
returned, such Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to pay the Swingline Participation Amount pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower or any
other Loan Party, (iv) any breach of this Agreement or any other Loan Document
by the Borrower, any other Loan Party or any other Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

Section 2.8 Repayment of Loans.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of the appropriate Revolving Lender or Term Lender, as the
case may be, (i) the then unpaid principal amount of each Revolving Loan of such
Revolving Lender made to the Borrower outstanding on the Revolving Termination
Date (or on such earlier date on which the Loans become due and payable pursuant
to Section 8.1) and (ii) the principal amount of each outstanding Term Loan of
such Term Lender made to the Borrower in installments according to the
amortization schedule set forth in Section 2.3 (or on such earlier date on which
the Loans become due and payable pursuant to Section 8.1). The Borrower hereby
further agrees to pay interest on the unpaid principal amount of the Loans made
to the Borrower from time to time outstanding from the date made until payment
in full thereof at the rates per annum, and on the dates, set forth in
Section 2.15.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

 

-45-



--------------------------------------------------------------------------------

(c) The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(b)(iv), and a subaccount therein for each
Lender, in which shall be recorded (i) the amount of each Loan made hereunder
and any Note evidencing such Loan, the Type of such Loan and each Interest
Period applicable thereto, (ii) the amount of any principal, interest and fees,
as applicable, due and payable or to become due and payable from the Borrower to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.8(c) shall, to the extent permitted by applicable law, be
presumptively correct absent demonstrable error of the existence and amounts of
the obligations of the Borrower therein recorded; provided, however, that the
failure of the Administrative Agent or any Lender to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
the Borrower by such Lender in accordance with the terms of this Agreement.

(e) The Borrower shall repay all Existing Term B1 Loans (other than Converted
Term B1 Loans) and Existing Term B2 Loans (other than Converted Term B2 Loans)
on the Amendment No. 12 Effective Date, together with all accrued interest on
all Existing Term B1 Loans and Existing Term B2 Loans to but excluding the
Amendment No. 12 Effective Date.

Section 2.9 Commitment Fees, etc.

(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a commitment fee for the period from and including the
Closing Date to the last day of the Revolving Commitment Period, computed at the
Applicable Commitment Fee Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period for which payment is made,
payable quarterly in arrears on each Fee Payment Date; provided that (i) for
purposes of calculating any fees owing in accordance with this Section 2.9(a),
the Available Revolving Commitment for the Swingline Lender shall exclude any
outstanding Swingline Loans and (ii) the Swingline Lender shall not be entitled
to any commitment fee with respect to its Swingline Commitment separate from
that to which it is entitled with respect to its Available Revolving Commitment;
provided, further, that (i) any commitment fee accrued with respect to any of
the Revolving Commitments of a Defaulting Lender during the period prior to the
time such Lender became a Defaulting Lender and unpaid at such time shall be
payable by the Borrower so long as such commitment fee shall otherwise have been
due and payable by the Borrower prior to such time of such Lender becoming a
Defaulting Lender and (ii) no commitment fee shall accrue on any of the
Revolving Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.

(b) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in any fee agreements with the
Administrative Agent.

Section 2.10 Termination or Reduction of Revolving Commitments. The Borrower
shall have the right, upon not less than two Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans made on the
effective date thereof, the total Revolving Extensions of Credit would exceed
the total Revolving Commitments. Any such partial reduction shall be in an
amount equal to $1,000,000, or a whole multiple of $500,000 in excess thereof,
and shall reduce permanently the Revolving Commitments then in effect.
Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of termination under this Section 2.10 if such
termination would have resulted from a refinancing of all of the Loans, which
refinancing shall not be consummated or shall otherwise be delayed.

 

-46-



--------------------------------------------------------------------------------

Section 2.11 Optional Prepayments.

(a) The Borrower may at any time and from time to time prepay the Revolving
Loans, the Swingline Loans or the Term Loans, in whole or in part, without
premium or penalty (except as set forth in clause (d) below), upon delivery of a
Prepayment Notice delivered to the Administrative Agent no later than 12:00
Noon, New York City time, three Business Days prior thereto, in the case of
Eurocurrency Loans, and no later than 12:00 Noon, New York City time, on the
prepayment date, in the case of ABR Loans that are Revolving Loans, Term Loans
or Swingline Loans, which notice shall specify (x) the date and amount of
prepayment, (y) whether the prepayment is of Swingline Loans, Revolving Loans,
Term Loans or New Loans and (z) whether the prepayment is of Eurocurrency Loans
or ABR Loans; provided that if a Eurocurrency Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, the Borrower shall
also pay any amounts owing pursuant to Section 2.21. Upon receipt of any such
Prepayment Notice the Administrative Agent shall promptly notify each relevant
Lender thereof. If any such notice is given, the amount specified in such notice
shall be due and payable on the date specified therein (provided that such
notice may be conditioned on receiving the proceeds of any refinancing),
together with (except in the case of Revolving Loans that are ABR Loans and
Swingline Loans) accrued interest to such date on the amount prepaid. Partial
prepayments of Term Loans and of Revolving Loans shall be in an aggregate
principal amount of (i) $1,000,000 or a whole multiple of $100,000 in excess
thereof (in the case of prepayments of ABR Loans) or (ii) $1,000,000 or a whole
multiple of $500,000 in excess thereof (in the case of prepayments of
Eurocurrency Loans), and in each case shall be subject to the provisions of
Section 2.18. Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.

(b) Notwithstanding anything to the contrary contained in this Section 2.11 or
any other provision of this Agreement and without otherwise limiting the rights
in respect of prepayments of the Loans of the Borrower and its Subsidiaries, so
long as no Default or Event of Default has occurred and is continuing, Holdings,
the Borrower and its Subsidiaries may repurchase outstanding Term Loans pursuant
to this Section 2.11(b) on the following basis:

(i) Holdings, the Borrower and any Subsidiary may, from time to time, purchase
or prepay Term Loans, in each case, on a non-pro rata basis through (x) Dutch
auction procedures open to all applicable Lenders on a pro rata basis in
accordance with customary procedures to be agreed between Holdings or the
Borrower and the Auction Agent or (y) open market purchases;

(ii) With respect to all repurchases made by Holdings, the Borrower or a
Subsidiary of the Borrower, such repurchases shall be deemed to be voluntary
prepayments pursuant to this Section 2.11 in an amount equal to the aggregate
principal amount of such Term Loans; provided that notwithstanding such
characterization as a voluntary prepayment, no such repurchase shall operate to
reduce any percentage amount set forth in Section 2.3; provided, further, that
such repurchases shall not be subject to the provisions of paragraph (a) of this
Section 2.11, Section 2.18 and Section 2.21;

(iii) Upon the purchase by Holdings, the Borrower or any Subsidiary of the
Borrower of any Term Loans, automatically and without the necessity of any
notice or any other action all principal and accrued and unpaid interest on the
Term Loans so repurchased shall be deemed to have been paid for all purposes and
shall be cancelled and no longer outstanding for all purposes of this Agreement
and all other Loan Documents (and in connection with any Term Loan purchased
pursuant to this Section 2.11(b), the Administrative Agent is authorized to make
appropriate entries in the Register to reflect such cancellation);

 

-47-



--------------------------------------------------------------------------------

(iv) failure by Holdings, the Borrower or a Subsidiary of the Borrower to make
any payment to a Lender required by an agreement permitted by this
Section 2.11(b) shall not constitute an Event of Default under Section 8.1(a);

(v) no proceeds of any Revolving Loans may be used directly to purchase Term
Loans;

(vi) after giving effect to all Term Loans purchased and cancelled pursuant to
this Section 2.11(b), the aggregate principal amount of all Loans and
Commitments then held by all Sponsor Affiliated Lenders (whether by assignment,
participation or other derivative transaction) shall not exceed 25% of the sum
of (i) the aggregate unpaid principal amount of the Term Loans then outstanding
and (ii) the Revolving Commitments then in effect, or, if the Revolving
Commitments have been terminated, the Revolving Extensions of Credit then
outstanding.

(c) In connection with any optional prepayments by the Borrower of the Loans
pursuant to Section 2.11(a) or Section 2.11(b), such prepayments shall be
applied on a pro rata basis to the then outstanding Loans being prepaid
irrespective of whether such outstanding Loans are ABR Loans or Eurocurrency
Loans; provided that if all Lenders elect to participate in an Offer on a pro
rata basis in accordance with their respective principal amounts then due and
owing, prepayments pursuant to Section 2.11(b) shall be applied first to ABR
Loans to the full extent thereof before application to Eurocurrency Loans.

(d) Notwithstanding anything in this Section 2.11 to the contrary, in the event
that the Borrower consummates any Repricing Transaction, then the Borrower shall
pay to the Administrative Agent, for the ratable account of each of the
applicable Lenders, if such Repricing Transaction is consummated prior to the
date that is six months after the Amendment No. 12 Effective Date, a premium of
1.00% of the principal amount of the Term Loans subject to such Repricing
Transaction.

Section 2.12 Mandatory Prepayments.

(a) If any Indebtedness (excluding any Indebtedness incurred in accordance with
Section 7.2) shall be incurred by Holdings, the Borrower or any Restricted
Subsidiary, an amount equal to 100% of the Net Cash Proceeds thereof shall be
applied no later than one Business Day after the date of receipt of such Net
Cash Proceeds toward the prepayment of the Term Loans as set forth in
Section 2.12(d).

(b) If on any date Holdings, the Borrower or any Restricted Subsidiary shall for
its own account receive Net Cash Proceeds from any Asset Sale or Recovery Event
then, unless a Reinvestment Notice shall be delivered to the Administrative
Agent in respect thereof, such Net Cash Proceeds shall be applied not later than
five Business Days after such date toward the prepayment of the Term Loans as
set forth in Section 2.12(d); provided that, notwithstanding the foregoing,
(x) on each Reinvestment Prepayment Date, the Term Loans shall be prepaid as set
forth in Section 2.12(d) by an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event and (y) on the date (the
“Trigger Date”) that is six months after any such Reinvestment Prepayment Date,
the Term Loans shall be prepaid as set forth in Section 2.12(d) by an amount
equal to the portion of any Committed Reinvestment Amount with respect to the
relevant Reinvestment Event not actually expended by such Trigger Date; provided
that unless and until the aggregate amount of Net Cash Proceeds from all such
Asset Sales or Recovery Events, after giving effect to the reinvestment rights
set forth herein, exceeds $25,000,000 in any fiscal year of the Borrower, no
such prepayment shall be required pursuant to this Section 2.12(b).

 

-48-



--------------------------------------------------------------------------------

(c) If, for any fiscal year of the Borrower commencing with the fiscal year
ending December 31, 2017, there shall be Excess Cash Flow, the Borrower shall,
on the relevant Excess Cash Flow Application Date, apply an amount equal to
(i) the Excess Cash Flow Percentage of such Excess Cash Flow minus (ii) the sum
of (A) the aggregate amount of all prepayments of Revolving Loans and Swingline
Loans during such fiscal year (other than to the extent made with the proceeds
of the incurrence of Indebtedness) and solely to the extent accompanied by
permanent optional reductions of the Revolving Commitments and (B) all optional
prepayments of Term Loans during such fiscal year (including optional
prepayments pursuant to Section 2.11(b)), in each case other than to the extent
any such prepayment is funded with the proceeds of long-term Indebtedness,
toward the prepayment of Term Loans as set forth in Section 2.12(d). Each such
prepayment shall be made on a date (an “Excess Cash Flow Application Date”) no
later than ten days after the date on which the financial statements referred to
in Section 6.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered to the Lenders.

(d) Amounts to be applied in connection with prepayments pursuant to this
Section 2.12 shall be applied to the prepayment of the Term Loans in accordance
with Section 2.18(b) until paid in full. In connection with any mandatory
prepayments by the Borrower of the Term Loans pursuant to Section 2.12, such
prepayments shall be applied on a pro rata basis to the then outstanding Term
Loans being prepaid irrespective of whether such outstanding Term Loans are ABR
Loans or Eurocurrency Loans; provided that if no Lender exercises the right to
waive a given mandatory prepayment of the Term Loans pursuant to
Section 2.12(e), then, with respect to such mandatory prepayment, the amount of
such mandatory prepayment shall be applied first to Term Loans that are ABR
Loans to the full extent thereof before application to Term Loans that are
Eurocurrency Loans in a manner that minimizes the amount of any payments
required to be made by the Borrower pursuant to Section 2.21. Each prepayment of
the Term Loans under this Section 2.12 shall be accompanied by accrued interest
to the date of such prepayment on the amount prepaid.

(e) Each Lender may elect (in its sole discretion) to decline all (but not less
than all) of its pro rata share (such amount, the “Declined Proceeds”) of any
mandatory prepayment by giving notice of such election in writing to the
Administrative Agent by 11:00 a.m., on the date that is three (3) Business Days
after the date of such Lender’s receipt of notice from the Administrative Agent
regarding such prepayment. If a Lender fails to deliver a notice of election
declining receipt of its pro rata share of such mandatory prepayment to the
Administrative Agent within the time frame specified above, any such failure
will be deemed to constitute an acceptance of such Lender’s pro rata share of
the total amount of such mandatory prepayment of Term Loans. Upon receipt by the
Administrative Agent of such notice, the Administrative Agent shall immediately
notify the Borrower of such election. Any Declined Proceeds by any Lender shall
be retained by the Borrower and its Restricted Subsidiaries and/or applied by
the Borrower or any of its Restricted Subsidiaries in any manner not
inconsistent with the terms of this Agreement.

(f) On each occasion that Permitted Other Indebtedness is issued or incurred
pursuant to Section 7.2(aa), the Borrower shall within three Business Days of
receipt of the Net Cash Proceeds of such Permitted Other Indebtedness prepay
Term Loans in an aggregate principal amount equal to 100% of the Net Cash
Proceeds from such issuance or incurrence of Permitted Other Indebtedness.

(g) Beginning on the Closing Date, the Borrower shall apply 100% of all cash
proceeds net of all fees, commissions, costs and other expenses, from any
issuance or incurrence of Refinancing Term Loans and Replacement Revolving
Facility Commitments (other than solely by means of extending or renewing then
existing Refinancing Term Loans and Replacement Revolving Facility Commitments
without resulting in any net proceeds), no later than three (3) Business Days
after the date on which such Refinancing Term Loans and/or Replacement Revolving
Facility Commitments are incurred, to prepay Term Loans and/or Revolving
Commitments in accordance with Section 2.29.

 

-49-



--------------------------------------------------------------------------------

(h) In the event and on such occasion that the total outstanding Revolving
Extensions of Credit exceed the total Revolving Commitments, the Borrower shall
prepay Revolving Loans and/or Swingline Loans (or, if no such Loans are
outstanding, deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the necessary aggregate then undrawn and unexpired
amount of such Letters of Credit) made to the Borrower, in an aggregate amount
equal to the amount by which the Revolving Extensions of Credit exceed the total
Revolving Commitments. Each prepayment shall be applied to the Revolving Loans
included in the repaid Loans such that each Revolving Lender receives its
ratable share of such prepayment (based upon the respective Aggregate Exposures
of the Revolving Lenders at the time of such prepayment).

Section 2.13 Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurocurrency Loans made
to the Borrower to ABR Loans by giving the Administrative Agent prior
irrevocable written notice of such election no later than 12:00 Noon, New York
City time, on the third Business Day preceding the proposed conversion date;
provided that if any Eurocurrency Loan is so converted on any day other than the
last day of the Interest Period applicable thereto, the Borrower shall also pay
any amounts owing pursuant to Section 2.21. The Borrower may elect from time to
time to convert ABR Loans made to the Borrower to Eurocurrency Loans by giving
the Administrative Agent prior irrevocable written notice of such election no
later than 12:00 Noon, New York City time, on the third Business Day preceding
the proposed conversion date (which notice shall specify the length of the
initial Interest Period therefor); provided that no ABR Loan under a particular
Facility may be converted into a Eurocurrency Loan when any Event of Default has
occurred and is continuing and the Administrative Agent or the Majority Facility
Lenders in respect of such Facility have determined in its or their sole
discretion not to permit such conversions. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

(b) Any Eurocurrency Loan may be continued as such by the Borrower giving
irrevocable written notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1 and
no later than 12:00 Noon, New York City time, on the third Business Day
preceding the proposed continuation date, of the length of the next Interest
Period to be applicable to such Loans; provided that if any Eurocurrency Loan is
so continued on any day other than the last day of the Interest Period
applicable thereto, the Borrower shall also pay any amounts owing pursuant to
Section 2.21; provided, further, that no Eurocurrency Loan under a particular
Facility may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Majority Facility Lenders in
respect of such Facility have determined in its or their sole discretion not to
permit such continuations; and provided, further, that (i) if the Borrower shall
fail to give any required notice as described above in this paragraph such
Eurocurrency Loans shall be automatically continued as Eurocurrency Loans having
an Interest Period of one month’s duration on the last day of such then-expiring
Interest Period and (ii) if such continuation is not permitted pursuant to the
preceding proviso, such Eurocurrency Loans shall be automatically converted to
ABR Loans on the last day of such then expiring Interest Period. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.

Section 2.14 Minimum Amounts and Maximum Number of Eurocurrency Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurocurrency Loans and
all selections of Interest Periods shall be in such amounts and be made pursuant
to such elections so that (a) after giving effect thereto, the aggregate
principal amount of the Eurocurrency Loans comprising each Eurocurrency Tranche
shall be equal to a minimum of $1,000,000 or a whole multiple of $500,000 in
excess thereof and (b) no more than twelve Eurocurrency Tranches shall be
outstanding at any one time.

 

-50-



--------------------------------------------------------------------------------

Section 2.15 Interest Rates and Payment Dates.

(a) Each Eurocurrency Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurocurrency Base
Rate determined for such day plus the Applicable Margin for such Eurocurrency
Loan.

(b) Each ABR Loan shall bear interest at a rate per annum equal to ABR plus the
Applicable Margin for such ABR Loan.

(c) Upon the occurrence and during the continuance of any Event of Default
pursuant to Section 8.1(a) or (f), (i) if all or a portion of the principal
amount of any Loan or Reimbursement Obligation shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to (x) in the case of the
Loans, the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section 2.15 plus 2.00% or (y) in the case of
Reimbursement Obligations, the rate applicable to ABR Loans under the Revolving
Facility plus 2.00%, and (ii) if all or a portion of any interest payable on any
Loan or Reimbursement Obligation or any commitment fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans under the relevant
Facility plus 2.00% (or, in the case of any such other amounts that do not
relate to a particular Facility, the rate then applicable to ABR Loans under the
Revolving Facility plus 2.00%), in each case, with respect to clauses (i) and
(ii) above, from the date of such non-payment until such amount is paid in full
(after as well as before judgment); provided that no amount shall be payable
pursuant to this Section 2.15(c) to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender; provided further no amounts shall accrue pursuant
to this Section 2.15(c) on any overdue Loan, Reimbursement Obligation,
commitment fee or other amount payable to a Defaulting Lender so long as such
Lender shall be a Defaulting Lender.

(d) Interest shall be payable by the Borrower in arrears on each Interest
Payment Date; provided that interest accruing pursuant to paragraph (c) of this
Section 2.15 shall be payable from time to time on demand.

Section 2.16 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurocurrency Rate. Any change in the interest rate on
a Loan resulting from a change in the ABR or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be presumptively correct in the absence
of demonstrable error. The Administrative Agent shall, at the reasonable request
of the Borrower, deliver to the Borrower a statement showing the quotations used
by the Administrative Agent in determining any interest rate pursuant to
Section 2.15(a) and Section 2.15(b).

 

-51-



--------------------------------------------------------------------------------

Section 2.17 Inability to Determine Interest Rate. If prior to the first day of
any Interest Period for any Eurocurrency Loan:

(a) the Administrative Agent shall have determined (which determination shall be
presumptively correct absent demonstrable error) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurocurrency Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that by reason of any
changes arising after the date of this Agreement the Eurocurrency Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as certified by such Lenders) of making
or maintaining their affected Loans during such Interest Period,

the Administrative Agent shall give telecopy notice thereof to the Borrower and
the relevant Lenders as soon as practicable thereafter. If such notice is given
(x) any Eurocurrency Loans under the relevant Facility requested to be made on
the first day of such Interest Period shall be made as ABR Loans, (y) any Loans
under the relevant Facility that were to have been converted on the first day of
such Interest Period to Eurocurrency Loans shall be continued as ABR Loans and
(z) any outstanding Eurocurrency Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period with respect
thereto, to ABR Loans. Until such notice has been withdrawn by the
Administrative Agent (which action the Administrative Agent will take promptly
after the conditions giving rise to such notice no longer exist), no further
Eurocurrency Loans under the relevant Facility shall be made or continued as
such, nor shall the Borrower have the right to convert Loans under the relevant
Facility to Eurocurrency Loans.

Section 2.18 Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee and any reduction of the Revolving
Commitments shall be made pro rata according to the respective Term Percentages
or Revolving Percentages, as the case may be, of the relevant Lenders. Each
payment (other than prepayments) in respect of principal or interest in respect
of the Term Loans or New Term Loans and each payment in respect of fees payable
hereunder shall be applied to the amounts of such obligations owing to the Term
Lenders or New Term Lenders, as applicable, pro rata according to the respective
amounts then due and owing to such Lenders, other than payments pursuant to
Section 2.11(b) or 2.24.

(b) Each mandatory prepayment of the Term Loans shall be allocated between each
Term Facility and any New Facility comprising Term Loans, if any, pro rata,
except as affected by the opt-out provision under Section 2.12(e). Each optional
prepayment of the Term Loans shall be allocated between the Facilities as
directed by the Borrower. Each optional prepayment of the Term Loans or New Term
Loans shall be allocated to the Lenders holding such Loans on a pro rata basis,
based on the principal amount of such Loans held by such Lender of the Term
Loans or New Term Loans applied to the remaining installments thereof as
specified by the Borrower (except for prepayments pursuant to Section 2.11(b) or
Section 2.24) and each mandatory prepayment of the Term Loans or New Term Loans
shall be allocated to the Lenders holding such Loans on a pro rata basis, based
on the principal amount of such Loans held by such Lender of the Term Loans or
New Term Loans and shall be applied to the remaining installments thereof in
direct order of maturity. Amounts repaid or prepaid on account of the Term Loans
may not be reborrowed.

 

-52-



--------------------------------------------------------------------------------

(c) Each payment (including prepayments) to be made by the Borrower on account
of principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders. Each payment (including prepayments) to be
made by the Borrower on account of principal of and interest on the New
Revolving Loans shall be made pro rata according to the respective outstanding
principal amounts of the New Revolving Loans then held by the New Lenders. Each
payment in respect of Reimbursement Obligations in respect of any Letter of
Credit shall be made to the Issuing Bank that issued such Letter of Credit.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff, deduction or counterclaim and shall be made prior to 2:00 P.M.,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the relevant Lenders, at the Funding Office, in immediately available
funds. Any payment received by the Administrative Agent after 2:00 P.M., New
York City time may be considered received on the next Business Day in the
Administrative Agent’s sole discretion. The Administrative Agent shall
distribute such payments to the relevant Lenders promptly upon receipt in like
funds as received. If any payment hereunder (other than payments on the
Eurocurrency Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurocurrency Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be presumptively correct in the absence of
demonstrable error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall give notice of such
fact to the Borrower and the Administrative Agent shall also be entitled to
recover such amount with interest thereon, for each day from such Borrowing Date
until the date such amount is paid to the Administrative Agent, at the rate per
annum applicable to ABR Loans under the relevant Facility, on demand, from the
Borrower. Nothing herein shall be deemed to limit the rights of the
Administrative Agent or the Borrower against any Defaulting Lender.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the relevant Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each relevant Lender to which any amount which was made available
pursuant to the preceding sentence, such amount with interest thereon at the
rate per annum equal to the daily average Federal Funds Effective Rate. Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the Borrower.

 

-53-



--------------------------------------------------------------------------------

Section 2.19 Requirements of Law.

(a) Except with respect to Taxes, which are addressed in Section 2.20, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof or compliance by any Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority first made, in each case, subsequent to the date hereof:

(i) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurocurrency Rate
hereunder; or

(ii) shall impose on such Lender any other condition not otherwise contemplated
hereunder;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurocurrency Loans or issuing or
participating in Letters of Credit (in each case hereunder), or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, the
Borrower shall promptly pay such Lender, in Dollars, within thirty Business Days
after the Borrower’s receipt of a reasonably detailed invoice therefor (showing
with reasonable detail the calculations thereof), any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable. If any Lender becomes entitled to claim any additional amounts
pursuant to this Section 2.19, it shall promptly notify the Borrower (with a
copy to the Administrative Agent) of the event by reason of which it has become
so entitled.

(b) If any Lender shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or liquidity
requirements or in the interpretation or application thereof or compliance by
such Lender or any entity controlling such Lender with any request or directive
regarding capital adequacy or liquidity requirements (whether or not having the
force of law) from any Governmental Authority first made, in each case,
subsequent to the date hereof shall have the effect of reducing the rate of
return on such Lender’s or such entity’s capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such entity could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s or such
entity’s policies with respect to capital adequacy or liquidity requirements) by
an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a reasonably detailed written request therefor (consistent with the
detail provided by such Lender to similarly situated borrowers), the Borrower
shall pay to such Lender, in Dollars, such additional amount or amounts as will
compensate such Lender or such entity for such reduction.

(c) A certificate prepared in good faith as to any additional amounts payable
pursuant to this Section 2.19 submitted by any Lender to the Borrower (with a
copy to the Administrative Agent) shall be presumptively correct in the absence
of demonstrable error. Notwithstanding anything to the contrary in this
Section 2.19, the Borrower shall not be required to compensate a Lender pursuant
to this Section 2.19 for any amounts incurred more than 180 days prior to the
date that such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that if the circumstances

 

-54-



--------------------------------------------------------------------------------

giving rise to such claim have a retroactive effect, then such 180-day period
shall be extended to include the period of such retroactive effect. The
obligations of the Borrower pursuant to this Section 2.19 shall survive the
termination of this Agreement and the payment of the Obligations.

Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a change in a Requirement of Law
regardless of the date enacted, adopted, issued or implemented.

Section 2.20 Taxes.

(a) Except as otherwise provided in this Agreement or as required by law, all
payments made by the Borrower or any Loan Party under this Agreement and the
other Loan Documents to the Administrative Agent or any Lender under this
Agreement shall be made free and clear of, and without deduction or withholding
for or on account of, any Taxes. The term “Non-Excluded Taxes” shall mean Taxes
other than (i) net income Taxes, branch profits Taxes and franchise Taxes (and
net worth Taxes and capital Taxes imposed expressly in lieu of net income Taxes)
imposed on the Administrative Agent or any Lender (A) by the jurisdiction (or
any political subdivision thereof) under the laws of which the Administrative
Agent or any Lender (or, in the case of a pass-through entity, any of its
beneficial owners) is organized or in which its applicable lending office is
located or (B) as a result of a present or former connection between the
Administrative Agent or such Lender or beneficial owner and the jurisdiction of
the Governmental Authority imposing such Tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document) and (ii) any tax, assessment or other
governmental charge that would not have been imposed but for a failure by any
Lender, the Administrative Agent or any financial institution through which any
payment is made to enter into or to comply with any applicable certification,
documentation, information or other reporting requirement or agreement
concerning United States accounts maintained by the Lender, the Administrative
Agent or any such financial institution or concerning United States ownership of
the Lender, or any substantially similar requirement or agreement, if entering
into or complying with such requirement or agreement is required by statute or
regulation of the United States as a precondition to relief or exemption from
such tax, assessment or other governmental charge; provided that such
certification, documentation, information or other reporting requirement or
agreement has been requested by the Borrower. If any such nonexcluded Taxes or
Other Taxes are required to be withheld from any amounts payable by or on behalf
of the Borrower or any Loan Party under this Agreement and the other Loan
Documents to the Administrative Agent, any Issuing Bank or any Lender hereunder,
the amounts payable by the applicable Loan Party shall be increased to the
extent necessary to yield to the Administrative Agent, such Issuing Bank or such
Lender (after deduction or withholding of all Non-Excluded Taxes and Other Taxes
including Non-Excluded Taxes attributable to amounts payable under this
Section 2.20(a)) interest or any such other amounts payable at the rates or in
the amounts specified in this Agreement or the relevant Loan Document; provided,
however, that the Borrower or any Loan Party under this Agreement and the other
Loan Documents shall not be required to pay to or increase any such amounts
payable to or in respect of any Lender or the Administrative Agent with respect
to any Non-Excluded Taxes or Other Taxes (i) that are attributable to such
Lender’s (or, in the case of a pass-through entity, any of its beneficial
owners’) or the Administrative Agent’s failure to comply with the requirements
of paragraph (d) or (e), as applicable, of this Section 2.20, (ii) that are U.S.
federal withholding Taxes resulting from any Requirement of Law in effect on the
date such Lender becomes a party hereto, unless such Taxes are imposed as a
result of any change in facts, occurring after such Lender

 

-55-



--------------------------------------------------------------------------------

becomes a party hereto, that is attributable to the Borrower or any Loan Party,
except (in the case of an assignment) to the extent that such Lender’s assignor
(if any) was entitled, at the time of such assignment, to receive additional
amounts from the Borrower or any Loan Party under this Agreement and the other
Loan Documents with respect to such Taxes pursuant to this paragraph or
(iii) that are U.S. federal withholding Taxes imposed under FATCA.

(b) In addition, the Borrower or any Loan Party under this Agreement and the
other Loan Documents shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower
and any Loan Party under this Agreement and the other Loan Documents, as
promptly as possible thereafter the Borrower shall send to the Administrative
Agent for the account of the Administrative Agent or Lender, as the case may be,
a certified copy of an original official receipt received by the Borrower
showing payment thereof if such receipt is obtainable, or, if not, such other
evidence of payment as may reasonably be required by the Administrative Agent or
such Lender. The Borrower or any Loan Party under this Agreement and the other
Loan Documents shall indemnify the Administrative Agent, the Issuing Bank and
the Lenders for any payments by them of Non-Excluded Taxes or Other Taxes
(including any incremental taxes, interest or penalties on any such Other Taxes)
that become payable by the Administrative Agent, any Issuing Bank or any Lender
within thirty days after the Lender, the Issuing Bank or the Administrative
Agent delivers to the Borrower (with a copy to the Administrative Agent) either
(a) a copy of the receipt issued by a Governmental Authority evidencing payment
of such Taxes or (b) certificates as to the amount of such payment or liability
prepared in good faith.

(d) (i) Each Lender that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code) (a “Non-US Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) (i) two
accurate and complete copies of IRS Form W-8ECI, W-8 EXP, W-8BEN, W-8BEN-E or
W-8IMY (together with any applicable underlying IRS forms required from each of
its beneficial owners) or (ii) in the case of a Non-US Lender claiming exemption
from United States federal withholding tax under Section 871(h) or 881(c) of the
Code with respect to payments of “portfolio interest,” a statement substantially
in the form of Exhibit K hereto and two accurate and complete copies of IRS Form
W-8BEN, W-8BEN-E, W-8ECI, W-8 EXP or W-8IMY (together with any applicable
underlying IRS forms required from each of its beneficial owners), or any
subsequent versions or successors to such forms, in each case properly completed
and duly executed by such Non-US Lender claiming complete exemption from, or a
reduced rate of, United States federal withholding tax on all payments by the
Borrower or any Loan Party under this Agreement and the other Loan Documents.
Such forms shall be delivered by each Non-US Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation) and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent. In addition, each Non-US Lender shall deliver such forms promptly upon
the obsolescence or invalidity of any form previously delivered by such Non-US
Lender. Each Non-US Lender shall (i) promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the United States taxing authorities for such purpose) and (ii) take
such steps as shall not be disadvantageous to it, in its reasonable judgment,
and as may be reasonably necessary (including the re-designation of its lending
office pursuant to Section 2.23) to avoid any requirement of applicable laws of
any such jurisdiction that the Borrower or any Loan Party make any deduction or
withholding for taxes from amounts payable to such Lender. Notwithstanding any
other provision of this paragraph, a Non-US Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-US Lender is not
legally able to deliver.

 

-56-



--------------------------------------------------------------------------------

(ii) The Administrative Agent shall deliver to the Borrower, on or before the
date on which it becomes the Administrative Agent hereunder, whichever of the
following is applicable: (A) two accurate and complete copies of IRS Form W-9,
or any subsequent versions or successors to such form and certify that such
Administrative Agent is not subject to backup withholding; or (B) two accurate
and complete copies of IRS Form W-8IMY certifying on Part I and Part IV of such
IRS Form W-8IMY (or applicable successor form or Parts) that it is a U.S. branch
that has agreed to be treated as a U.S. person for United States federal
withholding Tax purposes with respect to payments received by it from the
Borrower in its capacity as an intermediary. The Administrative Agent shall
promptly notify the Borrower at any time it determines that it is no longer in a
position to provide the certification described in the preceding sentence.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Taxes imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (iii), “FATCA” shall include any amendment made to FATCA after the date
of this Agreement.

(e) Each Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) (a “US Lender”) shall deliver to the Borrower
and the Administrative Agent two accurate and complete copies of IRS Form W-9,
or any subsequent versions or successors to such form and certify that such
lender is not subject to backup withholding. Such forms shall be delivered by
each US Lender on or before the date it becomes a party to this Agreement. In
addition, each US Lender shall deliver such forms promptly upon the obsolescence
or invalidity of any form previously delivered by such US Lender. Each US Lender
shall promptly notify the Borrower at any time it determines that it is no
longer in a position to provide any previously delivered certifications to the
Borrower (or any other form of certification adopted by the United States taxing
authorities for such purpose).

(f) If the Administrative Agent or any Lender determines, in good faith, that it
has received a refund of any Non-Excluded Taxes or Other Taxes (including any
incremental taxes, interest or penalties on any such Other Taxes) as to which it
has been indemnified by the Borrower or any Loan Party or with respect to which
the Borrower or any Loan Party has paid additional amounts pursuant to this
Section 2.20, it shall promptly pay over the amount of such refund to the
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower or any Loan Party under this Section 2.20 with
respect to the Non-Excluded Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent or such Lender
incurred in good faith in connection with obtaining such refund and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person. In no event will the Administrative Agent or
any Lender be required to pay any amount to the Borrower the payment of which
would place the Administrative Agent

 

-57-



--------------------------------------------------------------------------------

or such Lender in a less favorable net after-tax position than the
Administrative Agent or such Lender would have been in if the additional amounts
giving rise to such refund of any Non-Excluded Taxes or Other Taxes had never
been paid. The agreements in this Section 2.20 shall survive the termination of
this Agreement and the payment of the Obligations.

Section 2.21 Indemnity. Other than with respect to Taxes, which shall be
governed solely by Section 2.20, the Borrower agrees to indemnify each Lender
for, and to hold each Lender harmless from, any loss or expense (other than lost
profits, including the loss of Applicable Margin) that such Lender may actually
sustain or incur as a consequence of (a) any failure by the Borrower in making a
borrowing of, conversion into or continuation of Eurocurrency Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) any failure by the Borrower in making any
prepayment of or conversion from Eurocurrency Loans after the Borrower has given
a notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment, conversion or continuation of Eurocurrency Loans on a
day that is not the last day of an Interest Period with respect thereto. A
reasonably detailed certificate as to (showing in reasonable detail the
calculation of) any amounts payable pursuant to this Section 2.21 submitted to
the Borrower by any Lender shall be presumptively correct in the absence of
demonstrable error. This covenant shall survive the termination of this
Agreement and the payment of the Obligations.

Section 2.22 Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof, in each case, first made after the date hereof, shall make
it unlawful for any Lender to make or maintain Eurocurrency Loans as
contemplated by this Agreement, such Lender shall promptly give notice thereof
(a “Rate Determination Notice”) to the Administrative Agent and the Borrower,
and (a) the commitment of such Lender hereunder to make Eurocurrency Loans,
continue Eurocurrency Loans as such and convert ABR Loans to Eurocurrency Loans
shall be suspended during the period of such illegality and (b) such Lender’s
Loans then outstanding as Eurocurrency Loans, if any, shall be converted
automatically to ABR Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law. If any such conversion of a Eurocurrency Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.21.

Section 2.23 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.19, 2.20(a) or
2.22 with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the good faith judgment of such Lender,
cause such Lender and its lending office(s) to suffer no material economic,
legal or regulatory disadvantage and; provided, further, that nothing in this
Section 2.23 shall affect or postpone any of the obligations of the Borrower or
the rights of any Lender pursuant to Section 2.19, 2.20(a) or 2.22.

Section 2.24 Replacement of Lenders. The Borrower shall be permitted to
(a) replace with a financial institution or financial institutions, or
(b) prepay, without premium or penalty (but subject to Section 2.21), the Loans
of, any Lender that (i) requests reimbursement for amounts owing or otherwise
results in increased costs imposed on the Borrower or on account of which the
Borrower is required to pay additional amounts to any Governmental Authority
pursuant to Section 2.19, 2.20 or 2.21 (to the extent a request made by a Lender
pursuant to the operation of Section 2.21 is materially greater than requests
made by other Lenders) or gives a notice of illegality pursuant to Section 2.22,
(ii) is a Defaulting Lender or defaults in its obligation to comply with its
obligations under Section 3.4 or (iii) has refused to consent to any waiver or
amendment with respect to any Loan Document that requires such Lender’s consent
and has been consented to by the Required Lenders; provided that, in the case of
a replacement pursuant to clause

 

-58-



--------------------------------------------------------------------------------

(a) above, (A) such replacement does not conflict with any Requirement of Law,
(B) the replacement financial institution or financial institutions shall
purchase, at par, all Loans and other amounts owing to such replaced Lender on
or prior to the date of replacement, (C) the Borrower shall be liable to such
replaced Lender under Section 2.21 (as though Section 2.21 were applicable) if
any Eurocurrency Loan owing to such replaced Lender shall be purchased other
than on the last day of the Interest Period relating thereto, (D) the
replacement financial institution or financial institutions, (x) if not already
a Lender, shall be reasonably satisfactory to the Administrative Agent to the
extent that an assignment to such replacement financial institution of the
rights and obligations being acquired by it would otherwise require the consent
of the Administrative Agent pursuant to Section 10.6(b)(i)(B) and (y) shall pay
(unless otherwise paid by the Borrower) any processing and recordation fee
required under Section 10.6(b)(ii)(B), (E) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 10.6, (F) the Borrower shall pay all additional amounts (if any)
required pursuant to Section 2.19 or 2.20, as the case may be, in respect of any
period prior to the date on which such replacement shall be consummated, (G) if
applicable, the replacement financial institution or financial institutions
shall consent to such amendment or waiver and (H) any such replacement shall not
be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender. Prepayments
pursuant to clause (b) above (i) shall be accompanied by accrued and unpaid
interest on the principal amount so prepaid up to the date of such prepayment
and (ii) shall not be subject to the provisions of Section 2.18.

Section 2.25 Incremental Loans.

(a) The Borrower may by written notice to the Administrative Agent elect to
request the establishment of one or more new term loan or revolving commitments
(the “New Commitments”) hereunder, in an aggregate amount for all such New
Commitments not in excess of the Maximum Incremental Facilities Amount. Each
such notice shall specify the date (each, an “Increased Amount Date”) on which
the Borrower proposes that the New Commitments shall be effective, which date
shall be reasonably acceptable to the Administrative Agent; provided that any
Lender offered or approached to provide all or a portion of any New Commitments
may elect or decline, in its sole discretion, to provide such New Commitments.

Such New Commitments shall become effective as of such Increased Amount Date;
provided that (i) no Default or Event of Default shall exist on such Increased
Amount Date before or after giving effect to such New Commitments and to the
making of any Tranche of New Loans pursuant thereto and after giving effect to
any Permitted Acquisition or similar Investment consummated in connection
therewith (provided, however, that, if the proceeds of any New Loans shall be
used for a Permitted Acquisition, the Lenders providing such New Loans may waive
any such Default or Event of Default existing on the applicable Increased Amount
Date); (ii) the proceeds of any New Loans shall be used for general corporate
purposes of the Borrower and its Subsidiaries (including, without limitation,
Permitted Acquisitions and Investments permitted under Section 7.7 and
prepayments or refinancing of Permitted Other Indebtedness); (iii) the New Loans
shall share ratably in the Collateral; (iv) no Lender shall be obligated to
provide any portion of any New Commitment; (v) the New Loans that are term loans
(“New Term Loans”) shall share ratably or less in any mandatory prepayments of
the existing Term Loans; (vi) in the case of any New Term Loans, the maturity
date thereof shall not be earlier than the Term B2 Maturity Date and the
weighted average life to maturity shall be equal to or greater than the weighted
average life to maturity of Term B2 Loans; (vii) in the case of any New Loans
that are revolving loans or commitments (“New Revolving Loans”) the maturity
date or commitment termination date thereof shall not be earlier than the
Revolving Termination Date and such New Revolving Loans shall not require any
scheduled commitment reductions prior to the Revolving Termination Date;
(viii) the New Revolving Loans shall share ratably or less in any mandatory
prepayments of the existing Revolving Loans; (ix) all terms and documentation
with respect to any New Loans which differ from those with respect to the Loans
under the applicable Facility shall be reasonably satisfactory to the
Administrative Agent (except to the extent permitted by clauses (vi) and
(vii) above and

 

-59-



--------------------------------------------------------------------------------

the last sentence of this paragraph); (x) such New Loans or New Commitments
shall be effected pursuant to one or more Joinder Agreements executed and
delivered by the Borrower, the Administrative Agent and one or more New Lenders;
(xi) with respect to any Mortgages that exist at the time of such New Loans,
modifications to such Mortgages may be recorded and the Borrower shall deliver
or cause to be delivered any title endorsements reasonably requested by
Administrative Agent; (xii) the Borrower shall deliver or cause to be delivered
any customary legal opinions, including legal opinions from local counsel with
respect to any mortgage modifications, or other documents reasonably requested
by Administrative Agent in connection with any such transaction, including any
supplements or amendments to the Security Documents providing for such New Loans
to be secured thereby; (xiii) with respect to any New Term Loans incurred on or
prior to the date that is 18 months after the Closing Date, if the All-In Yield
relating to the New Term Loans exceeds the All-In Yield then in effect with
respect to the Term B2 Loans by more than 50 basis points the Applicable Margin
relating to (x) the existing Term B2 Loans shall be adjusted so that the All-In
Yield relating to such New Term Loans does not exceed the All-In Yield
applicable to the existing Term B2 Loans by more than 50 basis points (the
amount of any such adjustment, the “MFN Adjustment”) and (y) the All-In Yield
applicable to the existing Term B1 Loans shall be adjusted by an amount equal to
the MFN Adjustment; (xiv) there shall be no borrower (other than the Borrower)
and no guarantors (other than the Guarantors) in respect of such New Loans; and
(xv) the New Loans shall not be secured by any asset of the Borrower and its
subsidiaries other than the Collateral. Any New Loans made on an Increased
Amount Date that have terms and provisions that differ from those of the Term
Loans or Revolving Loans, as applicable, outstanding on the date on which such
New Loans are made shall be designated as a separate tranche (a “Tranche”) of
Term Loans or Revolving Loans, as applicable, for all purposes of this
Agreement, except as the relevant Joinder Agreement otherwise provides. For the
avoidance of doubt, the rate of interest and the amortization schedule (if
applicable) of any New Commitments shall be determined by the Borrower and the
applicable New Lenders and shall be set forth in the applicable Joinder
Agreement.

(b) On any Increased Amount Date on which any New Commitment become effective,
subject to the foregoing terms and conditions, each lender with a New Commitment
(each, a “New Lender”) shall become a Lender hereunder with respect to such New
Commitment.

(c) The terms and provisions of the New Commitments of any Tranche shall be,
except as otherwise set forth in the relevant Joinder Agreement, identical to
those of the applicable Loans and for purposes of this Agreement, any New Loans
or New Commitments shall be deemed to be Term Loans, Revolving Loans or
Revolving Commitments, as applicable. Each Joinder Agreement may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.25.

Section 2.26 Certain Provisions Regarding Defaulting Lenders. Notwithstanding
anything to the contrary contained in this Agreement, if any Swingline
Commitment or L/C Commitment exists at the time a Revolving Lender becomes a
Defaulting Lender (such Lender, a “Defaulting Revolving Lender”) then:

(a) all or any part of such Swingline Commitment and L/C Commitment shall be
reallocated among the non-Defaulting Revolving Lenders in accordance with their
respective Revolving Percentages but only to the extent (i) the sum of all
non-Defaulting Revolving Lenders’ Revolving Extensions of Credit plus such
Defaulting Revolving Lender’s Revolving Extensions of Credit do not exceed the
total of all non-Defaulting Revolving Lenders’ Revolving Commitments, (ii) the
Revolving Extension of Credit of any such non-Defaulting Revolving Lender does
not exceed such Revolving Lender’s Revolving Commitment after giving effect to
the reallocation and (iii) the conditions set forth in Section 5.2 are satisfied
at such time;

 

-60-



--------------------------------------------------------------------------------

(b) if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall (i) first, within one Business Day
following notice by the Administrative Agent, prepay any outstanding Swingline
Loans to the extent the Swingline Commitments related thereto have not been
reallocated pursuant to clause (a) above and (ii) second, within five Business
Days following notice by the Administrative Agent, cash collateralize such
Defaulting Lender’s Revolving Percentage of the L/C Commitment (after giving
effect to any partial reallocation pursuant to clause (a) above) for so long as
such L/C Commitment is outstanding; and

(c) if the L/C Commitment of the non-Defaulting Revolving Lenders is reallocated
pursuant to clause (a) above, then the fees payable to the Lenders pursuant to
Section 2.9 and Section 3.3 shall be adjusted in accordance with such
non-Defaulting Revolving Lenders’ Percentages.

Section 2.27 Extended Loans.

(a) Notwithstanding anything to the contrary in this Agreement, the Borrower may
at any time and from time to time request that all or a portion of a class of
Loans (an “Existing Loan Facility”) be converted to extend the scheduled
maturity date(s) of any payment of principal with respect to all or a portion of
any principal amount of such Loans (any such Loans which have been so converted,
“Extended Loans”) and to provide for other terms consistent with this
Section 2.27. In order to establish any Extended Loans, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders under the applicable Existing Loan Facility) (an
“Extension Request”) setting forth the proposed terms of the Extended Loans to
be established which shall be identical to the class of Loans from which such
Extended Loans are to be converted except that:

(i) all or any of the scheduled amortization payments of principal of the
Extended Loans may be delayed to later dates than the scheduled amortization
payments of principal of the class of Loans being converted to the extent
provided in the applicable Loan Extension Amendment;

(ii) the interest margins with respect to the Extended Loans may be different
from the interest margins for the class of Loans being converted and upfront
fees may be paid to the Extending Lenders, in each case, to the extent provided
in the applicable Loan Extension Amendment;

(iii) the Loan Extension Amendment may provide for other covenants and terms
that apply solely to any period after the latest final maturity of all classes
of Loans in effect on the effective date of the Loan Extension Amendment
immediately prior to the establishment of such Extended Loans; and

(iv) no Extended Loans may be optionally prepaid prior to the date on which the
Loans under the class from which they were converted are repaid unless such
optional prepayment is accompanied by a pro rata optional prepayment of the
Loans under such class that were not converted.

Any Extended Loans converted pursuant to any Extension Request shall be
designated as a class of Extended Loans for all purposes of this Agreement;
provided that any Extended Loans converted may, to the extent provided in the
applicable Loan Extension Amendment, be designated as an increase in any
previously established class of Extended Loans.

 

-61-



--------------------------------------------------------------------------------

(b) The Borrower shall provide the applicable Extension Request to all Lenders
of such class that is subject to the Extension Request at least five
(5) Business Days prior to the date on which Lenders under such class being
converted are requested to respond. No Lender shall have any obligation to agree
to have any of its Loans of such class converted into Extended Loans pursuant to
any Extension Request. Any Lender (an “Extending Lender”) wishing to have all or
a portion of its Loans under such class being converted into Extended Loans
shall notify the Administrative Agent (an “Extension Election”) on or prior to
the date specified in such Extension Request of the amount of its Loans of such
class which it has elected to request be converted into Extended Loans (subject
to any minimum denomination requirements reasonably imposed by the
Administrative Agent). In the event that the aggregate amount of Loans under
such class being converted exceeds the amount of Extended Loans requested
pursuant to the Extension Request, Loans subject to Extension Elections shall be
converted to Extended Loans on a pro rata basis based on the amount of Loans
included in each such Extension Election. Notwithstanding the conversion of any
Loans, if such extension relates to the Revolving Commitments, such Extending
Lender shall be treated identically to all other Revolving Lenders for purposes
of determining its pro rata share of any borrowing or repayment of Revolving
Loans and the obligations of a Revolving Lender in respect of Swingline Loans
and Letters of Credit, except that the applicable Loan Extension Amendment may
provide that the maturity date of such Swingline Loans and/or L/C Commitment may
be extended and the related obligations to make Swingline Loans and issue
Letters of Credit may be continued so long as the Swingline Lender and/or the
applicable Issuing Bank, as applicable, have consented to such extensions in
their sole discretion (it being understood that no consent of any other Lender
shall be required in connection with any such extension).

(c) Extended Loans shall be established pursuant to an amendment (a “Loan
Extension Amendment”) to this Agreement among the Borrower, the Administrative
Agent and each Extending Lender providing an Extended Loan thereunder which
shall be consistent with the provisions set forth in paragraph (a) above (but
which shall not require the consent of any other Lender). Each Loan Extension
Amendment shall be binding on the Lenders, the Loan Parties and the other
parties hereto. In connection with any Loan Extension Amendment, the Loan
Parties and the Collateral Agent shall enter into confirmations or
reaffirmations to the Security Documents as may be reasonably requested by the
Collateral Agent (which shall not require any consent from any Lender) in order
to ensure that the Extended Loans are provided with the benefit of the
applicable Security Documents.

Section 2.28 Permitted Debt Exchanges.

(a) Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower to all Lenders (other than any Lender that, if
requested by the Borrower, is unable to certify that it is either a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act of 1933,
as amended) or an institutional “accredited investor” (as defined in Rule 501
under the Securities Act of 1933, as amended)) with outstanding Term Loans under
one or more classes of Term Loans (as determined by the Borrower) on the same
terms, the Borrower may from time to time following the Closing Date consummate
one or more exchanges of Term Loans for Permitted Other Indebtedness in the form
of notes (such notes, “Permitted Debt Exchange Notes,” and each such exchange a
“Permitted Debt Exchange”), so long as the following conditions are satisfied:
(i) no Default or Event of Default shall have occurred and be continuing at the
time the offering document in respect of a Permitted Debt Exchange Offer is
delivered to the relevant Lenders, (ii) the aggregate principal amount
(calculated on the face amount thereof) of Term Loans exchanged shall equal the
aggregate principal amount (calculated on the face amount thereof) of Permitted
Debt Exchange Notes issued in exchange for such Term Loans, (iii) the aggregate
principal amount (calculated on the face amount thereof) of all Term Loans
exchanged under each applicable class by the Borrower pursuant to any Permitted
Debt Exchange shall automatically be cancelled and retired by the Borrower on
date of the settlement thereof (and, if requested by the Administrative Agent,
any applicable exchanging Lender shall

 

-62-



--------------------------------------------------------------------------------

execute and deliver to the Administrative Agent an Assignment and Assumption, or
such other form as may be reasonably requested by the Administrative Agent, in
respect thereof pursuant to which the respective Lender assigns its interest in
the Term Loans being exchanged pursuant to the Permitted Debt Exchange to the
Borrower for immediate cancellation), (iv) if the aggregate principal amount of
all Term Loans (calculated on the face amount thereof) of a given class tendered
by Lenders in respect of the relevant Permitted Debt Exchange Offer (with no
Lender being permitted to tender a principal amount of Term Loans which exceeds
the principal amount thereof of the applicable class actually held by it) shall
exceed the maximum aggregate principal amount of Term Loans of such class
offered to be exchanged by the Borrower pursuant to such Permitted Debt Exchange
Offer, then the Borrower shall exchange Term Loans under the relevant class
tendered by such Lenders ratably up to such maximum based on the respective
principal amounts so tendered, or if such Permitted Debt Exchange Offer shall
have been made with respect to multiple classes without specifying a maximum
aggregate principal amount offered to be exchanged for each class, and the
aggregate principal amount of all Term Loans (calculated on the face amount
thereof) of all classes tendered by Lenders in respect of the relevant Permitted
Debt Exchange Offer (with no Lender being permitted to tender a principal amount
of Term Loans which exceeds the principal amount thereof actually held by it)
shall exceed the maximum aggregate principal amount of Term Loans of all
relevant classes offered to be exchanged by the Borrower pursuant to such
Permitted Debt Exchange Offer, then the Borrower shall exchange Term Loans
across all classes subject to such Permitted Debt Exchange Offer tendered by
such Lenders ratably up to such maximum amount based on the respective principal
amounts so tendered, (v) each such Permitted Debt Exchange Offer shall be made
on a pro rata basis to the Lenders (other than any Lender that, if requested by
the Borrower, is unable to certify that it is either a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act of 1933, as amended) or
an institutional “accredited investor” (as defined in Rule 501 under the
Securities Act of 1933, as amended)) of each applicable class based on their
respective aggregate principal amounts of outstanding Term Loans under each such
class, (vi) all documentation in respect of such Permitted Debt Exchange shall
be consistent with the foregoing, and all written communications generally
directed to the Lenders in connection therewith shall be in form and substance
consistent with the foregoing and made in consultation with the Borrower and the
Administrative Agent and (vii) any applicable Minimum Tender Condition shall be
satisfied.

(b) With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.28, (i) such Permitted Debt Exchanges (and the
cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.11 or 2.12, and (ii) such Permitted Debt Exchange Offer shall be made
for not less than $25,000,000 in aggregate principal amount of Term Loans,
provided that subject to the foregoing clause (ii) the Borrower may at its
election specify as a condition (a “Minimum Tender Condition”) to consummating
any such Permitted Debt Exchange that a minimum amount (to be determined and
specified in the relevant Permitted Debt Exchange Offer in the Borrower’s
discretion) of Term Loans of any or all applicable classes be tendered. Upon the
consummation of any Permitted Debt Exchange, the outstanding principal amount of
the applicable class of Term Loans shall automatically be deemed reduced in an
aggregate amount equal to the principal amount of Term Loans exchanged in such
Permitted Debt Exchange.

(c) In connection with each Permitted Debt Exchange, the Borrower shall provide
the Administrative Agent at least 10 Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and the
Borrower and the Administrative Agent, acting reasonably, shall mutually agree
to such procedures as may be necessary or advisable to accomplish the purposes
of this Section 2.28 and without conflict with Section 2.28(d); provided that
the terms of any Permitted Debt Exchange Offer shall provide that the date by
which the relevant Lenders are required to indicate their election to
participate in such Permitted Debt Exchange shall be not less than five
(5) Business Days following the date on which the Permitted Debt Exchange Offer
is made.

 

-63-



--------------------------------------------------------------------------------

(d) The Borrower shall be responsible for compliance with, and hereby agrees to
comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower’s compliance with such laws in connection with any Permitted
Debt Exchange and (y) each Lender shall be solely responsible for its compliance
with any applicable “insider trading” laws and regulations to which such Lender
may be subject under the Securities Exchange Act of 1934, as amended.

Section 2.29 Refinancing Amendments.

(a) Notwithstanding anything to the contrary in this Agreement, the Borrower may
by written notice to the Administrative Agent establish one or more additional
tranches of term loans under this Agreement (such loans, “Refinancing Term
Loans”), all proceeds of which are used to refinance in whole or in part any
class of Term Loans pursuant to Section 2.12(g). Each such notice shall specify
the date (each, a “Refinancing Effective Date”) on which the Borrower proposes
that the Refinancing Term Loans shall be made, which shall be a date not earlier
than five (5) Business Days after the date on which such notice is delivered to
the Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its sole discretion); provided, that:

(i) before and after giving effect to the Borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 5.2 shall be satisfied;

(ii) the final maturity date of the Refinancing Term Loans shall be no earlier
than the maturity date of the refinanced Term Loans;

(iii) the weighted average life to maturity of such Refinancing Term Loans shall
be no shorter than the then-remaining weighted average life to maturity of the
refinanced Term Loans;

(iv) the aggregate principal amount of the Refinancing Term Loans shall not
exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith;

(v) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates and
any other pricing terms (optional prepayment or mandatory prepayment or
redemption terms shall be as agreed between the Borrower and the Lenders
providing such Refinancing Term Loans) taken as a whole shall (as determined by
the Borrower in good faith) be substantially similar to, or no more restrictive
to the Borrower and its Restricted Subsidiaries than, the terms, taken as a
whole, applicable to the Term Loans being refinanced (except to the extent such
covenants and other terms apply solely to any period after the Latest Maturity
Date or are otherwise reasonably acceptable to the Administrative Agent);

(vi) there shall be no borrower (other than the Borrower) and no guarantors
(other than the Guarantors) in respect of such Refinancing Term Loans;

(vii) Refinancing Term Loans shall not be secured by any asset of the Borrower
and its subsidiaries other than the Collateral; and

 

-64-



--------------------------------------------------------------------------------

(viii) Refinancing Term Loans may participate on a pro rata basis or on a less
than pro rata basis (but not on a greater than pro rata basis) in any mandatory
prepayments (other than as provided otherwise in the case of such prepayments
pursuant to Section 2.12(g)) hereunder, as specified in the applicable
Refinancing Amendment.

(b) The Borrower may approach any Lender or any other person that would be a
permitted assignee pursuant to Section 10.6 to provide all or a portion of the
Refinancing Term Loans; provided, that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
class of Term Loans for all purposes of this Agreement; provided, further, that
any Refinancing Term Loans may, to the extent provided in the applicable
Refinancing Amendment governing such Refinancing Term Loans, be designated as an
increase in any previously established class of Term Loans made to the Borrower.

(c) Notwithstanding anything to the contrary in this Agreement, the Borrower may
by written notice to the Administrative Agent establish one or more additional
Facilities (“Replacement Revolving Facilities”) providing for revolving
commitments (“Replacement Revolving Facility Commitments” and the revolving
loans thereunder, “Replacement Revolving Loans”), which replace in whole or in
part any class of Revolving Commitments under this Agreement. Each such notice
shall specify the date (each, a “Replacement Revolving Facility Effective Date”)
on which the Borrower proposes that the Replacement Revolving Facility
Commitments shall become effective, which shall be a date not less than five
(5) Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion); provided, that:

(i) before and after giving effect to the establishment of such Replacement
Revolving Facility Commitments on the Replacement Revolving Facility Effective
Date, each of the conditions set forth in Section 5.2 shall be satisfied;

(ii) after giving effect to the establishment of any Replacement Revolving
Facility Commitments and any concurrent reduction in the aggregate amount of any
other Revolving Facility Commitments, the aggregate amount of Revolving
Commitments shall not exceed the aggregate amount of the Revolving Commitments
outstanding immediately prior to the applicable Replacement Revolving Facility
Effective Date plus amounts used to pay fees, premiums, costs and expenses
(including original issue discount) and accrued interest associated therewith;

(iii) no Replacement Revolving Facility Commitments shall have a final maturity
date (or require commitment reductions or amortizations) prior to the Revolving
Termination Date for the Revolving Commitments being replaced;

(iv) all other terms applicable to such Replacement Revolving Facility (other
than provisions relating to (x) fees, interest rates and other pricing terms and
prepayment and commitment reduction and optional redemption terms which shall be
as agreed between the Borrower and the Lenders providing such Replacement
Revolving Facility Commitments and (y) the amount of any letter of credit
sublimit under such Replacement Revolving Facility, which shall be as agreed
between the Borrower, the Lenders providing such Replacement Revolving Facility
Commitments, the Administrative Agent and the replacement issuing bank, if any,
under such Replacement Revolving Facility Commitments) taken as a whole shall
(as determined by the Borrower in good faith) be substantially similar to, or no
more restrictive to the Borrower and its Restricted Subsidiaries than those,
taken as a whole, applicable to the Revolving Commitments so replaced (except to
the extent such covenants and other terms apply solely to any period after the
Revolving Termination Date or are otherwise reasonably acceptable to the
Administrative Agent);

 

-65-



--------------------------------------------------------------------------------

(v) there shall be no borrower (other than the Borrower) and no guarantors
(other than the Guarantors) in respect of such Replacement Revolving Facility;
and

(vi) Replacement Revolving Facility Commitments and extensions of credit
thereunder shall not be secured by any asset of the Borrower and its
subsidiaries other than the Collateral.

Solely to the extent that an Issuing Bank is not a replacement issuing bank, as
the case may be, under a Replacement Revolving Facility, it is understood and
agreed that such Issuing Bank shall not be required to issue any letters of
credit under such Replacement Revolving Facility and, to the extent it is
necessary for such Issuing Bank to withdraw as an Issuing Bank, as the case may
be, at the time of the establishment of such Replacement Revolving Facility,
such withdrawal shall be on terms and conditions reasonably satisfactory to such
Issuing Bank, as the case may be, in its sole discretion. The Borrower agrees to
reimburse each Issuing Bank, as the case may be, in full upon demand, for any
reasonable and documented out-of-pocket cost or expense attributable to such
withdrawal.

(d) The Borrower may approach any Lender or any other person that would be a
permitted assignee of a Revolving Facility Commitment pursuant to Section 10.6
to provide all or a portion of the Replacement Revolving Facility Commitments;
provided, that any Lender offered or approached to provide all or a portion of
the Replacement Revolving Facility Commitments may elect or decline, in its sole
discretion, to provide a Replacement Revolving Facility Commitment. Any
Replacement Revolving Facility Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional class of Revolving
Facility Commitments for all purposes of this Agreement; provided, that any
Replacement Revolving Facility Commitments may, to the extent provided in the
applicable Refinancing Amendment, be designated as an increase in any previously
established class of Revolving Facility Commitments.

(e) The Borrower and each Lender providing the applicable Refinancing Term Loans
and/or Replacement Revolving Facility Commitments shall execute and deliver to
the Administrative Agent an amendment to this Agreement (a “Refinancing
Amendment”) and such other documentation as the Administrative Agent shall
reasonably specify to evidence such Refinancing Term Loans and/or Replacement
Revolving Facility Commitments. For purposes of this Agreement and the other
Loan Documents, (A) if a Lender is providing a Refinancing Term Loan, such
Lender will be deemed to have a Term Loan having the terms of such Refinancing
Term Loan and (B) if a Lender is providing a Replacement Revolving Facility
Commitment, such Lender will be deemed to have a Revolving Facility Commitment
having the terms of such Replacement Revolving Facility Commitment.
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.29), (i) the
aggregate amount of Refinancing Term Loans and Replacement Revolving Facility
Commitments will not be included in the calculation of clause (a) of the
definition of Maximum Incremental Facilities Amount, (ii) no Refinancing Term
Loan or Replacement Revolving Facility Commitment is required to be in any
minimum amount or any minimum increment, (iii) there shall be no condition to
any incurrence of any Refinancing Term Loan or Replacement Revolving Facility
Commitment at any time or from time to time other than those set forth in clause
(a) or (c) above, as applicable and (iv) all Refinancing Term Loans, Replacement
Revolving Facility Commitments and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that rank equally
and ratably in right of security with the Term Loans and other Obligations.

(f) Each party hereto hereby agrees that, upon the Refinancing Effective Date of
any Refinancing Term Loans or Replacement Revolving Facility Commitments, this
Agreement shall be amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Refinancing Term Loans or Replacement
Revolving Facility Commitments evidenced thereby as provided

 

-66-



--------------------------------------------------------------------------------

for in Section 10.1. Any amendment to this Agreement or any other Loan Document
that is necessary to effect the provisions of this Section 2.29 and any such
collateral and other documentation shall be deemed “Loan Documents” hereunder
and may be memorialized in writing between the Administrative Agent and the
Borrower and furnished to the other parties hereto.

SECTION 3. LETTERS OF CREDIT

Section 3.1 L/C Commitment.

(a) Subject to the terms and conditions hereof, each Issuing Bank, in reliance
on the agreements of the other Revolving Lenders set forth in Section 3.4(a),
agrees to issue letters of credit (“Letters of Credit”) under the Revolving
Commitment for the account of the Borrower or any Guarantor (it being understood
that the Borrower shall remain primarily responsible for any Letter of Credit
issued for the account of any Guarantor) on any Business Day during the
Revolving Commitment Period in such form as may be approved from time to time by
such Issuing Bank; provided that no Issuing Bank shall have any obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment, (ii) the Revolving Extensions of
Credit of such Issuing Bank would exceed such Issuing Bank’s Revolving
Commitment or (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero. Each Letter of Credit shall (i) be denominated in
Dollars and (ii) expire no later than the earlier of (x) the first anniversary
of its date of issuance and (y) the date that is five Business Days prior to the
Revolving Termination Date (unless cash collateralized or backstopped, in each
case in a customary manner agreed to by the Borrower and the Issuing Bank acting
reasonably; provided that the obligations of L/C Participants pursuant to
Section 3.4 shall no longer apply to any such Letter of Credit); provided that
any Letter of Credit with a one-year term may provide for the renewal thereof
for additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above); provided, further, that in the event there is
a Defaulting Lender, the Issuing Bank shall not be required to issue a Letter of
Credit to the extent (x) the Defaulting Lender’s pro rata share of L/C
Commitment may not be reallocated pursuant to Section 2.26(a) or (y) the Issuing
Bank has not otherwise entered into arrangements satisfactory to it and the
Borrower to eliminate the Issuing Bank’s risk with respect to the participation
in Letters of Credit of the Defaulting Lender, including the Borrower cash
collateralizing such Defaulting Lender’s pro rata share of the L/C Obligations.

(b) No Issuing Bank shall at any time be obligated to issue any Letter of Credit
if such issuance would conflict with, or cause such Issuing Bank to exceed any
limits imposed by, any applicable Requirement of Law.

Section 3.2 Procedure for Issuance of Letter of Credit. The Borrower may from
time to time request that the relevant Issuing Bank issue a Letter of Credit (or
amend, renew or extend an outstanding Letter of Credit) by delivering to such
Issuing Bank at its address for notices specified to the Borrower by such
Issuing Bank an Application therefor, with a copy to the Administrative Agent,
completed to the reasonable satisfaction of such Issuing Bank, and such other
certificates, documents and other papers and information as such Issuing Bank
may reasonably request. Upon receipt of any Application, the relevant Issuing
Bank will process such Application and the certificates, documents and other
papers and information delivered to it in connection therewith in accordance
with its customary procedures and shall promptly issue (or amend, renew or
extend, as the case may be) the Letter of Credit requested thereby (but in no
event without the consent of the applicable Issuing Bank shall any Issuing Bank
be required to issue (or amend, renew or extend, as the case may be) any Letter
of Credit earlier than three Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
(or such amendment, renewal or extension, as the case may be) to the beneficiary
thereof or as otherwise may be agreed to by such Issuing Bank and the Borrower.
Such Issuing Bank shall furnish a copy of such Letter of

 

-67-



--------------------------------------------------------------------------------

Credit to the Borrower promptly following the issuance (or such amendment,
renewal or extension, as the case may be) thereof. Each Issuing Bank shall
promptly furnish to the Administrative Agent, which shall in turn promptly
furnish to the relevant Revolving Lenders, notice of the issuance (or such
amendment, renewal or extension, as the case may be) of each Letter of Credit
issued by it (including the amount thereof).

Section 3.3 Fees and Other Charges.

(a) The Borrower will pay a fee on each outstanding Letter of Credit requested
by it, at a per annum rate equal to the Applicable Margin then in effect with
respect to Eurocurrency Loans under the Revolving Facility, on the face amount
of such Letter of Credit, which fee shall be shared ratably among the Revolving
Lenders and payable quarterly in arrears on each Fee Payment Date after the
issuance date; provided that, with respect to any Defaulting Lender, such
Lender’s ratable share of any letter of credit fee accrued on the aggregate
amount available to be drawn on any outstanding Letters of Credit during the
period prior to the time such Lender became a Defaulting Lender and unpaid at
such time shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender except to the extent that such Lender’s ratable share of any
letter of credit fee shall otherwise have been due and payable by the Borrower
prior to such time. In addition, the Borrower shall pay to each Issuing Bank for
its own account a fronting fee on the aggregate face amount of all outstanding
Letters of Credit issued by it to the Borrower separately agreed to by the
Borrower and such Issuing Bank (but in any event not to exceed 0.25% per annum),
payable quarterly in arrears on each Fee Payment Date after the issuance date.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Bank for costs and expenses agreed by the Borrower and such Issuing Bank
in issuing, negotiating, effecting payment under, amending or otherwise
administering any Letter of Credit requested by the Borrower.

Section 3.4 L/C Participations.

(a) Each Issuing Bank irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce such Issuing Bank to issue Letters of Credit, each
L/C Participant irrevocably agrees to accept and purchase and hereby accepts and
purchases from such Issuing Bank, on the terms and conditions set forth below,
for such L/C Participant’s own account and risk an undivided interest equal to
such L/C Participant’s Revolving Percentage in such Issuing Bank’s obligations
and rights under and in respect of each Letter of Credit issued by it and the
amount of each draft paid by such Issuing Bank thereunder. Each L/C Participant
agrees with each Issuing Bank that, if a draft is paid under any Letter of
Credit issued by it for which such Issuing Bank is not reimbursed in full by the
Borrower in accordance with the terms of this Agreement, such L/C Participant
shall pay to the Administrative Agent for the account of such Issuing Bank upon
demand an amount equal to such L/C Participant’s Revolving Percentage of the
amount of such draft, or any part thereof, that is not so reimbursed; provided
that, nothing in this paragraph shall relieve the Issuing Bank of any liability
resulting from the gross negligence or willful misconduct of the Issuing Bank.
Each L/C Participant’s obligation to pay such amount shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such L/C
Participant may have against any Issuing Bank, the Borrower or any other Person
for any reason whatsoever, (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 5, (iii) any adverse change in the financial condition of the
Borrower, (iv) any breach of this Agreement or any other Loan Document by the
Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 

-68-



--------------------------------------------------------------------------------

(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of any Issuing Bank pursuant to
Section 3.4(a) in respect of any unreimbursed portion of any payment made by
such Issuing Bank under any Letter of Credit is paid to the Administrative Agent
for the account of such Issuing Bank within three Business Days after the date
such payment is due, such L/C Participant shall pay to the Administrative Agent
for the account of such Issuing Bank on demand an amount equal to the product of
(i) such amount, times (ii) the daily average Federal Funds Effective Rate
during the period from and including the date such payment is required to the
date on which such payment is immediately available to such Issuing Bank, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. If any such amount required to
be paid by any L/C Participant pursuant to Section 3.4(a) is not made available
to the Administrative Agent for the account of the relevant Issuing Bank by such
L/C Participant within three Business Days after the date such payment is due,
such Issuing Bank shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans under the Revolving Facility. A
certificate of the relevant Issuing Bank submitted to any relevant L/C
Participant with respect to any amounts owing under this Section 3.4 shall be
presumptively correct in the absence of demonstrable error.

(c) Whenever, at any time after any Issuing Bank has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a) such Issuing Bank receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by such Issuing
Bank), or any payment of interest on account thereof, such Issuing Bank will
distribute to the Administrative Agent for the account of such L/C Participant
its pro rata share thereof; provided, however, that in the event that any such
payment received by such Issuing Bank shall be required to be returned by such
Issuing Bank, such L/C Participant shall return to the Administrative Agent for
the account of such Issuing Bank the portion thereof previously distributed by
such Issuing Bank to it.

Section 3.5 Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse each Issuing Bank on the Business Day following the date on which such
Issuing Bank notifies the Borrower of the date and amount of a draft presented
under any Letter of Credit issued by such Issuing Bank at the Borrower’s request
and paid by such Issuing Bank for the amount of (a) such draft so paid and
(b) any Non-Excluded Taxes and Other Taxes (other than Taxes in respect of which
the Borrower or any Loan Party under this Agreement and the other Loan Documents
would not be required to pay increased amounts pursuant to Section 2.20(a) if
such Non-Excluded Taxes or Other Taxes were withheld), fees, charges or other
costs or expenses reasonably incurred by such Issuing Bank in connection with
such payment (the amounts described in the foregoing clauses (a) and (b) in
respect of any drawing, collectively, the “Payment Amount”). Each such payment
shall be made to such Issuing Bank at its address for notices specified to the
Borrower and in immediately available funds. Interest shall be payable on any
such amounts from the date on which the relevant draft is paid until payment in
full at a rate equal to (i) until the second Business Day next succeeding the
date of the relevant notice, the rate applicable to ABR Loans under the
Revolving Facility and (ii) thereafter, the rate set forth in Section 2.15(c).

Section 3.6 Obligations Absolute. The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against any Issuing Bank, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with each Issuing
Bank that such Issuing Bank shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against

 

-69-



--------------------------------------------------------------------------------

any beneficiary of such Letter of Credit or any such transferee, or any other
events or circumstances that, pursuant to applicable law or the applicable
customs and practices promulgated by the International Chamber of Commerce, are
not within the responsibility of such Issuing Bank, except for errors,
omissions, interruptions or delays resulting from the gross negligence or
willful misconduct of such Issuing Bank or its employees or agents. No Issuing
Bank shall be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors,
omissions, interruptions or delays resulting from the gross negligence or
willful misconduct of such Issuing Bank or its employees or agents. The Borrower
agrees that any action taken or omitted by any Issuing Bank under or in
connection with any Letter of Credit or the related drafts or documents, if done
in the absence of gross negligence or willful misconduct and in accordance with
the standards or care specified in the Uniform Commercial Code of the State of
New York, shall be binding on the Borrower and shall not result in any liability
of such Issuing Bank to the Borrower.

Section 3.7 Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the relevant Issuing Bank shall promptly
notify the Borrower of the date and amount thereof. The responsibility of such
Issuing Bank to the Borrower in connection with any draft presented for payment
under any Letter of Credit issued by such Issuing Bank shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to the examination of the documents (including each draft) delivered under such
Letter of Credit with reasonable care so as to ascertain whether they appear on
their face to be in accordance with the terms and conditions with such Letter of
Credit. As between the Borrower and Issuing Bank, the Borrower assumes all risks
of the acts and omissions of, or misuse of the Letters of Credit issued by such
Issuing Bank, by the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, Issuing Bank shall not be
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any such Letter of Credit to comply fully with any
conditions required in order to draw upon such Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Issuing Bank, including any acts by a
Governmental Authority; none of the above shall affect or impair, or prevent the
vesting of, any of Issuing Bank’s rights or powers hereunder.

Section 3.8 Applications; Resignation or Replacement of Issuing Bank.

(a) To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Agreement or any other Loan
Document, the provisions of this Agreement or such other Loan Document shall
apply.

(b) An Issuing Bank may be replaced as Issuing Bank upon 60 days’ prior written
notice to the Administrative Agent, the Lenders and the Borrower, and an Issuing
Bank that is the Administrative Agent hereunder shall resign as set forth in
Section 9.10(c). An Issuing Bank may be replaced at any time by written
agreement among the Borrower, Administrative Agent, the replaced Issuing Bank
(provided that no consent will be required if the replaced Issuing Bank has no
Letters of Credit or Reimbursement Obligations with respect thereto outstanding)
and the successor Issuing Bank. The

 

-70-



--------------------------------------------------------------------------------

Administrative Agent shall notify the Lenders of any such replacement of such
Issuing Bank. At the time any such replacement or resignation shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank. From and after the effective date of any such replacement
or resignation, (i) any successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement or resignation of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto to the extent that Letters of
Credit issued by it remain outstanding and shall continue to have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit issued by it prior to such replacement or resignation, but shall not
be required to issue additional Letters of Credit.

Section 3.9 Existing Letters of Credit. The parties hereto agree that each
Existing Letter of Credit shall be deemed to be issued hereunder and shall
constitute a Letter of Credit for all purposes under this Agreement, without any
further action by the Borrower or any Existing Issuing Bank.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, Holdings (to the
extent applicable) and the Borrower hereby jointly represent and warrant (as to
itself and each of its Restricted Subsidiaries) to the Agents and each Lender,
which representations and warranties shall be made on the Closing Date and on
the date of each borrowing of Loans or issuance, extension or renewal of a
Letter of Credit hereunder that:

Section 4.1 Financial Condition.

(a) The audited consolidated balance sheet of Holdings and its Subsidiaries as
at December 31, 2013, December 31, 2014 and December 31, 2015, and the related
statements of income and of cash flows for the fiscal years ended on such dates
reported on by and accompanied by an unqualified report from (the “Historical
Financial Statements”), present fairly in all material respects the financial
condition of Holdings and its Subsidiaries as at such date, and the results of,
their operations, their cash flows and their changes in stockholders’ equity for
the respective fiscal years then ended. All such financial statements, including
the related schedules and notes thereto and year end adjustments, have been
prepared in accordance with GAAP (except as otherwise noted therein).

(b) [Reserved].

Section 4.2 No Change. There has been no event, development or circumstance
since December 31, 2015 that has had or would reasonably be expected to have a
Material Adverse Effect.

Section 4.3 Existence; Compliance with Law. Except as set forth in Schedule 4.3,
each of Holdings, the Borrower and its Restricted Subsidiaries (a) (i) is duly
organized (or incorporated), validly existing and in good standing (or, only
where if applicable, the equivalent status in any foreign jurisdiction) under
the laws of the jurisdiction of its organization or incorporation (other than
any Immaterial Subsidiaries), (ii) has the corporate or organizational power and
authority, and, except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, the legal right, to own and operate
its Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged and (iii) is duly qualified as a
foreign corporation or limited liability company and in good standing (where
such concept is relevant) under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification except, in each case, to the extent that the failure
to be so qualified or in good standing (where such concept is relevant) would
not have a Material Adverse Effect and (b) is in compliance with all
Requirements of Law except to the extent that any such failure to comply
therewith would not have a Material Adverse Effect.

 

-71-



--------------------------------------------------------------------------------

Section 4.4 Corporate Power; Authorization; Enforceable Obligations.

(a) Each Loan Party has the corporate power and authority to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to borrow or have Letters of Credit issued hereunder. Each Loan Party
has taken all necessary corporate or other action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement.

(b) No consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority is required in connection with the
extensions of credit hereunder or the execution, delivery, performance, validity
or enforceability of this Agreement or any of the other Loan Documents, except
(i) consents, authorizations, filings and notices described in Schedule 4.4,
which consents, authorizations, filings and notices have been obtained or made
and are in full force and effect or the failure to obtain which would not
reasonably be expected to have a Material Adverse Effect and (ii) the filings
referred to in Section 4.17.

(c) Each Loan Document has been duly executed and delivered on behalf of each
Loan Party that is a party thereto. This Agreement constitutes, and each other
Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against each
such Loan Party in accordance with its terms (provided that, with respect to the
creation and perfection of security interests with respect to the Capital Stock
of Foreign Subsidiaries, only to the extent enforceability of such obligation
with respect to which Capital Stock is governed by the Uniform Commercial Code),
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and the implied
covenants of good faith and fair dealing.

Section 4.5 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents by the Loan Parties thereto, the issuance
of Letters of Credit, the borrowings hereunder and the use of the proceeds
thereof will not (a) violate the organizational or governing documents of the
Loan Parties, (b) except as would not reasonably be expected to have a Material
Adverse Effect, violate any Requirement of Law binding on the Borrower or any of
its Restricted Subsidiaries or any Contractual Obligation of Holdings, the
Borrower or any of its Restricted Subsidiaries or (c) result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens permitted by Section 7.3).

Section 4.6 No Material Litigation. Except as set forth in Schedule 4.6, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower, likely
to be commenced within a reasonable time period against the Borrower or any of
its Restricted Subsidiaries or against any of their Properties which, taken as a
whole, would reasonably be expected to have a Material Adverse Effect.

Section 4.7 No Default. No Default or Event of Default has occurred and is
continuing.

 

-72-



--------------------------------------------------------------------------------

Section 4.8 Ownership of Property; Liens. Each of the Borrower and its
Restricted Subsidiaries has good title in fee simple to, or a valid leasehold
interest in, all its Real Property, and good title to, or a valid leasehold
interest in, all its other Property (other than Intellectual Property) in each
case, except where failure to do so would not reasonably be expected to have a
Material Adverse Effect, and none of such Property is subject to any Lien except
as permitted by the Loan Documents. Schedule 4.8 lists all Real Property which
is owned or leased by any Loan Party as of the Closing Date.

Section 4.9 Intellectual Property. Each of the Borrower and its Restricted
Subsidiaries owns, or has a valid license to use, all Intellectual Property
necessary for the conduct of its business as currently conducted free and clear
of all Liens except as permitted by the Loan Documents, except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect. To
the Borrower’s knowledge, no holding, injunction, decision or judgment has been
rendered by any Governmental Authority against the Borrower or any Restricted
Subsidiary and neither the Borrower nor any of its Restricted Subsidiaries has
entered into any settlement stipulation or other agreement which would limit,
cancel or question the validity of the Borrower’s or any Restricted Subsidiary’s
rights in, any Intellectual Property in any respect that would reasonably be
expected to have a Material Adverse Effect. To Borrower’s knowledge, no claim
has been asserted or threatened or is pending by any Person challenging or
questioning the use by the Borrower or its Restricted Subsidiaries of any
Intellectual Property owned by the Borrower or any of its Restricted
Subsidiaries or the validity or effectiveness of any Intellectual Property,
except as would not reasonably be expected to have a Material Adverse Effect. To
the Borrower’s knowledge, the use of Intellectual Property by the Borrower and
its Restricted Subsidiaries does not infringe on the rights of any Person in a
manner that would reasonably be expected to have a Material Adverse Effect. The
Borrower and its Restricted Subsidiaries take all reasonable actions that in the
exercise of their reasonable business judgment should be taken to protect their
Intellectual Property, including Intellectual Property that is confidential in
nature, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

Section 4.10 Taxes. Each of Holdings, the Borrower and its Restricted
Subsidiaries (i) has filed or caused to be filed all federal, state, provincial
and other Tax returns that are required to be filed and (ii) has paid all Taxes
shown to be due and payable on said returns and all other Taxes imposed on it or
any of its Property by any Governmental Authority (other than any the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which any reserves required in conformity with
GAAP have been provided on the books of the Borrower or such Restricted
Subsidiary, as the case may be), except in each case where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

Section 4.11 Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for any purpose that violates
the provisions of the regulations of the Board. If requested by any Lender
(through the Administrative Agent) or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1 referred to in Regulation U.

Section 4.12 ERISA.

(a) Except as would not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect: (i) neither a Reportable Event nor
a failure to meet the minimum funding standards (within the meaning of
Section 412(a) of the Code or Section 302(a)(2) of ERISA) with respect to
periods beginning on or after January 1, 2008 or an “accumulated funding
deficiency” (within the meaning of Section 412(a) of the Code or
Section 302(a)(2) of ERISA) has occurred during the five-year period prior to
the date on which this representation is made with respect to any Single
Employer Plan, and each Single Employer Plan has complied with the material
applicable provisions of ERISA and the Code; (ii) no termination of a Single
Employer Plan has occurred, and no Lien in favor of the PBGC or a Single
Employer Plan has arisen on the assets of Holdings, the Borrower or any of its

 

-73-



--------------------------------------------------------------------------------

Restricted Subsidiaries, during such five-year period; the present value of all
accrued benefits under each Single Employer Plan (based on those assumptions
used to fund such Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made, exceed the value of the assets of
such Single Employer Plan allocable to such accrued benefits; (iii) none of
Holdings, the Borrower or any of its Restricted Subsidiaries has had a complete
or partial withdrawal from any Multiemployer Plan that has resulted or would
reasonably be expected to result in a liability under ERISA; (iv) none of
Holdings, the Borrower or any of its Restricted Subsidiaries would become
subject to any liability under ERISA if the Borrower or such Restricted
Subsidiary were to withdraw completely from all Multiemployer Plans as of the
valuation date most closely preceding the date on which this representation is
made; and (v) to the knowledge of Holdings, the Borrower or any of its
Restricted Subsidiaries, no Multiemployer Plan is in Reorganization or
Insolvent.

(b) Holdings, the Borrower and its Restricted Subsidiaries have not incurred,
and do not reasonably expect to incur, any liability under ERISA or the Code
with respect to any plan within the meaning of Section 3(2) of ERISA which is
subject to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA
that is maintained by a Commonly Controlled Entity (other than Holdings, the
Borrower and its Restricted Subsidiaries) (a “Commonly Controlled Plan”) merely
by virtue of being treated as a single employer under Title IV of ERISA with the
sponsor of such plan that would reasonably be likely to have a Material Adverse
Effect and result in a direct obligation of Holdings, the Borrower or any of its
Restricted Subsidiaries to pay money.

Section 4.13 Investment Company Act. No Loan Party is an “investment company,”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

Section 4.14 Subsidiaries.

(a) The Subsidiaries listed on Schedule 4.14 constitute all the Subsidiaries of
the Borrower at the date of this Agreement. Schedule 4.14 sets forth as of the
Closing Date the name and jurisdiction of incorporation of each Subsidiary and,
as to each Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party and the designation of such Subsidiary as a Restricted Subsidiary
or an Unrestricted Subsidiary.

(b) As of the Closing Date, except as set forth on Schedule 4.14, there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to officers, employees or
directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the Borrower or any of its Restricted Subsidiaries.

Section 4.15 Environmental Matters. Other than exceptions to any of the
following that would not reasonably be expected to have a Material Adverse
Effect, none of the Borrower or any of its Restricted Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law
for the operation of the Business; or (ii) has become subject to any
Environmental Liability.

Section 4.16 Accuracy of Information, etc. As of the Closing Date, no statement
or information (excluding the projections and pro forma financial information
referred to below) contained in this Agreement, any other Loan Document or any
certificate furnished to the Administrative Agent or the Lenders or any of them,
by or on behalf of any Loan Party for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents when taken as a
whole, contained as of the date such statement, information, or certificate was
so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements contained herein or
therein, in light

 

-74-



--------------------------------------------------------------------------------

of the circumstances under which they were made, not materially misleading. As
of the Closing Date, the projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made and as of the Closing Date, in light of the circumstances under which
they were made, it being recognized by the Agents and the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

Section 4.17 Security Documents.

(a) The Guarantee and Collateral Agreement is effective to create in favor of
the Collateral Agent for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral described therein of a type in
which a security interest can be created under Article 9 of the UCC (including
any proceeds of any such item of Collateral) except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law) and the implied covenants of good faith and fair dealings;
provided that for purposes of this Section 4.17(a), Collateral shall be deemed
to exclude any Property expressly excluded from the definition of “Collateral”
as set forth in the Guarantee and Collateral Agreement (the “Excluded
Collateral”). In the case of (i) the Pledged Securities described in the
Guarantee and Collateral Agreement (other than Excluded Capital Stock) when any
stock certificates or notes, as applicable, representing such Pledged Securities
are delivered to the Collateral Agent, (ii) the Intellectual Property
registrations and applications described in the Guarantee and Collateral
Agreement, when applicable intellectual property filings with the United States
Patent and Trademark Office or the United States Copyright Office are made with
respect to the security interest of the Collateral Agent, and (iii) the other
Collateral described in the Guarantee and Collateral Agreement (other than
Excluded Collateral, deposit accounts and securities accounts), when financing
statements in appropriate form are filed in the offices specified on Schedule
4.17 (as such schedule may be supplemented by the Borrower from time to time to
reflect the acquisition or creation of new Subsidiaries, if applicable) (which
financing statements have been duly completed and executed (as applicable) and
delivered to the Collateral Agent) and such other filings as are specified on
Schedule 7 to the Guarantee and Collateral Agreement are made, the Collateral
Agent shall have a fully perfected first priority Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Collateral
(including any proceeds of any item of Collateral) (to the extent a security
interest in such Collateral can be perfected through the filing of financing
statements and the filings specified on Schedule 7 to the Guarantee and
Collateral Agreement, and through the delivery of the Pledged Securities), as
security for the Obligations, in each case prior in right to the Lien of any
other Person (except (i) in the case of Collateral other than Pledged
Securities, Liens permitted by Section 7.3 which by operation of law or contract
would have priority over the Liens securing the Obligations and (ii) Liens
having priority by operation of law) to the extent required by the Guarantee and
Collateral Agreement.

(b) Upon the execution and delivery of any Mortgage to be executed and delivered
pursuant to Section 6.8(b), such Mortgage shall be effective to create in favor
of the Collateral Agent for the benefit of the Secured Parties a legal, valid
and enforceable Lien on the Mortgaged Property described therein and proceeds
thereof, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and the implied
covenants of good faith and fair dealing; and when such Mortgage is filed in the
recording office designated by the Borrower, such Mortgage shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Mortgaged Property and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person (other than Liens permitted by
Section 7.3 or other encumbrances or rights permitted by the relevant Mortgage).

 

-75-



--------------------------------------------------------------------------------

Section 4.18 Solvency. As of the Closing Date, the Loan Parties are (on a
consolidated basis), and after giving effect to the Refinancing will be,
Solvent.

Section 4.19 Patriot Act; Foreign Corrupt Practices Act. To the extent
applicable, each Loan Party and its respective officers and employees, and to
the knowledge of each Loan Party, their directors and agents, is in compliance,
in all material respects, with (i) Sanctions, including the Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, (ii) the
Patriot Act and (iii) the Foreign Corrupt Practices Act of 1977, as amended and
other applicable Anti-Corruption Laws. No part of the proceeds of the Loans will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

Section 4.20 Sanctioned Persons. None of the Borrower, any Guarantor, any of
their respective Subsidiaries nor, to the knowledge of the Borrower, any
director, officer or employee of the Borrower, any Guarantor or any of their
respective Subsidiaries is subject to any Sanctions; and the Borrower will not
directly or, to the knowledge of the Borrower, indirectly use the proceeds of
the Loans or Letters of Credit in violation of Sanctions or otherwise make
available such proceeds to any Person in violation of any Sanctions.

SECTION 5. CONDITIONS PRECEDENT

Section 5.1 Conditions to Initial Extension of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction (or waiver), prior to or concurrently with the
making of such extension of credit on the Closing Date, of the following
conditions precedent:

(a) Credit Agreement. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Administrative Agent, the Collateral
Agent, Holdings, the Borrower, the Lenders party hereto and the Issuing Bank and
(ii) the Guarantee and Collateral Agreement, executed and delivered by Holdings,
the Borrower and each Subsidiary Guarantor.

(b) Senior Notes. The Borrower shall have received aggregate gross proceeds of
$300,000,000 from the consummation of the offering of the Senior Notes.

(c) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate signed by the chief financial officer or president on
behalf of Holdings, substantially in the form of Exhibit L hereto.

(d) Lien Searches. The Collateral Agent shall have received the results of a
recent lien search in each of the jurisdictions in which Uniform Commercial Code
financing statements or other filings or recordations should be made to evidence
or perfect security interests in all assets of the Loan Parties, and such search
shall reveal no liens on any of the assets of the Loan Party, except for Liens
permitted by Section 7.3 or liens to be discharged on or prior to the Closing
Date.

 

-76-



--------------------------------------------------------------------------------

(e) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated as of the Closing Date, substantially in
the form of Exhibit M hereto, with appropriate insertions and attachments.

(f) Legal Opinions. The Administrative Agent shall have received an executed
legal opinion of (i) Bass, Berry & Sims PLC, special counsel to the Loan
Parties, and (ii) Mintz Levin Cohn Ferris Glovsky and Popeo PC, special New York
and Massachusetts counsel to the Loan Parties.

(g) Pledged Stock; Stock Powers. The Collateral Agent shall have received the
certificates, if any, representing the shares of Capital Stock held by a Loan
Party pledged pursuant to the Guarantee and Collateral Agreement, together with
an undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof.

(h) Filings, Registrations and Recordings. Each document (including, without
limitation, any Uniform Commercial Code financing statement) required by the
Security Documents to be filed, registered or recorded in order to create in
favor of the Collateral Agent for the benefit of the Secured Parties, a first
priority perfected Lien on the Collateral described therein, shall have been
delivered to the Collateral Agent in proper form for filing, registration or
recordation.

(i) Insurance. The Administrative Agent shall have received insurance
certificates and endorsements satisfying the requirements of Section 6.5(c).

(j) Patriot Act. The Lenders shall have received from each of the Loan Parties
documentation and other information requested by any Lender no less than 3
Business Days prior to the Closing Date that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act.

(k) Representations and Warranties. The representations and warranties in
Section 4 shall be true and correct in all material respects except that such
materiality qualifier shall not be applicable to any representation or warranty
that is already qualified by materiality.

(l) Transaction Costs. All costs, fees, expenses (including legal fees and
expenses, title premiums, survey charges and recording taxes and fees) and other
compensation payable to the Lead Arrangers, the Administrative Agent, the
Collateral Agent or the Lenders shall have been paid to the extent due and
invoiced on or prior to the Closing Date.

(m) Financial Statements. The Administrative Agent and the Lead Arrangers shall
have received from Holdings (i) the Historical Financial Statements,
(ii) unaudited financial statements for any interim period or periods of
Holdings ended after the date of the most recent audited financial statements
and at least 45 days prior to the Closing Date, (iii) to the extent reasonably
requested by the Lead Arrangers or the Administrative Agent, customary
additional unqualified audited and unaudited financial statements for all
recent, probable or pending acquisitions and (iv) customary pro forma financial
statements, in form reasonably satisfactory to the Lenders.

(n) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

-77-



--------------------------------------------------------------------------------

(o) Borrowing Notice. The receipt by the Administrative Agent of a fully
executed Borrowing Notice.

(p) Flood. A completed “Life-of-Loan” Federal Emergency Management Agency flood
hazard determination with respect to each Material Real Property together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by the applicable Loan Party relating thereto) and, with respect to any
Material Real Property which is located in a special flood hazard area, evidence
of flood insurance as required by this Agreement.

(q) Closing Date Refinancing. Prior to, or consummated substantially
concurrently with, the Closing Date, the Closing Date Refinancing shall have
been consummated and all commitments in respect thereof, and any security
interests and guaranties granted in connection therewith, if any, shall have
been terminated and released (or have been authorized to be released pursuant to
a customary payoff letter or provision shall have been made for the repayment or
constructive discharge of such Indebtedness).

Each Lender, by delivering its signature page to this Agreement, an Assignment
and Assumption or a Joinder Agreement and funding its Term Loan, Revolving Loan
or any New Loan, shall be deemed to have acknowledged receipt of, and consented
to and approved, each Loan Document and each other document required to be
approved by the Administrative Agent, the Required Lenders or any Lender, as
applicable, on the Closing Date or as of the date of the funding of such Term
Loan, Revolving Loan or New Loan.

Section 5.2 Conditions to Each Revolving Loan Extension of Credit After Closing
Date. The agreement of each Lender to make any Revolving Loan or to issue any
Letter of Credit hereunder on any date (including the Closing Date) is subject
to the satisfaction of the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects, in each case on and as of such date as if made
on and as of such date except to the extent that such representations and
warranties relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date, provided that, in each case, such materiality qualifier shall not be
applicable to any representation or warranty that is already qualified or
modified by materiality in the text thereof.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) Borrowing Notice. The receipt by the Administrative Agent of a fully
executed Borrowing Notice.

Each borrowing of a Revolving Loan by and issuance, extension or renewal of a
Letter of Credit on behalf of the Borrower hereunder after the Closing Date
shall constitute a representation and warranty by the Borrower as of the date of
such extension of credit that the conditions contained in this Section 5.2 have
been satisfied.

SECTION 6. AFFIRMATIVE COVENANTS

The Borrower (on behalf of itself and each of the Restricted Subsidiaries)
hereby agrees that, so long as the Commitments remain in effect, any Letter of
Credit remains outstanding (that has not been cash collateralized or
backstopped, in each case on customary terms agreed to by the Borrower and the

 

-78-



--------------------------------------------------------------------------------

applicable Issuing Bank acting reasonably) or any Loan or other amount is owing
to any Lender or any Agent hereunder (other than (i) contingent or
indemnification obligations not then due and (ii) obligations in respect of
Specified Hedge Agreements or Cash Management Obligations), the Borrower shall,
and shall cause each of the Restricted Subsidiaries to:

Section 6.1 Financial Statements. Furnish to the Administrative Agent for
delivery to each Lender (which may be delivered via posting on IntraLinks or
another similar electronic platform):

(a) within 120 days after the end of each fiscal year of the Holdings,
commencing with the fiscal year ending December 31, 2016, a copy of the audited
consolidated balance sheet of Holdings and its consolidated Subsidiaries as at
the end of such year and the related audited consolidated statements of income
and of cash flows for such year, reported on without qualification arising out
of the scope of the audit, by PricewaterhouseCoopers LLP or other independent
certified public accountants of nationally recognized standing; and

(b) within 45 days after the end of each of the first three quarterly periods of
each fiscal year of Holdings, commencing with the fiscal quarter ending
September 30, 2016, the unaudited consolidated balance sheet of Holdings and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth, commencing after the first full fiscal year after the Closing Date, in
comparative form the figures as of the end of and for the corresponding period
in the previous year (including for any year prior to the Closing Date, in
comparative form to the Business whether or not included in the financial
statements of Holdings), certified by a Responsible Officer as being fairly
stated in all material respects (subject to normal year-end audit adjustments
and the lack of notes);

all such financial statements to be prepared in reasonable detail and in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods (except as disclosed therein and except in the
case of the financial statements referred to in clause (b), for customary
year-end adjustments and the absence of footnotes).

Documents required to be delivered pursuant to this Section 6.1 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and if so posted, shall be deemed to have been delivered on
the date on which such documents are posted on Holdings’ behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent).

Section 6.2 Certificates; Other Information. Furnish to the Administrative Agent
for delivery to each Lender, or, in the case of clause (g), to the relevant
Lender:

(a) [Reserved];

(b) within five (5) Business Days after the delivery of any financial statements
pursuant to Section 6.1, (i) a Compliance Certificate of a Responsible Officer
on behalf of the Borrower stating that such Responsible Officer has obtained no
knowledge of any Default or Event of Default that has occurred and is continuing
except as specified in such certificate and (ii) to the extent not previously
disclosed to the Administrative Agent, (x) a description of any Default or Event
of Default that occurred and (y) a description of any new Subsidiary and of any
change in the name or jurisdiction of organization of any Loan Party and a
listing of any material registrations of or applications for United States
Intellectual Property by any Loan Party since the date of the most recent list
delivered pursuant to this clause (or, in the case of the first such list so
delivered, since the Closing Date);

 

-79-



--------------------------------------------------------------------------------

(c) not later than 120 days after the end of each fiscal year of the Borrower, a
detailed consolidated budget for the following fiscal year (including a
projected consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of the following fiscal year and the related consolidated statements of
projected cash flow and projected income (collectively, the “Annual Operating
Budget”)); provided that at any time the Borrower or Holdings is subject to the
reporting requirements set forth in Section 13(a) or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”), the Administrative Agent shall
deliver the Annual Operating Budget only to “private-side” Lenders (i.e.,
Lenders that wish to receive material non-public information with respect to any
Loan Party or its securities for purposes of United States federal or state
securities laws).

(d) promptly after the same are sent, copies of all financial statements and
material reports that the Borrower sends to the holders of any class of its debt
securities or public equity securities (except for Permitted Investors) and,
promptly after the same are filed, copies of all financial statements and
reports that the Borrower may make to, or file with, the SEC, in each case to
the extent not already provided pursuant to Section 6.1 or any other clause of
this Section 6.2;

(e) [Reserved];

(f) [Reserved]; and

(g) promptly, such additional financial and other information as the
Administrative Agent (for its own account or upon the request from any Lender)
may from time to time reasonably request.

Notwithstanding anything to the contrary in this Section 6.2, none of Holdings,
the Borrower or any of the Restricted Subsidiaries will be required to disclose
any document, information or other matter that (i) constitutes non-financial
trade secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by law or any binding agreement,
(iii) is subject to attorney-client or similar privilege or constitutes attorney
work product or (iv) constitutes classified information.

Documents required to be delivered pursuant to this Section 6.2 may be delivered
by posting such documents electronically with notice of such posting to the
Administrative Agent and each Lender and if so posted, shall be deemed to have
been delivered on the date on which such documents are posted on the Borrower’s
behalf on IntraLinks/IntraAgency, another relevant website or other information
platform (the “Platform”), if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent). Holdings, the Borrower and each Lender
acknowledges that certain of the Lenders may be “public-side” Lenders (Lenders
that do not wish to receive material non-public information with respect to
Holdings, the Borrower, its Subsidiaries or their securities). Each of Holdings
and the Borrower agrees to use commercially reasonable efforts to designate all
information provided to Administrative Agent by or on behalf of Holdings or the
Borrower which is suitable to make available to public lenders by written notice
to the Administrative Agent indicating that such information does not contain
material non-public information with respect to Holdings, the Borrower, their
respective Subsidiaries or their respective securities. If Holdings or the
Borrower has not so indicated whether a document or notice delivered pursuant to
this Section 6.2 contains material non-public information, the Administrative
Agent reserves the right to post such document or notice solely on that portion
of the Platform designated for Lenders who wish to receive

 

-80-



--------------------------------------------------------------------------------

material non-public information with respect to Holdings, the Borrower, their
respective Subsidiaries and their respective securities. Notwithstanding the
foregoing, the Borrower shall not be under any obligation to mark documents as
public and agrees that financial statements required to be delivered pursuant to
Section 6.1 and, unless it otherwise notifies the Administrative Agent, all Loan
Documents (including notices and amendments thereto) may be posted to the
“public-side” Lenders.

Section 6.3 Payment of Taxes. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
Taxes, governmental assessments and governmental charges (other than
Indebtedness), except (a) where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves required
in conformity with GAAP with respect thereto have been provided on the books of
the Borrower or its Restricted Subsidiaries, as the case may be, or (b) to the
extent that failure to pay or satisfy such obligations would not reasonably be
expected to have a Material Adverse Effect.

Section 6.4 Conduct of Business and Maintenance of Existence, etc.; Compliance.
Preserve, renew and keep in full force and effect its corporate or other
existence and take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise permitted by Section 7.4 or except to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect; and (b) comply with all Requirements of Law except to the extent that
failure to comply therewith would not reasonably be expected to have a Material
Adverse Effect.

Section 6.5 Maintenance of Property; Insurance.

(a) Keep all Property useful and necessary in its business in reasonably good
working order and condition, ordinary wear and tear excepted, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

(b) In the Borrower’s reasonable business judgment, take all reasonable and
necessary steps, including, without limitation, in any proceeding before the
United States Patent and Trademark Office or the United States Copyright Office,
to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of the material United States
Intellectual Property owned by the Borrower or its Restricted Subsidiaries,
including, without limitation, filing of applications for renewal, affidavits of
use and affidavits of incontestability, except where the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

(c) Maintain insurance with financially sound and reputable insurance companies
on all its material Property in at least such amounts and against at least such
risks as are usually insured against in the same general area by companies
engaged in the same or a similar business. All such insurance shall, to the
extent customary (but in any event, not including business interruption
insurance and personal injury insurance) name the Administrative Agent as
insured party or loss payee.

(d) With respect to any Mortgaged Properties, if at any time the area in which
the Premises (as defined in the Mortgages, if any) are located in an area that
has been identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazards area and in which flood insurance has been
made available under the Flood Insurance Laws, obtain flood insurance in such
reasonable total amount as the Collateral Agent may from time to time reasonably
require, and otherwise to ensure compliance with the Flood Insurance Laws, as it
may be amended from time to time.

 

-81-



--------------------------------------------------------------------------------

Section 6.6 Inspection of Property; Books and Records; Discussions; Lender
Meetings. Keep proper books of records and account in which full, true and
correct entries in conformity with GAAP and all Requirements of Law shall be
made of all material financial dealings and transactions in relation to its
business and activities, (b) permit representatives of any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records upon reasonable notice and at such reasonable times during
normal business hours (provided that such visits shall be coordinated by the
Administrative Agent), (c) permit representatives of any Lender to have
reasonable discussions regarding the business, operations, properties and
financial and other condition of the Borrower and its Restricted Subsidiaries
with officers and employees of the Borrower and its Restricted Subsidiaries
(provided that (i) a Responsible Officer of the Borrower shall be afforded the
opportunity to be present during such discussions, (ii) such discussions shall
be coordinated by the Administrative Agent, and (iii) such discussions shall be
limited to no more than once per fiscal year except during the continuance of an
Event of Default), and (d) permit representatives of the Administrative Agent to
have reasonable discussions regarding the business, operations, properties and
financial and other condition of the Borrower and its Restricted Subsidiaries
with its independent certified public accountants to the extent permitted by the
internal policies of such independent certified public accountants (provided
that (i) a Responsible Officer of the Borrower shall be afforded the opportunity
to be present during such discussions and (ii) such discussions shall be limited
to no more than once per calendar year except during the continuance of an Event
of Default).

Notwithstanding anything to the contrary in this Section 6.6, none of Holdings,
the Borrower or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by law or any binding
agreement, (iii) is subject to attorney-client or similar privilege or
constitutes attorney work product or (iv) constitutes classified information.

Section 6.7 Notices. Promptly upon a Responsible Officer of the Borrower or any
Subsidiary Guarantor obtaining knowledge thereof, give notice to the
Administrative Agent of:

(a) the occurrence of any Default or Event of Default;

(b) any litigation, investigation or proceeding which may exist at any time
between the Borrower or any of its Restricted Subsidiaries and any other Person,
that in either case, would reasonably be expected to have a Material Adverse
Effect;

(c) the following events, that would reasonably be expected to have a Material
Adverse Effect, as soon as possible and in any event within 30 days after a
Responsible Officer of the Borrower or any Subsidiary Guarantor knows thereof:
(i) the occurrence of any Reportable Event with respect to any Single Employer
Plan which might constitute grounds for a termination of such Single Employer
Plan under Title IV of ERISA, a failure to make any required contribution to a
Single Employer Plan, the creation of any Lien in favor of the PBGC or a Single
Employer Plan on the assets of Holdings, the Borrower or any of its Restricted
Subsidiaries or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan, (ii) the institution of proceedings or
the taking of any other action by the PBGC or Holdings or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Multiemployer Plan or
(iii) the occurrence of any similar events with respect to a Commonly Controlled
Plan, that would reasonably be likely to result in a direct obligation of the
Borrower or any of its Restricted Subsidiaries to pay money;

(d) any development or event that has had or would reasonably be expected to
have a Material Adverse Effect; and

 

-82-



--------------------------------------------------------------------------------

(e) the acquisition of any Property after the Closing Date in which the
Collateral Agent does not already have a perfected security interest and in
which a security interest is required to be created or perfected pursuant to
Section 6.8.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Restricted
Subsidiary proposes to take with respect thereto.

Section 6.8 Additional Collateral, etc.

(a) [Reserved].

(b) With respect to any fee interest in any Material Real Property acquired
after the Closing Date by any Loan Party (other than Excluded Real Property),
within 90 days (or such later date as may be agreed by the Administrative Agent)
(i) give notice of such acquisition to the Collateral Agent and promptly execute
and deliver a first priority Mortgage (subject to liens permitted by
Section 7.3) in favor of the Collateral Agent for the benefit of the Secured
Parties, covering such Real Property (provided that no Mortgage nor survey shall
be required if the Administrative Agent determines in consultation with the
Borrower that the costs of obtaining such Mortgage or survey are excessive in
relation to the value of the security to be afforded thereby), (ii) if
reasonably requested by the Collateral Agent (A) provide the Lenders with a
lenders’ title insurance policy with extended coverage covering such Real
Property in an amount at least equal to the purchase price of such Real Property
(or such other amount as shall be reasonably specified by the Collateral Agent)
as well as a current ALTA survey thereof, together with a surveyor’s certificate
unless the title insurance policy referred to above shall not contain an
exception for any matter shown by a survey (except to the extent an existing
survey has been provided and specifically incorporated into such title insurance
policy), each in form and substance reasonably satisfactory to the Collateral
Agent, (B) use commercially reasonable efforts to obtain any consents or
estoppels reasonably deemed necessary by the Collateral Agent, in connection
with such Mortgage, each of the foregoing in form and substance reasonably
satisfactory to the Collateral Agent and (C) provide to the Administrative Agent
a “Life-of-Loan” Federal Emergency Management Agency standard flood hazard
determination and if any portion of the improvements on the owned Property is
currently or at any time in the future identified by the Federal Emergency
Management Agency as an area having special flood hazards and in which flood
insurance has been made available under the Flood Insurance Laws, (x) a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower or applicable Subsidiary Guarantor and (y) certificates
of coverage under, and a declaration page relating to, the insurance policies
required by Section 6.5(d) in form and substance satisfactory to the Collateral
Agent and (iii) if requested by the Collateral Agent deliver to the Collateral
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Collateral Agent.

(c) With respect to any new Domestic Subsidiary (other than an Excluded
Subsidiary) created or acquired after the Closing Date (which, for the purposes
of this paragraph, shall include any Subsidiary that ceases to be an Excluded
Subsidiary) by any Loan Party, within 60 days (or such later date as may be
agreed by the Administrative Agent) (i) give notice of such acquisition or
creation to the Collateral Agent and, if requested by the Collateral Agent,
execute and deliver to the Collateral Agent such amendments to the Guarantee and
Collateral Agreement or such other documents as the Collateral Agent reasonably
deems necessary to grant to the Collateral Agent for the benefit of the Secured
Parties a perfected security interest (to the extent required by the Security
Documents and with the priority required by Section 4.17) in the Capital Stock
of such new Subsidiary that is owned by such Loan Party, (ii) deliver to the
Collateral Agent the certificates, if any, representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of such Loan Party, (iii) cause such

 

-83-



--------------------------------------------------------------------------------

new Subsidiary (A) to become a party to the Guarantee and Collateral Agreement
and (B) to take such actions necessary or advisable to grant to the Collateral
Agent for the benefit of the Secured Parties a perfected security interest (to
the extent required by the Security Documents and with the priority required by
Section 4.17) in the Collateral described in the Guarantee and Collateral
Agreement with respect to such new Subsidiary, including, without limitation,
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be reasonably requested by the Collateral Agent and (iv) upon the reasonable
request of the Collateral Agent, deliver to the Collateral Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance similar to the opinions delivered at the Closing Date.

(d) With respect to any Capital Stock of any new First Tier Foreign Subsidiary
or Foreign Subsidiary Holding Company (other than Excluded Capital Stock) that
is created or acquired after the Closing Date by any Loan Party, within 60 days
(or such later date as may be agreed by the Administrative Agent) (i) give
notice of such acquisition or creation to the Collateral Agent and, if requested
by the Collateral Agent, execute and deliver to the Collateral Agent such
amendments to the Guarantee and Collateral Agreement as the Collateral Agent
deems necessary or reasonably advisable in order to grant to the Collateral
Agent, for the benefit of the Secured Parties, a perfected security interest (to
the extent required by the Security Documents and with the priority required by
Section 4.17) in the Capital Stock of such new Subsidiary (other than any
Excluded Capital Stock) that is owned by such Loan Party and (ii) deliver to the
Collateral Agent the certificates, if any, representing such Capital Stock
(other than any Excluded Capital Stock), together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of such Loan Party,
and take such other action as may be necessary or, in the reasonable opinion of
the Collateral Agent, desirable to perfect or ensure appropriate priority the
Lien of the Collateral Agent thereon.

(e) Notwithstanding anything in this Section 6.8 to the contrary, neither the
Borrower nor any of its Restricted Subsidiaries shall be required to take any
actions in order to perfect the security interest in the Collateral granted to
the Collateral Agent for the ratable benefit of the Secured Parties under the
laws of any jurisdiction outside the United States.

(f) Notwithstanding the foregoing, to the extent any new Restricted Subsidiary
is created solely for the purpose of consummating a merger transaction pursuant
to an acquisition permitted by Section 7.7, and such new Subsidiary at no time
holds any assets or liabilities other than any merger consideration contributed
to it contemporaneously with the closing of such merger transaction, such new
Subsidiary shall not be required to take the actions set forth in Section 6.8(c)
or 6.8(d), as applicable, until the respective acquisition is consummated.

(g) From time to time the Loan Parties shall execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Collateral Agent may reasonably request for
the purposes implementing or effectuating the provisions of this Agreement and
the other Loan Documents, or of renewing the rights of the Secured Parties with
respect to the Collateral as to which the Collateral Agent, for the ratable
benefit of the Secured Parties, has a perfected Lien pursuant hereto or thereto,
including, without limitation, filing any financing or continuation statements
or financing change statements under the Uniform Commercial Code (or other
similar laws) in effect in any jurisdiction with respect to the security
interests created thereby. Notwithstanding the foregoing, the provisions of this
Section 6.8 shall not apply to assets as to which the Administrative Agent and
the Borrower shall reasonably determine that the costs and burdens of obtaining
a security interest therein or perfection thereof outweigh the value of the
security afforded thereby.

 

-84-



--------------------------------------------------------------------------------

Section 6.9 Use of Proceeds. The proceeds of the Term Loans shall be used to
(i) finance the Term Loan Refinancing; provided that (x) the proceeds of the
Term B1 Loans made on the Amendment No. 12 Effective Date shall be used for the
repayment of Existing Term B1 Loans that are not Converted Term B1 Loans and
(y) the proceeds of the Term B2 Loans made on the Amendment No. 12 Effective
Date shall be used for the repayment of Existing Term B2 Loans that are not
Converted Term B2 Loans and (ii) and pay related fees and expenses. The proceeds
of the Revolving Loans, the Swingline Loans and the Letters of Credit shall be
used to finance Permitted Acquisitions and Investments permitted hereunder
and/or for other general corporate purposes of the Borrower and its Subsidiaries
not prohibited by this Agreement.

Section 6.10 Post-Closing Undertakings. Within the time period specified on
Schedule 6.10 (or such later date to which the Administrative Agent consents),
comply with the provisions set forth in Schedule 6.10.

Section 6.11 Maintenance of Ratings. The Borrower shall use commercially
reasonable efforts (a) to obtain, to the extent not obtained prior to the
Closing Date, ratings issued by Moody’s and S&P with respect to the senior
secured debt Facility and (b) to maintain such ratings with each of Moody’s and
S&P (including meeting with Moody’s and S&P as required and paying any
commercially reasonable fees as required by such rating agencies to maintain
such ratings).

Section 6.12 Further Assurances. At any time and from time to time upon the
request of the Administrative Agent, each Loan Party will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as the Administrative Agent or Collateral Agent may
reasonably request in order to effect fully the purposes of the Loan Documents.
In furtherance and not in limitation of the foregoing, each Loan Party shall
take such actions as the Administrative Agent or the Collateral Agent may
reasonably request from time to time to ensure that the Obligations are
guaranteed by the Guarantors and are secured by substantially all of the assets
of the Borrower and the Guarantors (subject to limitations contained in the Loan
Documents with respect to Excluded Collateral).

Section 6.13 Changes in Fiscal Periods. Maintain a fiscal year end of
December 31 and a fiscal quarter end that is consistent with Borrower’s current
practice; provided, however, that the Borrower may, upon written notice to the
Administrative Agent change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent.

Section 6.14 Lines of Business. Maintain a line of business, either directly or
through any of its Restricted Subsidiaries, that is reasonably related to or
reasonably extended from its line of business as in effect on the Closing Date.

Section 6.15 Compliance with Sanctions, Anti-Money Laundering and
Anti-Corruption Laws. The Borrower will maintain in effect and enforce policies
and procedures designed to ensure compliance by the Borrower, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws, anti-money laundering laws and applicable Sanctions.

SECTION 7. NEGATIVE COVENANTS

Each of Holdings and the Borrower (on behalf of itself and each of the
Restricted Subsidiaries) hereby agrees that, so long as the Commitments remain
in effect, any Letter of Credit remains outstanding (that has not been cash
collateralized or backstopped, in each case on customary terms agreed to by the
Borrower and the applicable Issuing Bank acting reasonably) or any Loan or other
amount is owing to any Lender or any Agent hereunder (other than (i) contingent
or indemnification obligations not then due and (ii) obligations in respect of
Specified Hedge Agreements or Cash Management Obligations), Holdings and the
Borrower shall not, and shall not permit any of their Restricted Subsidiaries
to:

 

-85-



--------------------------------------------------------------------------------

Section 7.1 Financial Covenant.

Consolidated First Lien Net Leverage Ratio. Permit the Consolidated First Lien
Net Leverage Ratio as of the last day of any Test Period ending on the dates set
forth below to be in excess of the ratio set forth opposite such date below:

 

Period Ending

   Ratio  

September 30, 2016

     6.125:1.00  

December 31, 2016

     6.125:1.00  

March 31, 2017

     6.125:1.00  

June 30, 2017

     6.125:1.00  

September 29, 2017

     6.125:1.00  

December 31, 2017

     6.125:1.00  

March 30, 2018

     5.625:1.00  

June 29, 2018

     5.625:1.00  

September 28, 2018

     5.625:1.00  

December 31, 2018

     5.625:1.00  

March 29, 2019

     5.125:1.00  

June 28, 2019

     5.125:1.00  

September 27, 2019

     5.125:1.00  

December 31, 2019

     5.125:1.00  

March 27, 2020

     4.625:1.00  

Each Test Period ending thereafter

     4.625:1.00  

Section 7.2 Indebtedness. Create, issue, incur, assume, or permit to exist or
otherwise become directly or indirectly liable, contingently or otherwise
(collectively, “incur” and collectively, an “incurrence”) with respect to any
Indebtedness or issue any shares of Disqualified Capital Stock or permit any
Restricted Subsidiary to issue any shares of Disqualified Capital Stock:

The foregoing limitations will not apply to:

(a) Indebtedness of Holdings, the Borrower and any Restricted Subsidiary
pursuant to any Loan Document or Hedge Agreement or in respect of any Cash
Management Obligations;

(b) Indebtedness (i) of Holdings to the Borrower or any Restricted Subsidiary,
of the Borrower to Holdings or any Restricted Subsidiary, or of any Subsidiary
Guarantor to Holdings, the Borrower or any Restricted Subsidiary, provided that
any such Indebtedness owing to a Restricted Subsidiary that is not a Subsidiary
Guarantor is expressly subordinated in right of payment to the Obligations
pursuant to the Subordinated Intercompany Note and (ii) of any Non-Guarantor
Subsidiary to any other Non- Guarantor Subsidiary;

(c) Capital Lease Obligations and purchase money Indebtedness secured by Liens
permitted by Section 7.3(h) in an aggregate principal amount not to exceed the
greater of $50,000,000 and 2.25% of Consolidated Total Assets at any one time
outstanding;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any Permitted Refinancing thereof;

(e) Guarantee Obligations (i) by Holdings, the Borrower or any of their
respective Restricted Subsidiaries of obligations of Holdings, the Borrower or
any Subsidiary Guarantor otherwise permitted to be incurred by such Borrower or
such Subsidiary Guarantor and (ii) by any Non-Guarantor Subsidiary of
obligations of any other Non-Guarantor Subsidiary, provided in each case that if
such Indebtedness is required to be unsecured and/or subordinated to the
Obligations hereunder, such Guarantee Obligations shall also be unsecured and/or
subordinated to the Obligations;

 

 

-86-



--------------------------------------------------------------------------------

(f) Indebtedness of Holdings, the Borrower or any of their respective Restricted
Subsidiaries arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently drawn by Holdings, the
Borrower or such Restricted Subsidiary in the ordinary course of business
against insufficient funds, so long as such Indebtedness is promptly repaid;

(g) (A) Indebtedness of any joint venture or Non-Guarantor Subsidiary owing to
the Borrower or any Guarantor and (B) Guarantee Obligations of Holdings, the
Borrower or any Subsidiary Guarantor of Indebtedness of any joint venture or
Non-Guarantor Subsidiary, to the extent such Indebtedness and Guarantee
Obligations are permitted as Investments by Sections 7.7(c), (h), (k), (m),
(u) or (x);

(h) Indebtedness in the form of earn-outs, indemnification, incentive,
non-compete, consulting or other similar arrangements and other contingent
obligations in respect of acquisitions or Investments permitted by Section 7.7
(both before or after any liability associated therewith becomes fixed);

(i) Indebtedness of the Borrower in respect of the Senior Notes in an aggregate
principal amount not to exceed $300,000,000, (ii) Guarantee Obligations of any
Guarantor in respect of such Indebtedness and (iii) any Permitted Refinancing
thereof;

(j) additional Indebtedness of Holdings, the Borrower or any of their respective
Restricted Subsidiaries in an aggregate principal amount (for Holdings, the
Borrower and all Restricted Subsidiaries), not to exceed the greater of
$50,000,000 and 2.25% of Consolidated Total Assets at any time outstanding;

(k) Indebtedness of Non-Guarantor Subsidiaries in respect of local lines of
credit, letters of credit, bank guarantees, factoring arrangements,
sale/leaseback transactions and similar extensions of credit in the ordinary
course of business, in an aggregate principal amount not to exceed $35,000,000
at any one time outstanding which Indebtedness may be secured by assets not
constituting Collateral;

(l) Indebtedness of Holdings, the Borrower or any of their respective Restricted
Subsidiaries in respect of workers’ compensation claims, bank guarantees,
warehouse receipts or similar facilities, property casualty or liability
insurance, take-or-pay obligations in supply arrangements, self-insurance
obligations, performance, bid, customs, government, appeal and surety bonds,
completion guaranties and other obligations of a similar nature, in each case in
the ordinary course of business;

(m) Indebtedness incurred by Holdings, the Borrower or any of their respective
Restricted Subsidiaries arising from agreements providing for indemnification
related to sales of goods or adjustment of purchase price or similar obligations
in any case incurred in connection with the acquisition or Disposition of any
business, assets or Subsidiary;

(n) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;

 

-87-



--------------------------------------------------------------------------------

(o) Indebtedness issued in lieu of cash payments of Restricted Payments
permitted by Section 7.6; provided that such Indebtedness is subordinated to the
Obligations pursuant to an Subordinated Intercompany Note subject to similar
terms as may be accepted by the Administrative Agent or on such other terms
reasonably satisfactory to the Administrative Agent;

(p) Indebtedness of the Borrower or any Guarantor as an account party in respect
of trade letters of credit issued in the ordinary course of business;

(q) Indebtedness owing to any insurance company in connection with the financing
of any insurance premiums permitted by such insurance company in the ordinary
course of business;

(r) (i) Guarantee Obligations made in the ordinary course of business; provided
that such Guarantee Obligations are not of Indebtedness for Borrowed Money, and
(ii) Guarantee Obligations in respect of Indebtedness of joint ventures to the
extent such Guarantee Obligations are permitted as Investments by Section 7.7;

(s) Indebtedness or Disqualified Capital Stock of (x) Holdings, the Borrower or
a Restricted Subsidiary incurred or issued to finance a Permitted Acquisition or
(y) Persons that are acquired by Holdings, the Borrower or any Restricted
Subsidiary or merged into or consolidated with the Borrower or a Restricted
Subsidiary in accordance with the terms hereof; provided that after giving
effect to such acquisition or merger, Holdings and the Borrower shall be in
compliance with the First Lien Net Leverage Test (assuming for purposes of this
clause (s) that the Indebtedness being incurred as of such date of determination
would be included in the definition of Consolidated First Net Leverage
(excluding for purposes of such calculation Indebtedness comprised of Capital
Lease Obligations and purchase money Indebtedness that could otherwise have been
incurred by the Loan Parties under Section 7.2(c) prior to such acquisition or
merger) regardless of whether or not such Indebtedness is secured by Liens on a
pari passu basis with the Obligations);

(t) Indebtedness of any Receivables Subsidiary in respect of any Receivables
Facility;

(u) (i) Indebtedness representing deferred compensation or stock-based
compensation to employees of Holdings, the Borrower or any Restricted Subsidiary
incurred in the ordinary course of business and (ii) Indebtedness consisting of
obligations of Holdings, the Borrower or any Restricted Subsidiary under
deferred compensation or other similar arrangements incurred in connection with
any Investment permitted hereunder;

(v) Indebtedness issued by Holdings, the Borrower or any Restricted Subsidiary
to the officers, directors and employees of Holdings, the Borrower or any
Restricted Subsidiary, in lieu of or combined with cash payments to finance the
purchase of Capital Stock of Holdings or the Borrower, in each case, to the
extent such purchase is permitted by Section 7.6(e);

(w) Indebtedness in respect of overdraft facilities, employee credit card
programs, netting services, automatic clearinghouse arrangements and other cash
management and similar arrangements in the ordinary course of business;

(x) all premium (if any), interest (including post-petition interest), fees,
expenses, charges, accretion or amortization of original issue discount,
accretion of interest paid in kind and additional or contingent interest on
obligations described in clauses (a) through (w) above and clauses (y) through
(dd) below;

 

-88-



--------------------------------------------------------------------------------

(y) additional Indebtedness so long as, at the time of incurrence thereof,
Holdings and the Borrower shall be in compliance with the Consolidated Total Net
Leverage Test; provided that Indebtedness of Restricted Subsidiaries that are
not Guarantors incurred pursuant to this clause (y) shall not exceed $25 million
at any one time outstanding;

(z) (i) Indebtedness of Holdings, the Borrower or any of their respective
Restricted Subsidiaries undertaken in connection with cash management and
related activities with respect to any Subsidiary or joint venture in the
ordinary course of business and (ii) Indebtedness of Holdings, the Borrower or
any Restricted Subsidiary to any joint venture (regardless of the form of legal
entity) that is not a Subsidiary arising in the ordinary course of business in
connection with the cash management operations (including in respect of
intercompany self-insurance arrangements) of Holdings, the Borrower or any of
their respective Restricted Subsidiaries; and

(aa) Indebtedness in respect of (i) Permitted Other Indebtedness to the extent
that the Net Cash Proceeds therefrom are applied to the prepayment of Term Loans
in the manner set forth in Section 2.12(f); and (ii) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above;
provided that (x) the principal amount of any such Indebtedness is not increased
above the principal amount thereof outstanding immediately prior to such
refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses and premium in connection with
such refinancing) and (y) such Indebtedness otherwise complies with the
definition of “Permitted Other Indebtedness”;

(bb) Indebtedness in respect of (i) Permitted Other Indebtedness; provided that,
at the Borrower’s election, either (a) the aggregate principal amount of all
such Permitted Other Indebtedness issued or incurred pursuant to this clause
(i)(a) shall not exceed the Maximum Incremental Facilities Amount if such
Permitted Other Indebtedness is incurred under Section 2.25 or (b) if such
Permitted Other Indebtedness is unsecured or secured by a Lien ranking junior to
the Lien securing the Obligations, the Net Cash Proceeds thereof shall be
applied no later than ten (10) Business Days after receipt thereof to
repurchase, repay, redeem or otherwise defease Indebtedness permitted hereunder
and (ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above; provided that (x) the principal amount of any
such Indebtedness is not increased above the principal amount thereof
outstanding immediately prior to such refinancing, refunding, renewal or
extension (except for any original issue discount thereon and the amount of
fees, expenses and premium in connection with such refinancing), (y) such
Indebtedness otherwise complies with the definition of “Permitted Other
Indebtedness,” and (z) in the case of a refinancing of Permitted Other
Indebtedness incurred pursuant to clause (i)(b) above with other Permitted Other
Indebtedness (“Refinancing Permitted Other Indebtedness”), such Refinancing
Permitted Other Indebtedness, if secured, may only be secured by a Lien ranking
junior to the Lien securing the Obligations;

(cc) (i) Indebtedness in respect of Permitted Debt Exchange Notes incurred
pursuant to a Permitted Debt Exchange in accordance with Section 2.28 (and which
does not generate any additional proceeds) and (ii) any refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above;
provided that (x) the principal amount of any such Indebtedness is not increased
above the principal amount thereof outstanding immediately prior to such
refinancing, refunding, renewal or extension (except for any original issue
discount thereon and the amount of fees, expenses and premium in connection with
such refinancing) and (y) such Indebtedness otherwise complies with the
definition of “Permitted Other Indebtedness”; and

(dd) Indebtedness not to exceed $35,000,000 incurred pursuant to a sale and
leaseback arrangement permitted under Section 7.10.

 

-89-



--------------------------------------------------------------------------------

For purposes of determining compliance with this Section 7.2, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described above, the Borrower shall, in its sole discretion,
classify and reclassify or later divide, classify or reclassify such item of
Indebtedness (or any portion thereof) and may include the amount and type of
such Indebtedness in one or more of the above clauses.

Section 7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its Property, whether now owned or hereafter acquired, except for:

(a) Liens arising under (i) the Loan Documents securing the Obligations,
(ii) the Permitted Other Indebtedness Documents securing Permitted Other
Indebtedness Obligations permitted to be incurred under Section 7.2(aa), 7.2(bb)
or 7.2(cc), and (iii) the documents securing Indebtedness permitted to be
incurred under Section 7.2(j); provided that, in the case of Liens securing
Permitted Other Indebtedness Obligations pursuant to subclause (ii) above and
Indebtedness pursuant to subclause (iii) above, the applicable secured parties
or Permitted Other Indebtedness Secured Parties (or a representative thereof on
behalf of such holders) shall enter into security documents with terms and
conditions not materially more restrictive to the Loan Parties, taken as a
whole, than the terms and conditions of the Security Documents and the
Collateral Agent, the Administrative Agent and the representative(s) for the
holders of such Indebtedness or Permitted Other Indebtedness Obligations, as
applicable, shall have entered into customary intercreditor arrangements (taking
into consideration whether such Indebtedness or Permitted Other Indebtedness
Obligations, as applicable, are secured by a Lien ranking pari passu with or
junior to the Lien securing the Obligations); without any further consent of the
Lenders, the Administrative Agent and the Collateral Agent shall be authorized
to execute and deliver on behalf of the Secured Parties such customary
intercreditor agreements as contemplated by this Section 7.3(a);

(b) Liens for Taxes not yet due or which are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of Holdings, the Borrower or any of their respective
Restricted Subsidiaries, as the case may be, to the extent required by GAAP;

(c) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 60 days or that are being contested in
good faith by appropriate proceedings;

(d) pledges, deposits or statutory trusts in connection with workers’
compensation, unemployment insurance and other social security legislation;

(e) deposits and other Liens to secure the performance of bids, government,
trade and other similar contracts (other than for borrowed money), leases,
subleases, statutory obligations, surety, judgment and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(f) encumbrances shown as exceptions in the title insurance policies insuring
the Mortgages, easements, zoning restrictions, rights-of-way, restrictions and
other similar encumbrances incurred in the ordinary course of business that, in
the aggregate, do not materially detract from the value of the Property subject
thereto or materially interfere with the ordinary conduct of the business of
Holdings, the Borrower or any of their respective Restricted Subsidiaries;

 

-90-



--------------------------------------------------------------------------------

(g) Liens (i) in existence on the date hereof listed on Schedule 7.3(g) (or to
the extent not listed on such Schedule 7.3(g), where the fair market value of
the Property to which such Lien is attached is less than $2,500,000), and
(ii) created after the date hereof in connection with any refinancing,
refundings, or renewals or extensions thereof permitted by Section 7.2(d);
provided that no such Lien is spread to cover any additional Property of
Holdings, the Borrower or any Restricted Subsidiary after the Closing Date and
that the amount of Indebtedness secured thereby is not increased;

(h) (i) Liens securing Indebtedness of Holdings, the Borrower or any Restricted
Subsidiary incurred pursuant to Sections 7.2(c) and (q); provided that:

(A) in the case of any such Liens securing Indebtedness permitted under Sections
7.2(c), (x) such Liens shall be created substantially concurrently with, or
within 90 days after, the acquisition of the assets financed by such
Indebtedness and (y) such Liens do not at any time encumber any Property of
Holdings, the Borrower or any Restricted Subsidiary other than the Property
financed by such Indebtedness and the proceeds thereof; and

(B) in the case of any such Liens securing Indebtedness incurred pursuant to
Section 7.2(q), such Liens do not encumber any Property other than cash paid to
or posted as collateral for any such insurance company in respect of such
insurance, and

(ii) any extension, refinancing, renewal or replacement of the Liens described
in clause (i) of this Section 7.3(h) in whole or in part securing such
Indebtedness as specified in clause (i); provided that such extension, renewal
or replacement shall be limited to all or a part of the property that secured
the Lien so extended, renewed or replaced (plus improvements on such property,
if any) and that the principal amount of Indebtedness secured thereby is not
increased;

(i) Liens arising from judgments in circumstances not constituting an Event of
Default under Section 8.1(h);

(j) Liens on Property or assets acquired pursuant to an acquisition permitted
under Section 7.7 (and the proceeds thereof) or assets of a Restricted
Subsidiary in existence at the time such Restricted Subsidiary is acquired
pursuant to an acquisition permitted under Section 7.7 and not created in
contemplation thereof and Liens created after the Closing Date in connection
with any refinancing, refundings, or renewals or extensions of the obligations
secured thereby permitted hereunder, in each case securing Indebtedness
permitted by Section 7.2(s), provided that no such Lien is spread to cover any
additional Property after the Closing Date and that the amount of Indebtedness
secured thereby is not increased;

(k) Liens on Property of Non-Guarantor Subsidiaries or the Capital Stock of
Non-Guarantor Subsidiaries owned by any Non-Guarantor Subsidiaries securing
Indebtedness or other obligations not prohibited by this Agreement to be
incurred by such entities, including Indebtedness permitted by Section 7.2(k);

(l) receipt of progress payments and advances from customers in the ordinary
course of business to the extent same creates a Lien on the related inventory
and proceeds thereof;

(m) (i) Liens in favor of customs and revenue authorities arising as a matter of
law to secure the payment of customs duties in connection with the importation
of goods and (ii) Liens securing obligations in respect of trade-related letters
of credit permitted under Section 7.2 and covering the goods (or the documents
of title in respect of such goods) financed by such letters of credit and the
proceeds and products thereof;

 

 

-91-



--------------------------------------------------------------------------------

(n) Liens arising out of consignment or similar arrangements for the sale by
Holdings, the Borrower or any of their respective Restricted Subsidiaries of
goods through third parties in the ordinary course of business;

(o) Liens solely on any cash earnest money deposits made by Holdings, the
Borrower or any of their respective Restricted Subsidiaries in connection with
an Investment permitted by Section 7.7;

(p) Liens deemed to exist in connection with Investments permitted by
Section 7.7(b) that constitute repurchase obligations;

(q) Liens upon specific items of inventory or other goods and proceeds of
Holdings, the Borrower or any of their respective Restricted Subsidiaries
arising in the ordinary course of business securing such Person’s obligations in
respect of bankers’ acceptances and letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods;

(r) any interest or title of a lessor under any leases or subleases entered into
by Holdings, the Borrower or any of their respective Restricted Subsidiaries in
the ordinary course of business and any financing statement filed in connection
with any such lease;

(s) Liens on cash or cash equivalents used to defease or to satisfy and
discharge Indebtedness, provided that such defeasance or satisfaction and
discharge is not prohibited hereunder;

(t) (i) Liens arising by virtue of any statutory, contractual or common law
provision relating to banker’s liens, rights of set-off or similar rights
(A) relating to the establishment of depository relations in the ordinary course
of business with banks not given in connection with the issuance of
Indebtedness, (B) relating to pooled deposit or sweep accounts of Holdings, the
Borrower or any Restricted Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of Holdings, the
Borrower and the Subsidiaries or (C) relating to purchase orders and other
agreements entered into with customers of Holdings, the Borrower or any
Restricted Subsidiary in the ordinary course of business and (ii) other Liens
securing cash management obligations (that do not constitute Indebtedness) in
the ordinary course of business;

(u) Liens on Capital Stock in joint ventures securing obligations of such joint
venture;

(v) Liens securing Indebtedness or other obligations of Holdings, the Borrower
or any Subsidiary in favor of Holdings, the Borrower or any Subsidiary
Guarantor;

(w) Liens on Intellectual Property owned or developed by, or licensed to,
Holdings, the Borrower and any Restricted Subsidiary consisting of licenses of
such Intellectual Property to third parties in the ordinary course of business;

(x) Liens on cash deposits securing any Hedge Agreement permitted hereunder; and

 

-92-



--------------------------------------------------------------------------------

(y) Liens on accounts receivable and related assets incurred in connection with
a Receivables Facility.

For purposes of determining compliance with this Section 7.3, in the event that
any Lien meets the criteria of more than one of the categories of Liens
described above, the Borrower shall, in its sole discretion, classify and
reclassify or later divide, classify or reclassify such Lien (or any portion
thereof) and may include the amount and type of such Lien in one or more of the
above clauses.

Section 7.4 Fundamental Changes. Consummate any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
Property or business, except that:

(a) (i) Holdings and the Borrower may be merged, amalgamated or consolidated
with or into any other Person (other than Holdings and the Borrower) (provided
that Holdings or the Borrower, as applicable, shall be the continuing and
surviving Person or the continuing or surviving Person shall expressly assume
the obligations of Holdings or the Borrower, as applicable, including all of the
obligations under this Agreement and the other Loan Documents, in a manner
reasonably acceptable to the Administrative Agent and provided, further that, in
the case of the Borrower, (x) no Default or Event of Default has occurred and is
continuing or would result therefrom and (y) such merger, amalgamation or
consolidation does not result in the Borrower ceasing to be organized or
existing under the laws of the United States, any state thereof or the District
of Columbia), (ii) any wholly owned Subsidiary may be merged, amalgamated or
consolidated with or into the Borrower or Holdings (provided that the Borrower
or Holdings, as applicable, shall be the continuing or surviving corporation)
and (iii) any Restricted Subsidiary may be merged, amalgamated or consolidated
with or into any Restricted Subsidiary (provided that (x) if any party to any
such transaction is a Subsidiary Guarantor, a Subsidiary Guarantor shall be the
continuing or surviving corporation or (y) simultaneously with such transaction,
the continuing or surviving corporation shall become a Subsidiary Guarantor and
the Borrower shall comply with Section 6.8 in connection therewith);

(b) any Non-Guarantor Subsidiary may be merged or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary that is a Restricted
Subsidiary;

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets upon voluntary liquidation or otherwise to Holdings, the Borrower or any
Restricted Subsidiary (provided that (x) if any party to any such transaction is
a Subsidiary Guarantor, a Subsidiary Guarantor shall be the continuing or
surviving corporation or (y) simultaneously with such transaction, the
continuing or surviving corporation shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 6.8 in connection therewith);

(d) any Non-Guarantor Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution, winding-up or otherwise) to any
other Non-Guarantor Subsidiary that is a Restricted Subsidiary;

(e) Dispositions permitted by Section 7.5 and any merger, dissolution,
liquidation, consolidation, investment or Disposition, the purpose of which is
to effect a Disposition permitted by Section 7.5 may be consummated;

(f) any Investment expressly permitted by Section 7.7 may be structured as a
merger, consolidation or amalgamation;

 

-93-



--------------------------------------------------------------------------------

(g) [Reserved]; and

(h) any Restricted Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interest of the Borrower and is not materially disadvantageous to the Lenders
and (ii) to the extent such Restricted Subsidiary is a Loan Party, any assets or
business of such Restricted Subsidiary not otherwise disposed of or transferred
in accordance with Section 7.4 or 7.5 (excluding Section 7.5(e)) or, in the case
of any such business, discontinued, shall be transferred to, or otherwise owned
or conducted by, a Loan Party after giving effect to such liquidation or
dissolution.

Section 7.5 Dispositions of Property. Dispose of any of its owned Property
(including receivables) whether now owned or hereafter acquired, or, in the case
of any Restricted Subsidiary, issue or sell any shares of such Restricted
Subsidiary’s Capital Stock to any Person, in any case in any transaction or
series of related transactions that yields Net Cash Proceeds in excess of
$10,000,000, except:

(a) (i) the Disposition of surplus, obsolete or worn out Property in the
ordinary course of business, (ii) the sale of defaulted receivables in the
ordinary course of business, (iii) abandonment, cancellation or disposition of
any Intellectual Property in the ordinary course of business and (iv) sales,
leases or other dispositions of inventory determined by the management of the
Borrower to be no longer useful or necessary in the operation of the Business;

(b) (i) the sale of inventory or other property in the ordinary course of
business, (ii) the cross-licensing or licensing of Intellectual Property in the
ordinary course of business and (iii) the contemporaneous exchange, in the
ordinary course of business, of Property for Property of a like kind, to the
extent that the Property received in such exchange is of a value equivalent to
the value of the Property exchanged (provided that after giving effect to such
exchange, the value of the Property of the Borrower or any Guarantor subject to
Liens in favor of the Collateral Agent under the Security Documents is not
materially reduced);

(c) Dispositions permitted by Section 7.4 (excluding 7.4(e));

(d) the sale or issuance of (i) any Subsidiary’s Capital Stock to the Borrower
or any Guarantor; provided that the sale or issuance of Capital Stock of an
Unrestricted Subsidiary to the Borrower or any Restricted Subsidiary is
otherwise permitted by Section 7.7, (ii) the Capital Stock of any Non-Guarantor
Subsidiary that is a Restricted Subsidiary to any other Non-Guarantor Subsidiary
that is a Restricted Subsidiary and (iii) the Capital Stock of any Subsidiary
that is an Unrestricted Subsidiary to any other Subsidiary that is an
Unrestricted Subsidiary, in each case, including in connection with any tax
restructuring activities not otherwise prohibited hereunder;

(e) the Disposition of other assets for fair market value; provided that (i) at
least 75% of the total consideration for any such Disposition received by
Holdings, the Borrower or any of their respective Restricted Subsidiaries is in
the form of cash, Cash Equivalents or Permitted Liquid Investments (“Cash
Consideration”) and (ii) the requirements of Section 2.12(b), to the extent
applicable, are complied with in connection therewith; provided, further, that,
notwithstanding the foregoing, Cash Consideration received for any Disposition
pursuant to this clause (e) may be in the form of (x) any liabilities, as shown
on the most recent consolidated balance sheet of the Borrower, Holdings or any
Restricted Subsidiary (other than Indebtedness or other liabilities that are by
their terms subordinated to the Obligations) that are assumed by the transferee
of any such assets pursuant to a customary assignment and assumption agreement
that releases the Borrower, Holdings or such Restricted Subsidiary from further
liability, (y) any securities, notes, Capital Stock or other obligations
received by the Borrower, Holdings or any such Restricted Subsidiary

 

-94-



--------------------------------------------------------------------------------

from such transferee that are converted by the Borrower, Holdings or such
Restricted Subsidiary into cash within 180 days of their receipt to the extent
of the cash received in that conversion, and (z) any other non-cash
consideration in a total aggregate amount for all such non-cash consideration
pursuant to this subclause (z) not to exceed 2.0% of Consolidated Total Assets;

(f) (i) any Recovery Event; provided that the requirements of Section 2.12(b)
are complied with in connection therewith and (ii) any event that would
constitute a Recovery Event but for the Dollar threshold set forth in the
definition thereof;

(g) the leasing, occupancy agreements or sub-leasing of Property that would not
materially interfere with the required use of such Property by Holdings, the
Borrower or any of their respective Restricted Subsidiaries;

(h) the transfer for fair value of Property (including Capital Stock of
Subsidiaries) to another Person in connection with a joint venture arrangement
with respect to the transferred Property; provided that such transfer is
permitted under Section 7.7(h) or (u);

(i) the sale or discount, in each case without recourse and in the ordinary
course of business, of overdue accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables);

(j) transfers of condemned Property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such Property as part of an insurance settlement;

(k) the Disposition of any Unrestricted Subsidiary for fair value;

(l) the transfer of Property (i) by the Borrower, Holdings or any Subsidiary
Guarantor to the Borrower or any other Guarantor or (ii) from a Non-Guarantor
Subsidiary to (A) the Borrower, Holdings or any Guarantor for no more than fair
market value or (B) any other Non-Guarantor Subsidiary that is a Restricted
Subsidiary;

(m) the sale of cash, Cash Equivalents or Permitted Liquid Investments in the
ordinary course of business;

(n) (i) Liens permitted by Section 7.3, (ii) Restricted Payments permitted by
Section 7.6, (iii) Investments permitted by Section 7.7, (iv) payments permitted
by Section 7.8 and (v) sale and leaseback transactions permitted by
Section 7.10;

(o) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to, customary buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; provided that the requirements of Section 2.12(b), to the extent
applicable, are complied with in connection therewith;

(p) the transfer of Property (including Capital Stock of Subsidiaries) of the
Borrower, Holdings or any Subsidiary thereof to Borrower, Holdings or any
Subsidiary thereof for fair market value, provided that such transfer is
otherwise permitted as an Investment pursuant to Section 7.7;

 

-95-



--------------------------------------------------------------------------------

(q) Dispositions of Property pursuant to a Requirement of Law issued by a
Governmental Authority;

(r) Dispositions or discounts of accounts receivable, or participations therein,
in connection with any Receivables Facility; and

(s) Dispositions of Property between or among Holdings, the Borrower and/or
their Restricted Subsidiaries as a substantially concurrent interim Disposition
in connection with a Disposition otherwise permitted pursuant to clauses
(a) through (r) above.

For purposes of determining compliance with this Section 7.5, in the event that
any Disposition meets the criteria of more than one of the categories of
Dispositions described above, the Borrower shall, in its sole discretion,
classify and reclassify or later divide, classify or reclassify such Disposition
(or any portion thereof) and may include the amount and type of such Disposition
in one or more of the above clauses.

Section 7.6 Restricted Payments. Declare or pay any dividend on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other acquisition of,
any Capital Stock of the Borrower or any Subsidiary, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or Property or in obligations of the Borrower or
any Restricted Subsidiary, or enter into any derivatives or other transaction
with any financial institution, commodities or stock exchange or clearinghouse
(a “Derivatives Counterparty”) obligating the Borrower or any Restricted
Subsidiary to make payments to such Derivatives Counterparty as a result of any
change in market value of any such Capital Stock (collectively, “Restricted
Payments”), except:

(a) any Restricted Subsidiary may make Restricted Payments to Holdings, the
Borrower or any Restricted Subsidiary;

(b) distributions or payments of Receivables Fees;

(c) the Borrower may make Restricted Payments to Holdings to permit Holdings to
pay (i) any Taxes which are due and payable by Holdings, the Borrower and the
Restricted Subsidiaries as part of a consolidated or similar group but only to
the extent such Taxes are attributable to Holdings, the Borrower and the
Restricted Subsidiaries, (ii) ordinary course corporate operating expenses and
other fees and expenses required to maintain its corporate existence,
(iii) reasonable fees and expenses in connection with compliance with reporting
obligations under, or in connection with compliance with, federal or state laws
or under this Agreement or any other Loan Document and (iv) so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, reasonable fees and expenses incurred in connection with any debt or
equity offering by Holdings to the extent the proceeds thereof are (or, in the
case of an unsuccessful offering, were intended to be) used for the benefit of
the Borrower and the Restricted Subsidiaries, whether or not completed;

(d) Restricted Payments in the form of Capital Stock (other than Disqualified
Capital Stock) of the Borrower or Holdings;

(e) Holdings, the Borrower or any Subsidiary may make Restricted Payments to,
directly or indirectly, purchase the Capital Stock of the Borrower or Holdings
from present or former officers, directors, consultants, agents or employees (or
their estates, trusts, family members or former spouses) of Holdings, the
Borrower or any Subsidiary upon the death, disability,

 

-96-



--------------------------------------------------------------------------------

retirement or termination of the applicable officer, director, consultant, agent
or employee, or pursuant to any equity subscription agreement, stock option or
equity incentive award agreement, shareholders’ or members’ agreement or similar
agreement, plan or arrangement; provided that the aggregate amount of payments
under this clause (e) in any fiscal year of the Borrower shall not exceed the
sum of (i) $20,000,000 in any fiscal year (which, if not used in any year, may
be carried forward to the next succeeding calendar year), plus (ii) any proceeds
received from key man life insurance policies, plus (iii) any proceeds received
by the Borrower or Holdings during such fiscal year from sales of the Capital
Stock of Holdings or the Borrower to directors, consultants, officers or
employees of Holdings, the Borrower or any Subsidiary in connection with
permitted employee compensation and incentive arrangements, provided, further,
that any Restricted Payments permitted (but not made) pursuant to sub-clause
(ii) or (iii) of this clause (e) in any prior fiscal year may be carried forward
to any subsequent calendar year, and provided, further, that cancellation of
Indebtedness owing to Holdings, the Borrower or any Restricted Subsidiary by any
member of management of Holdings, the Borrower or its Restricted Subsidiaries in
connection with a repurchase of the Capital Stock of Holdings will not be deemed
to constitute a Restricted Payment for purposes of this Section 7.6;

(f) noncash repurchases of Capital Stock deemed to occur upon exercise of stock
options or similar equity incentive awards if such Capital Stock represents a
portion of the exercise price of such options or similar equity incentive
awards;

(g) [Reserved];

(h) the Borrower may make Restricted Payments to allow Holdings to make payments
in cash, in lieu of the issuance of fractional shares, upon the exercise of
warrants or upon the conversion or exchange of Capital Stock of any such Person;

(i) [Reserved];

(j) to the extent constituting Restricted Payments, Holdings, the Borrower and
its Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Sections 7.4, 7.5 (other than Section 7.5(n)) and
7.7);

(k) any non-wholly owned Restricted Subsidiary of the Borrower may declare and
pay cash dividends to its equity holders generally so long as the Borrower or
its respective Subsidiary which owns the equity interests in the Restricted
Subsidiary paying such dividend receives at least its proportional share thereof
(based upon its relative holding of the equity interests in the Restricted
Subsidiary paying such dividends and taking into account the relative
preferences, if any, of the various classes of equity interest of such
Restricted Subsidiary);

(l) any dividend paid within 60 days after the date of declaration thereof if at
such date of declaration such dividend would have complied with this
Section 7.6;

(m) provided that no Default or Event of Default is continuing or would result
therefrom, Holdings, the Borrower and their respective Restricted Subsidiaries
may make Restricted Payments to redeem or purchase the Capital Stock of the
Borrower or Holdings in an amount not to exceed the greater of $50,000,000 and
2.25% of Consolidated Total Assets in any fiscal year;

(n) provided that no Default or Event of Default is continuing or would result
therefrom, other Restricted Payments in an amount not to exceed the Available
Amount; and

 

-97-



--------------------------------------------------------------------------------

(o) Restricted Payments to repay, repurchase, redeem, defease, retire or
otherwise acquire Junior Debt, to the extent permitted pursuant to Section 7.8.

(p) provided that no Default or Event of Default is continuing or would result
therefrom, additional Restricted Payments so long as the Consolidated Total Net
Leverage Ratio is not in excess of 3.75 to 1.00 after giving effect to such
Restricted Payment.

Section 7.7 Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or all or
substantially all of the assets constituting an ongoing business from, or make
any other similar investment in, any other Person (all of the foregoing,
“Investments”), except:

(a) (i) extensions of trade credit in the ordinary course of business and
(ii) purchases and acquisitions of inventory, supplies, materials and equipment
or purchases of contract rights or licenses or leases of Intellectual Property
in each case in the ordinary course of business, to the extent such purchases
and acquisitions constitute Investments;

(b) Investments in Cash Equivalents and Investments that were Cash Equivalents
when made;

(c) Investments arising in connection with (i) the incurrence of Indebtedness
permitted by Sections 7.2 to the extent arising as a result of Indebtedness
among Holdings, the Borrower or any Restricted Subsidiary and Guarantee
Obligations permitted by Section 7.2 and payments made in respect of such
Guarantee Obligations (other than Investments by a Loan Party in a Person that
is other than the Borrower or the Guarantors), (ii) the forgiveness or
conversion to equity of any Indebtedness permitted by Section 7.2 and
(iii) Guarantees by Holdings, the Borrower or any Restricted Subsidiary of
operating leases (other than Capital Lease Obligations) or of other obligations
that do not constitute Indebtedness, in each case entered into in the ordinary
course of business;

(d) loans and advances to employees, consultants or directors of Holdings, the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business (excluding any reimbursement obligations in the ordinary course of
business in connection with ‘corporate credit cards’) in an aggregate amount
(for Holdings, the Borrower and all Restricted Subsidiaries) not to exceed
$5,000,000 at any one time outstanding;

(e) Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.7(c)) by Holdings, the Borrower or any of their
respective Restricted Subsidiaries in Holdings, the Borrower or any Person that,
prior to such Investment, is a Subsidiary Guarantor or is a Domestic Subsidiary
that becomes a Subsidiary Guarantor at the time of such Investment;

(f) Permitted Acquisitions to the extent that any Person or Property acquired in
such acquisition becomes a Subsidiary Guarantor or a part of the Borrower or any
Guarantor or becomes (whether or not such Person is a Wholly Owned Subsidiary) a
Subsidiary Guarantor in the manner contemplated by Section 6.8(c);

(g) loans by Holdings, the Borrower or any of their respective Restricted
Subsidiaries to the employees, officers or directors of Holdings, the Borrower
or any of its Restricted Subsidiaries in connection with management incentive
plans; provided that such loans represent cashless transactions pursuant to
which such employees, officers or directors directly invest the proceeds of such
loans in the Capital Stock of Holdings;

 

-98-



--------------------------------------------------------------------------------

(h) Investments by Holdings, the Borrower or any of their respective Restricted
Subsidiaries in joint ventures or similar arrangements and Non-Guarantor
Subsidiaries in an aggregate amount at any one time outstanding (for Holdings,
the Borrower and all Restricted Subsidiaries), not to exceed the sum of (A) $the
greater of $35,000,000 and 1.50% of Consolidated Total Assets plus (B) an amount
equal to the Available Amount; provided, that any Investment made pursuant to
this clause (h) for the purpose of funding a Permitted Acquisition permitted
under Section 7.7(f) shall not be deemed a separate Investment for the purposes
of this clause (h); provided, further, that no Investment may be made pursuant
to this clause (h) in any Unrestricted Subsidiary for the purpose of making a
Restricted Payment prohibited pursuant to Section 7.6;

(i) Investments (including debt obligations) received in the ordinary course of
business by Holdings, the Borrower or any Restricted Subsidiary in connection
with the bankruptcy or reorganization of suppliers, customers and other Persons
and in settlement of delinquent obligations of, and other disputes with,
suppliers, customers and other Persons arising out of the ordinary course of
business;

(j) Investments by any Non-Guarantor Subsidiary in any other Non-Guarantor
Subsidiary that is a Restricted Subsidiary;

(k) Investments in existence on, or pursuant to legally binding written
commitments in existence on, the Closing Date and listed on Schedule 7.7 and, in
each case, any extensions or renewals thereof, so long as the amount of any
Investment made pursuant to this clause (k) is not increased at any time above
the amount of such Investment set forth on Schedule 7.7;

(l) Investments of Holdings, the Borrower or any Restricted Subsidiary
consisting of Hedge Agreements permitted hereunder;

(m) Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary; provided that such Investment was not made in connection
with or in anticipation of such Person becoming a Restricted Subsidiary;

(n) Investments arising as a result of payments permitted by Section 7.8(a);

(o) Investments relating to any Receivables Subsidiary that, in the good faith
determination of the board of directors of the Borrower, are necessary or
advisable to effect such Receivables Facility or any repurchases in connection
therewith;

(p) Investments arising directly out of the receipt by Holdings, the Borrower or
any Restricted Subsidiary of non-cash consideration for any sale of assets
permitted under Section 7.5; provided that such non-cash consideration shall in
no event exceed 25% of the total consideration received for such sale;

(q) Investments resulting from pledges and deposits referred to in Sections
7.3(d) and (e);

(r) Investments consisting of the licensing or contribution of Intellectual
Property pursuant to joint marketing arrangements with other persons;

(s) any Investment in a Foreign Subsidiary to the extent such Investment is
substantially contemporaneously repaid in full with a dividend or other
distribution from such Foreign Subsidiary;

 

-99-



--------------------------------------------------------------------------------

(t) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(u) so long as no Default or Event of Default has occurred and is continuing,
additional Investments so long as the aggregate amount thereof outstanding at no
time exceeds the sum of (i) the greater of $50,000,000 and 2.25% of Consolidated
Total Assets plus (ii) an amount equal to the Available Amount; provided that no
Investment may be made pursuant to this clause (u) in any Unrestricted
Subsidiary for the purpose of making a Restricted Payment prohibited pursuant to
Section 7.6;

(v) advances of payroll payments to employees, or fee payments to directors or
consultants, in the ordinary course of business;

(w) Investments constituting loans or advances by the Borrower to Holdings in
lieu of Restricted Payments permitted pursuant to Section 7.6; and

(x) so long as no Default or Event of Default has occurred and is continuing,
additional Investments so long as the Consolidated Total Net Leverage Ratio is
not in excess of 3.75 to 1.00 after giving effect to such Investment.

It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes of this Section 7.7, such amount
shall deemed to be the amount of such Investment when made, purchased or
acquired less any returns on such Investment (not to exceed the original amount
invested). Notwithstanding the foregoing, no Investment in an Unrestricted
Subsidiary is permitted under this Section 7.7 unless such Investment is
permitted pursuant to clause (h) or (u) above.

Section 7.8 Optional Payments and Modifications of Certain Debt Instruments.

(a) Make any optional or voluntary payment, prepayment, repurchase or redemption
of, or otherwise voluntarily or optionally defease principal, interest or other
amounts in respect of any Permitted Subordinated Indebtedness or Junior Debt;
provided that Holdings, the Borrower or any Restricted Subsidiary may (i) so
long as no Default or Event of Default has occurred and is continuing, prepay
any Permitted Subordinated Indebtedness (or any Permitted Refinancing thereof)
or Junior Debt (or any Permitted Refinancing thereof) with amounts constituting
the Available Amount and (ii) refinance, replace or extend any Permitted
Subordinated Indebtedness (or any Permitted Refinancing thereof) or Junior Debt
to the extent permitted by Section 7.2.

(b) Amend, modify or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any Junior Debt or
Permitted Subordinated Indebtedness, in any manner that is materially adverse to
the Lenders without the prior consent of the Administrative Agent (with the
approval of the Required Lenders); provided that nothing in this Section 7.8(b)
shall prohibit the refinancing, replacement, extension or other similar
modification of Permitted Subordinated Indebtedness to the extent otherwise
permitted by Section 7.2.

Section 7.9 Transactions with Affiliates. Enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than Holdings, the Borrower or any Restricted
Subsidiary) unless such transaction is (a) otherwise not prohibited under this
Agreement and (b) upon fair and reasonable terms no less favorable to Holdings,
the Borrower or such Restricted Subsidiary, as the case may be, than it would
obtain in a comparable arm’s length transaction

 

-100-



--------------------------------------------------------------------------------

with a Person that is not an Affiliate. Notwithstanding the foregoing, Holdings,
the Borrower and the Restricted Subsidiaries may (i) undertake transactions
between and among the Borrower and Guarantors, (ii) make Restricted Payments not
prohibited by Section 7.6 and any Investments not prohibited by Section 7.7,
(iii) issue any Capital Stock not prohibited hereunder, (iv) issue any Capital
Stock, or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment arrangements, stock options and stock
ownership plans, or indemnities provided on behalf of employees or directors and
approved by the board of directors or senior management of the Borrower,
(v) without being subject to the terms of this Section 7.9, enter into any
transaction with any Person that is an Affiliate of Holdings or the Borrower
only by reason of such Person and Holdings or the Borrower, as applicable,
having common directors and (vi) undertake transactions in connection with
Receivables Transactions. For the avoidance of doubt, this Section 7.9 shall not
apply to employment, bonus, retention and severance arrangements with, and
payments of compensation, indemnities, cost reimbursements or benefits to or for
the benefit of, current or former employees, consultants, officers or directors
of Holdings, the Borrower or any of their respective Restricted Subsidiaries in
the ordinary course of business. For purposes of this Section 7.9, any
transaction with any Affiliate shall be deemed to have satisfied the standard
set forth in clause (b) of the first sentence hereof if such transaction is
approved by a majority of the Disinterested Directors of the board of directors
of Holdings, the Borrower or such Restricted Subsidiary, as applicable.
“Disinterested Director” shall mean, with respect to any Person and transaction,
a member of the Board of Directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

Section 7.10 Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by Holdings, the Borrower or any Restricted Subsidiary
of real or personal Property which is to be sold or transferred by Holdings, the
Borrower or such Restricted Subsidiary (a) to such Person or (b) to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such Property or rental obligations of Holdings, the Borrower or
such Restricted Subsidiary, except for (i) any such arrangement entered into in
the ordinary course of business of Holdings, the Borrower and its Subsidiaries,
(ii) sales or transfers by the Borrower or any Guarantor to the Borrower or any
other Guarantor, (iii) sales or transfers by any Non-Guarantor Subsidiary to any
other Non-Guarantor Subsidiary that is a Restricted Subsidiary and (iv) any such
arrangement to the extent that the fair market value of such Property does not
exceed $35,000,000 in the aggregate for all such arrangements; provided that the
Borrower and the Subsidiary Guarantors shall comply with the requirements of
Section 2.12(b), to the extent applicable, in connection with any transaction
described in the foregoing clauses (i), (ii), (iii) and (iv).

Section 7.11 [Reserved].

Section 7.12 Negative Pledge Clauses. Enter into any agreement that prohibits or
limits the ability of Holdings, the Borrower or any of their respective
Restricted Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any of its Property, whether now owned or hereafter acquired, to secure the
Obligations or, in the case of any Guarantor, its obligations under the
Guarantee and Collateral Agreement, other than:

(a) this Agreement, the other Loan Documents and the Senior Notes Indenture;

(b) any agreements governing any purchase money Liens or Capital Lease
Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby and the
proceeds thereof);

(c) software and other Intellectual Property licenses pursuant to which
Holdings, the Borrower or such Restricted Subsidiary is the licensee of the
relevant software or Intellectual Property, as the case may be (in which case,
any prohibition or limitation shall relate only to the assets that are the
subject of the applicable license);

 

 

-101-



--------------------------------------------------------------------------------

(d) Contractual Obligations incurred in the ordinary course of business
containing customary terms which limit Liens on the assets that are the subject
of the applicable Contractual Obligation and customary provisions restricting
assignment of such Contractual Obligations;

(e) any agreements regarding Indebtedness or other obligations of any
Non-Guarantor Subsidiary not prohibited under Section 7.2 (in which case, any
prohibition or limitation shall only be effective against the assets of such
Non-Guarantor Subsidiary and its Subsidiaries);

(f) prohibitions and limitations in effect on the date hereof and listed on
Schedule 7.12;

(g) customary provisions contained in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(h) customary provisions restricting the subletting or assignment of any lease
governing a leasehold interest;

(i) customary restrictions and conditions contained in any agreement relating to
any Disposition of Property not prohibited hereunder;

(j) any agreement in effect at the time any Person becomes a Subsidiary, so long
as such agreement was not entered into in contemplation of such Person becoming
a Subsidiary;

(k) restrictions imposed by applicable law;

(l) restrictions imposed by any Permitted Other Indebtedness (i) that are
consistent with the definition thereof or otherwise consistent with prevailing
market practice for similar types of Indebtedness at the time such restrictions
are incurred and (ii) to which the Administrative Agent has not objected after
having been afforded a period of at least five Business Days to review such
restrictions;

(m) restrictions in respect of Indebtedness secured by Liens permitted by
Section 7.3(h) relating solely to the assets or proceeds thereof secured by such
Indebtedness to the extent required to be so limited by such Sections; and

(n) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business.

Section 7.13 Clauses Restricting Subsidiary Distributions. Except pursuant to
the Senior Notes Indenture, enter into any consensual encumbrance or restriction
on the ability of any Restricted Subsidiary to: (i) make Restricted Payments in
respect of any Capital Stock of such Restricted Subsidiary held by, or pay any
Indebtedness owed to, Holdings, the Borrower or any Restricted Subsidiary or
(ii) make Investments in the Borrower or any Restricted Subsidiary, in either
case except for such encumbrances or restrictions existing under or by reason
of:

(a) any restrictions on Investments existing under the Loan Documents or under
the documentation governing Indebtedness permitted to be incurred under
Section 7.2(t) provided such restrictions are not more restrictive, taken as a
whole, than those contained herein ;

 

-102-



--------------------------------------------------------------------------------

(b) any restrictions with respect to such Restricted Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Restricted
Subsidiary;

(c) customary net worth provisions contained in Real Property leases entered
into by Holdings, the Borrower and its Restricted Subsidiaries, so long as the
Borrower has determined in good faith that such net worth provisions would not
reasonably be expected to impair the ability of Holdings the Borrower and its
Restricted Subsidiaries to meet their ongoing obligations;

(d) any restrictions contained in agreements related to Indebtedness of any
Non-Guarantor Subsidiary not prohibited under Section 7.2 (in which case such
restriction shall relate only to such Indebtedness and/or such Non-Guarantor
Subsidiary and its Restricted Subsidiaries);

(e) any agreement in effect at the time any Person becomes a Restricted
Subsidiary, so long as such agreement was not entered into in contemplation of
such Person becoming a Restricted Subsidiary;

(f) restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(g) restrictions contained in agreements related to secured Indebtedness
permitted pursuant to Sections 7.2(c), 7.2(j) or 7.2(s) to the extent that such
restrictions apply only to the property or assets securing such Indebtedness or
to the Restricted Subsidiaries incurring or guaranteeing such Indebtedness;

(h) any restrictions regarding licenses or sublicenses by Holdings, the Borrower
and its Restricted Subsidiaries of Intellectual Property in the ordinary course
of business (in which case such restriction shall relate only to such
Intellectual Property);

(i) customary provisions in Contractual Obligations restricting the assignment
of any agreement incurred in the ordinary course of business;

(j) customary provisions contained in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(k) customary provisions restricting the subletting or assignment of any lease
governing a leasehold interest; and

(l) customary restrictions and conditions contained in any agreement relating to
any Disposition of Property not prohibited hereunder.

Section 7.14 [Reserved].

Section 7.15 Limitation on Hedge Agreements. Enter into any Hedge Agreement
other than Hedge Agreements entered into in the ordinary course of business, and
not for speculative purposes.

Section 7.16 Changes in Jurisdictions of Organization; Name. In the case of any
Loan Party, change its name or change its jurisdiction of organization, in
either case except upon prompt written notice to the Collateral Agent and
delivery to the Collateral Agent, of all additional executed financing
statements, financing change statements and other documents reasonably requested
by the Collateral Agent to maintain the validity, perfection and priority of the
security interests provided for in the Security Documents.

 

-103-



--------------------------------------------------------------------------------

SECTION 8. EVENTS OF DEFAULT

Section 8.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) The Borrower shall fail to pay (i) any principal of any Loan when due in
accordance with the terms hereof, (ii) any principal of any Reimbursement
Obligation within three Business Days after any such Reimbursement Obligation
becomes due in accordance with the terms hereof or (iii) any interest owed by it
on any Loan or Reimbursement Obligation, or any other amount payable by it
hereunder or under any other Loan Document, within five Business Days after any
such interest or other amount becomes due in accordance with the terms hereof;
or

(b) Any certification, representation or warranty made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document, shall in either
case prove to have been inaccurate in any material respect and such inaccuracy
is adverse to the Lenders on or as of the date made or furnished; or

(c) Any Loan Party shall default in the observance or performance of any
agreement contained in Section 6.4(a), Section 6.7(a) or Section 7; provided
that, for the avoidance of doubt, any Event of Default under Section 7.1 remains
an Event of Default subject to cure as contemplated by Section 8.2 until so
cured; or

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 8.1), and such default
shall continue unremedied for a period of 30 days after the earlier of the date
that (x) such Loan Party receives from the Administrative Agent or the Required
Lenders notice of the existence of such default or (y) a Responsible Officer of
such Loan Party has knowledge thereof; or

(e) Holdings, the Borrower or any of its Restricted Subsidiaries shall
(i) default in making any payment of any principal (or, with respect to Hedge
Agreements, any amount due following termination of such Hedge Agreement) of any
Indebtedness for Borrowed Money (excluding the Loans and Reimbursement
Obligations) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness for
Borrowed Money beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness for Borrowed Money was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness for Borrowed Money or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event of default shall occur (it being understood that with respect to
Hedge Agreements, the occurrence of termination events or additional termination
events pursuant to the terms of such Hedge Agreements are not defaults in the
observance or performance of such Hedge Agreement), the effect of which payment
or other default or other event of default is to cause, or to permit the holder
or beneficiary of such Indebtedness (or a trustee or agent on behalf of such
holder or beneficiary) to cause, with the giving of notice if required, such
Indebtedness for Borrowed Money to become due prior to its stated maturity or to
become subject to a mandatory offer to purchase by the obligor thereunder or to
become payable; provided that (A) a default, event or condition described in
this paragraph shall not at any time constitute an Event of Default unless, at
such time,

 

-104-



--------------------------------------------------------------------------------

one or more defaults or events of default of the type described in this
paragraph shall have occurred and be continuing with respect to Indebtedness for
Borrowed Money the outstanding amount due of which individually exceeds
$25,000,000, and in the case of Indebtedness for Borrowed Money of the types
described in clauses (i) and (ii) of the definition thereof, with respect to
such Indebtedness which exceeds such amount either individually or in the
aggregate and (B) this paragraph (e) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer, destruction or other
disposition of the Property or assets securing such Indebtedness for Borrowed
Money if such sale, transfer, destruction or other disposition is not prohibited
hereunder and under the documents providing for such Indebtedness or (ii) any
Guarantee Obligations except to the extent such Guarantee Obligations shall
become due and payable by any Loan Party and remain unpaid after any applicable
grace period or period permitted following demand for the payment thereof; or

(f) (i) Holdings, the Borrower or any of its Restricted Subsidiaries (other than
any Immaterial Subsidiary) shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or Holdings, the Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against Holdings, the Borrower or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) any case, proceeding or other action of a
nature referred to in clause (i) above that (A) results in the entry of an order
for relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against Holdings, the Borrower or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against substantially all of its assets that results in the entry of an
order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or
(iv) Holdings, the Borrower or any of its Restricted Subsidiaries (other than
any Immaterial Subsidiary) shall consent to or approve of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) Holdings,
the Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary) shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

(g) (i) Holdings, the Borrower or any of its Restricted Subsidiaries shall incur
any liability in connection with any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) a
failure to meet the minimum funding standards (as defined in Section 302(a) of
ERISA), whether or not waived, shall exist with respect to any Single Employer
Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets of
Holdings, the Borrower or any of its Restricted Subsidiaries, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is reasonably likely to result in the
termination of such Single Employer Plan for purposes of Title IV of ERISA,
(iv) any Single Employer Plan shall terminate in a distress termination under
Section 4041(c) of ERISA or in an involuntary termination by the PBGC under
Section 4042 of ERISA, (v) Holdings, the Borrower or any of its Restricted
Subsidiaries shall, or is reasonably likely to, incur any liability as a result
of a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan or a Commonly Controlled Plan; and in

 

-105-



--------------------------------------------------------------------------------

each case in clauses (i) through (vi) above, such event or condition, together
with all other such events or conditions, if any, could reasonably be expected
to result in a direct obligation of Holdings, the Borrower or any of its
Restricted Subsidiaries to pay money that could have a Material Adverse Effect;
or

(h) One or more judgments or decrees shall be entered against Holdings, the
Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary if such Immaterial Subsidiary has less than $25,000,000 in
Consolidated Total Assets) involving for Holdings, the Borrower and any such
Restricted Subsidiaries taken as a whole a liability (not paid or fully covered
by third-party insurance or effective indemnity) of $25,000,000 (net of any
amounts which are covered by insurance or an effective indemnity) or more, and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 30 days from the entry thereof; or

(i) (i) Any of the Loan Documents shall cease, for any reason (other than by
reason of the express release thereof in accordance with the terms thereof) to
be in full force and effect or shall be asserted in writing by any Loan Party
not to be in effect or not to be a legal, valid and binding obligation of any
party thereto, (ii) any security interest purported to be created by any
Security Document and to extend to Collateral that is not immaterial to the
Borrower and its Restricted Subsidiaries on a consolidated basis shall cease to
be, or shall be asserted in writing by any Loan Party not to be, a valid and
perfected security interest (having the priority required by this Agreement or
the relevant Security Document) in the securities, assets or properties covered
thereby, except to the extent that (x) any such loss of perfection or priority
results from limitations of foreign laws, rules and regulations as they apply to
pledges of Capital Stock in Foreign Subsidiaries or the application thereof, or
solely from the failure of the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Guarantee and Collateral Agreement or to file UCC continuation statements, or
(y) such loss is covered by a lender’s title insurance policy and the
Administrative Agent shall be reasonably satisfied with the credit of such
insurer or (z) any such loss of validity, perfection or priority is solely the
result of any failure by the Collateral Agent to take any action within its
control necessary to secure the validity, perfection or priority of the liens or
(iii) the Guarantees pursuant to the Security Documents by any Loan Party of any
of the Obligations shall cease to be in full force and effect (other than in
accordance with the terms thereof), or shall be asserted in writing by any Loan
Party not to be in effect or not to be legal, valid and binding obligations; or

(j) (i) Holdings (or a successor to Holdings pursuant to a transaction not
prohibited hereunder) shall cease to own, directly or indirectly, 100% of the
Capital Stock of the Borrower, (ii) the occurrence of a Change of Control (as
defined in the Senior Notes Indenture) or (iii) for any reason whatsoever,
(x) during any period of twelve (12) consecutive months, a majority of the Board
of Directors of Holdings shall cease to be Continuing Directors or (y) any
“person” or “group” (within the meaning of Rule 13d-5 of the Exchange Act as in
effect on the date hereof), other than the Permitted Investors, shall own,
directly or indirectly, beneficially or of record, shares representing more than
35% of the aggregate ordinary voting power represented by the issued and
outstanding Capital Stock of Holdings (other than a transaction following which
holders of securities that represented 100% of such aggregate ordinary voting
power represented by the issued and outstanding Capital Stock of Holdings
immediately prior to such transaction (or other securities into which such
securities are converted as part of such transaction) own, directly or
indirectly, shares representing at least a majority of the aggregate ordinary
voting power represented by the issued and outstanding Capital Stock of the
surviving Person in such transaction immediately after such transaction) (any of
the foregoing, a “Change of Control”).

 

-106-



--------------------------------------------------------------------------------

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable
in each case without presentment, demand, protest or other requirement of any
kind each of which are expressly waived by each Loan Party, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments to be
terminated forthwith, whereupon the Revolving Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents to be due and payable forthwith, whereupon the same shall
immediately become due and payable in each case without presentment, demand,
protest or other requirement of any kind each of which are expressly waived by
each Loan Party. In the case of all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, the Borrower shall at such time deposit in a cash
collateral account opened by the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit. Amounts
held in such cash collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been backstopped or been fully drawn upon, if any, shall be applied to repay
other obligations of the Borrower hereunder and under the other Loan Documents.
After all such Letters of Credit shall have expired or been fully drawn upon,
all Reimbursement Obligations shall have been satisfied and all other
obligations of the Borrower then due and owing hereunder and under the other
Loan Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto).

Section 8.2 Specified Equity Contributions. For purposes of determining
compliance with Section 7.1 only (and not any other provision of this Agreement,
including any such other provision that utilizes a calculation of Consolidated
EBITDA) any equity contribution (other than Disqualified Capital Stock) made by
Holdings or any of the other direct or indirect equityholders of the Borrower to
the Borrower on or after the Closing Date and on or prior to the day that is 10
Business Days after the day on which financial statements are required to be
delivered for such fiscal quarter pursuant to Section 6.1 shall, at the request
of the Borrower made at the time of such contribution, be included in the
calculation of Consolidated EBITDA solely for the purposes of determining
compliance with such financial covenants at the end of such fiscal quarter and
any subsequent period that includes such fiscal quarter (any such equity
contribution so included in the calculation of Consolidated EBITDA, a “Specified
Equity Contribution”); provided that, (a) there shall be no more than (i) two
quarters in each four consecutive fiscal quarter period and (ii) five quarters
during the term of this Agreement in respect of which a Specified Equity
Contribution is made, (b) the amount of any Specified Equity Contribution shall
be no more than the amount required to cause the Borrower to be in pro forma
compliance with the financial covenants specified above after giving pro forma
effect to the application of proceeds required by clause (d) below, (c) all
Specified Equity Contributions shall be disregarded for purposes of determining
any baskets with respect to the covenants contained in the applicable Loan
Document, for purposes of determining pricing and for any other purpose, and may
not be used to make a restricted payment and (d) the proceeds of all Specified
Equity Contributions will be applied as a mandatory prepayment to the Term
Facilities (and, solely for purposes of calculating compliance with the
Consolidated Total Net Leverage Ratio for such fiscal quarter, such prepayment
shall be deemed to have been received as of the last date of such fiscal
quarter).

 

 

-107-



--------------------------------------------------------------------------------

If, after the making of the Specified Equity Contribution and the recalculations
of Consolidated EBITDA and Consolidated Total Net Leverage pursuant to the
preceding paragraph, the Borrower shall then be in compliance with the
requirements of Section 7.1, the Borrower shall be deemed to have satisfied the
requirements of such covenant as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable Event of Default that had occurred shall be deemed
cured.

Section 8.3 Treatment of Certain Payments. Subject to the terms of any
applicable intercreditor agreement, any amount received by the Administrative
Agent or the Collateral Agent from any Loan Party (or from proceeds of any
Collateral) following any acceleration of the Obligations under this Agreement
or any Event of Default with respect to the Borrower under Section 8.1(f)(i) or
(ii), in each case that is continuing, shall be applied: (i) first, ratably, to
pay any fees, indemnities or expense reimbursements then due to the
Administrative Agent or the Collateral Agent from the Borrower (other than in
connection with any Specified Hedge Agreements or Cash Management Obligations),
(ii) second, towards (x) the payment of interest and fees then due from the
Borrower hereunder and (y) the making of periodic payments in respect of
Specified Hedge Agreements then due, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
(iii) third, towards payment of other Obligations (including Cash Management
Obligations and Obligations of the Loan Parties owing under or in respect of any
Specified Hedge Agreements (except as set forth in clause (ii)(y) above) then
due from the Borrower hereunder, ratably among the parties entitled thereto in
accordance with the amounts of such Obligations then due to such parties and
(iv) last, the balance, if any, after all of the Obligations have been paid in
full, to the Borrower or as otherwise required by any Requirement of Law.

SECTION 9. THE AGENTS

Section 9.1 Appointment. Morgan Stanley is hereby appointed the Administrative
Agent and the Collateral Agent hereunder and under the other Loan Documents and
each Lender hereby authorizes Morgan Stanley to act as the Administrative Agent
and the Collateral Agent in accordance with the terms hereof and the other Loan
Documents. The provisions of this Section 9 (other than as expressly provided
herein) are solely for the benefit of the Agents and the Lenders and no Loan
Party shall have any rights as a third party beneficiary of any of the
provisions of this Section 9 (other than as expressly provided herein). In
performing its functions and duties hereunder, each Agent shall act solely as an
agent of the Lenders and does not assume and shall not be deemed to have assumed
any obligation towards or relationship of agency or trust with or for Holdings,
the Borrower or any of its Subsidiaries. Notwithstanding any other provision of
this Agreement or any provision of any other Loan Document, each of the Lead
Arrangers are named as such for recognition purposes only, and in their
respective capacities as such shall have no duties, responsibilities or
liabilities with respect to this Agreement or any other Loan Document; it being
understood and agreed that each of the Lead Arrangers shall be entitled to all
indemnification and reimbursement rights in favor of the Agents provided herein
and in the other Loan Documents and all of the other benefits of this Section 9.

Section 9.2 Delegation of Duties. Each Agent may execute any of its duties under
the applicable Loan Documents by or through any of its branches, sub-agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Neither Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care. All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions of Section 9.4 and of Section 9.8)
shall apply to any such sub-agent and to the Affiliates of any such sub-agent,
and shall apply to their respective activities as sub-agent as if such sub-agent
and Affiliates were named herein. Notwithstanding anything herein to the
contrary, with respect to each sub-agent appointed by the Administrative Agent
such sub-agent shall only have obligations to the Administrative Agent and not
to any Loan Party, Lender or any other Person and no Loan Party, Lender or any
other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.

 

-108-



--------------------------------------------------------------------------------

Section 9.3 Powers and Duties. Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Loan Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. In
the event that any obligations (other than the Obligations) are permitted to be
incurred hereunder and secured by Liens permitted to be incurred hereunder on
all or a portion of the Collateral, each Lender authorizes the Administrative
Agent to enter into intercreditor agreements, subordination agreements and
amendments to the Security Documents to reflect such arrangements on terms
acceptable to the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” in this Agreement and in the
other Loan Documents with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under the agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

Section 9.4 Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder or for the financial condition or business affairs of
any Loan Party or any other Person liable for the payment of any Obligations.
The Agents shall not be under any obligation to any Lender to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the properties, books or records of any Loan Party, except that the
Administrative Agent shall confirm the receipt of the items expressly required
to be delivered to it pursuant to Section 5 of this Agreement.

Section 9.5 Reliance by the Agents. The Agents shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including counsel to
the Loan Parties), independent accountants and other experts selected by the
Agents. The Agents may deem and treat the payee of any Note as the owner thereof
for all purposes unless a written notice of assignment, negotiation or transfer
thereof shall have been filed with the Administrative Agent. The Agents shall be
fully justified in failing or refusing to take any action under the applicable
Loan Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders or the
Majority Facility Lenders in respect of any Facility) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Agents shall in all cases be fully
protected in acting, or in refraining from acting, under the applicable Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders or the Majority Facility Lenders in
respect of any Facility), and such request and any action taken or failure to
act pursuant thereto shall be binding upon all the Lenders and all future
holders of the Loans.

 

-109-



--------------------------------------------------------------------------------

Section 9.6 Notice of Default. Neither Agent shall be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default unless such Agent
has received written notice from a Lender, Holdings or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” In the event that an Agent receives such a
notice, such Agent shall give notice thereof to the Lenders. The Agents shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders or the Majority Facility Lenders in respect of any
Facility); provided that unless and until such Agent shall have received such
directions, such Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

Section 9.7 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender acknowledges that it has, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of, and
investigation into the business, operations, Property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
any Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under the applicable
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, Property, financial and other condition
and creditworthiness of the Loan Parties and their affiliates. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Agents hereunder, the Agents shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, Property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of either Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.

Section 9.8 Indemnification. The Lenders agree to indemnify each Agent, the
Swingline Lender and any Issuing Bank in its capacity as such (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective Aggregate Exposure Percentages
in effect on the date on which indemnification is sought under this Section 9.8
(or, if indemnification is sought after the date upon which the Commitments
shall have terminated and the Loans shall have been paid in full, ratably in
accordance with such Aggregate Exposure Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent or any Issuing
Bank in any way relating to or arising out of, the Commitments, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent or any Issuing Bank under or in connection
with any of the foregoing; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent’s, Swingline Lender’s or such Issuing Bank’s
gross negligence or willful misconduct. The agreements in this Section 9.8 shall
survive the payment of the Loans and all other amounts payable hereunder.

 

-110-



--------------------------------------------------------------------------------

Section 9.9 Agent in Its Individual Capacity. Each Agent and its affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with any Loan Party as though such Agent were not an Agent. With respect to its
Loans made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
the applicable Loan Documents as any Lender and may exercise the same as though
it were not an Agent, and the terms “Lender” and “Lenders” shall include each
Agent in its individual capacity.

Section 9.10 Successor Administrative Agent, Collateral Agent, Swingline Lender
and Issuing Bank.

(a) The Administrative Agent shall have the right to resign at any time by
giving prior written notice thereof to the Lenders and the Borrower, effective
upon appointment of a successor in the manner contemplated by this
Section 9.10(a). The Administrative Agent shall have the right to appoint a
financial institution to act as the Administrative Agent and/or the Collateral
Agent hereunder reasonably acceptable the Borrower (provided that Borrower
approval shall not be required if an Event of Default under Section 8.1(a) or
8.1(f) has occurred and is continuing) and the Required Lenders, and the
Administrative Agent’s resignation shall become effective on the earlier of
(i) the acceptance of such successor the Administrative Agent by the Borrower
(if applicable) and the Required Lenders or (ii) the 60th day after such notice
of resignation. Upon any such notice of resignation, if a successor to the
Administrative Agent has not already been appointed by the retiring
Administrative Agent, the Required Lenders shall have the right, upon five
(5) Business Days’ notice to the Borrower, to appoint a successor to the
Administrative Agent reasonably acceptable to the Borrower (provided that
Borrower approval shall not be required if an Event of Default under
Section 8.1(a) or 8.1(f) has occurred and is continuing). If neither Required
Lenders nor the Administrative Agent have appointed a successor Administrative
Agent by the 60th day after such notice of resignation, such resignation shall
nevertheless thereupon become effective and the Required Lenders shall be deemed
to have succeeded to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent until such time, if any, as the
Required Lenders appoint a successor agent as provided for above; provided, that
until a successor to the Administrative Agent is so appointed by Required
Lenders or the Administrative Agent, the Administrative Agent, by notice to the
Borrower and Required Lenders, may retain its role as the Collateral Agent under
any Security Document. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor to the Administrative Agent, that
successor to the Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent and the retiring Administrative Agent shall promptly
(i) transfer to such successor to the Administrative Agent all sums, Securities
and other items of Collateral held under the Security Documents, together with
all records and other documents necessary or appropriate in connection with the
performance of the duties of the successor to the Administrative Agent under the
Loan Documents and (ii) execute and deliver to such successor to the
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor of the Administrative Agent of the security
interests created under the Security Documents, whereupon such retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. Except as provided above, any resignation of Morgan Stanley or its
successor as the Administrative Agent pursuant to this Section 9.10 shall also
constitute the resignation of Morgan Stanley or its successor as the Collateral
Agent. After the Administrative Agent’s resignation hereunder as the
Administrative Agent, the provisions of this Section 9 and of Section 10.5 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent hereunder. Except as provided above, any
successor to the Administrative Agent appointed pursuant to this Section 9.10,
upon its acceptance of such appointment, becomes the successor to the Collateral
Agent for all purposes hereunder. If Morgan Stanley or its successor as the
Administrative Agent pursuant to this Section 9.10 has resigned as the
Administrative Agent but retained its role as the Collateral Agent and no
successor the Collateral Agent has become the Collateral Agent pursuant to the
immediately preceding sentence within thirty (30) days of such resignation,
Morgan Stanley or its successor may resign as the Collateral Agent upon notice
to the Borrower and Required Lenders at any time.

 

 

-111-



--------------------------------------------------------------------------------

(b) The Collateral Agent may resign at any time by giving prior written notice
thereof to Lenders and the Borrower, effective upon appointment of a successor
in the manner contemplated in this Section 9.10(b). The Administrative Agent
shall have the right to appoint a financial institution as the Collateral Agent
hereunder, subject to the reasonable satisfaction of the Borrower (except if an
Event of Default has occurred and is continuing) and the Required Lenders, and
the Collateral Agent’s resignation shall become effective on the earlier of
(i) the acceptance of such successor Collateral Agent by the Borrower (if
applicable) and the Required Lenders or (ii) the 60th day after such notice of
resignation. Upon any such notice of resignation, if a successor to the
Collateral Agent has not already been appointed by the Administrative Agent, the
Required Lenders shall have the right, upon five (5) Business Days’ notice to
the Administrative Agent, to appoint a successor Collateral Agent. If no
successor agent has accepted appointment as Collateral Agent by the date that is
60 days following a retiring Collateral Agent’s notice of resignation, the
retiring Collateral Agent’s resignation shall nevertheless thereupon become
effective and the Required Lenders shall be deemed to have succeeded to and
become vested with all of the rights, powers, privileges and duties of the
Collateral Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. Upon the acceptance of any
appointment as the Collateral Agent hereunder by a successor Collateral Agent,
that the successor Collateral Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring Collateral
Agent under this Agreement and the Security Documents, and the retiring
Collateral Agent under this Agreement shall promptly (i) transfer to such
successor Collateral Agent all sums, Securities and other items of Collateral
held hereunder or under the Security Documents, together with all records and
other documents necessary or appropriate in connection with the performance of
the duties of the successor Collateral Agent under this Agreement and the
Security Documents and (ii) execute and deliver to such successor Collateral
Agent or otherwise authorize the filing of such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Collateral Agent of the
security interests created under the Security Documents, whereupon such retiring
Collateral Agent shall be discharged from its duties and obligations under this
Agreement and the Security Documents. After any retiring Collateral Agent’s
resignation hereunder as the Collateral Agent, the provisions of this Agreement
and the Security Documents shall inure to its benefit as to any actions taken or
omitted to be taken by it under this Agreement or the Security Documents while
it was the Collateral Agent hereunder.

(c) In connection with the execution of any intercreditor arrangements pursuant
to Section 7.3(a) and notwithstanding anything to the contrary set forth in this
Agreement, the Collateral Agent shall have the right to resign by giving prior
written notice thereof to the Lenders and the Borrower, effective upon
appointment of a successor Collateral Agent in the manner contemplated by this
Section 9.10(c). The Collateral Agent shall have the right to appoint a
financial institution that, in the ordinary course of its business, serves as
agent for debt facilities as the Collateral Agent hereunder. The Collateral
Agent’s resignation shall become effective, unless otherwise specified by the
Collateral Agent in its notice of resignation, on the earlier of (i) the
successor Collateral Agent’s acceptance of such appointment or (ii) the
effective date of the applicable intercreditor arrangements. If no successor
agent has accepted appointment as Collateral Agent by the effective date of the
applicable intercreditor arrangements (or such later date as specified in the
notice of resignation), the retiring Collateral Agent’s resignation shall
nevertheless thereupon become effective and the Required Lenders shall be deemed
to have succeeded to and become vested with all of the rights, powers,
privileges and duties of the Collateral Agent hereunder until such time, if any,
as the Required Lenders appoint a successor agent as provided for above. Upon
the acceptance of any appointment as the Collateral Agent hereunder by a
successor Collateral Agent, the successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent under this Agreement and the Security Documents

 

-112-



--------------------------------------------------------------------------------

without the consent of the Borrower, the Lenders or any other Agent hereunder,
and the retiring Collateral Agent under this Agreement shall promptly
(i) transfer to such successor Collateral Agent all sums, Securities and other
items of Collateral held hereunder or under the Security Documents, together
with all records and other documents necessary or appropriate in connection with
the performance of the duties of the successor Collateral Agent under this
Agreement and the Security Documents and (ii) execute and deliver to such
successor Collateral Agent or otherwise authorize the filing of such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Security Documents, whereupon such
retiring Collateral Agent shall be discharged from its duties and obligations
under this Agreement and the Security Documents. Each party hereto agrees to
execute and deliver any waivers or amendments with respect to any Loan Document
to which it is a party that the retiring Collateral Agent reasonably determines
is necessary in connection its resignation pursuant to this Section 9.10(c).
After any retiring Collateral Agent’s resignation hereunder as the Collateral
Agent, the provisions of this Agreement and the Security Documents shall inure
to its benefit as to any actions taken or omitted to be taken by it under this
Agreement or the Security Documents while it was the Collateral Agent hereunder.

(d) Any resignation of Morgan Stanley or its successor as the Administrative
Agent pursuant to this Section shall also constitute the resignation of Morgan
Stanley or its successor as the Swingline Lender and Issuing Bank, and any
successor Administrative Agent appointed pursuant to this Section shall, upon
its acceptance of such appointment, become the successor Swingline Lender and
Issuing Bank for all purposes hereunder. In such event (a) any outstanding
Swingline Loans made by the retiring Administrative Agent in its capacity as
Swingline Lender shall be repaid in accordance with Section 2.7(b), (b) upon
such prepayment, the retiring Administrative Agent and Swingline Lender shall
surrender any Swingline Note held by it to the Borrower for cancellation and
(c) the Borrower shall issue, if so requested by the successor Administrative
Agent and Swingline Lender, a new Swingline Note to the successor Administrative
Agent and Swingline Lender, in the principal amount of the Swingline Loan
Sublimit then in effect and with other appropriate insertions.

Section 9.11 Authorization to Release Liens and Guarantees. The Collateral Agent
is hereby irrevocably authorized by each of the Lenders to effect any release or
subordination of Liens or Guarantee Obligations contemplated by Section 10.15.

Section 9.12 Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Code or any other authority
of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender for any reason (including because the appropriate form
was not delivered or not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding tax ineffective), such Lender shall
indemnify and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrower pursuant to
Section 2.20 and without limiting or expanding the obligation of the Borrower to
do so) for all amounts paid, directly or indirectly, by the Administrative Agent
as Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other out-of-pocket expenses, whether or not such tax was
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
The agreements in this Section 9.12 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Agreement and the repayment,
satisfaction or discharge of all other Obligations.

 

-113-



--------------------------------------------------------------------------------

SECTION 10. MISCELLANEOUS

Section 10.1 Amendments and Waivers.

(a) Subject to Section 2.25, neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent (and Collateral Agent
as applicable) and each Loan Party party to the relevant Loan Document may, from
time to time, (a) enter into written amendments, supplements or modifications
hereto and to the other Loan Documents for the purpose of adding any provisions
to this Agreement or the other Loan Documents or changing in any manner the
rights or obligations of the Agents, the Swingline Lender, the Issuing Banks,
the Lenders or of the Loan Parties or their Subsidiaries hereunder or thereunder
or (b) waive, on such terms and conditions as the Required Lenders or the Agents
may specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (1) (i) forgive or reduce the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date or
reduce the amount of any amortization payment in respect of any Term Loan,
reduce the stated rate of any interest, fee or premium payable hereunder (except
(A) in connection with the waiver of applicability of any post-default increase
in interest rates (which waiver shall be effective with the consent of the
Required Lenders) and (B) that any amendment or modification of defined terms
used in the financial ratios in this Agreement shall not constitute a reduction
in the rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the written
consent of each Lender (including any Defaulting Lender) directly and adversely
affected thereby; (ii) amend, modify or waive any provision of this paragraph
(a) of this Section 10.1 without the written consent of all Lenders (other than
any Defaulting Lender); (iii) reduce any percentage specified in the definition
of Required Lenders, consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement and the other Loan
Documents, release or subordinate the Liens on all or substantially all of the
Collateral or release all or substantially all of the Guarantors from their
obligations under the Guarantee and Collateral Agreement, in each case without
the written consent of all Lenders (other than any Defaulting Lender);
(iv) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
(other than any Defaulting Lender) under such Facility; (v) amend, modify or
waive any provision of Section 9 without the consent of the Administrative Agent
or Collateral Agent or any provision of any Loan Document as the same applies to
the rights and obligations of any Agent, in each case, without the written
consent of each Agent directly and adversely affected thereby; (vi) amend,
modify or waive any provision of Section 2.6 or 2.7 with respect to Swingline
Loans without the written consent of the Swingline Lender; (vii) amend, modify
or waive any provision of Section 3 without the written consent of the Issuing
Banks; (viii) amend the provisions of Sections 2.18(a), 2.18(b), 2.18(c), 8.3 or
10.7(a) in a manner that would by its terms alter the pro rata sharing of
payments required thereby, without the prior written consent of each Lender
adversely affected thereby (which, notwithstanding the foregoing, such consent
of such Lender directly adversely affected thereby shall be the only consent
required hereunder to make such modification) or (ix) amend, modify or waive any
provision of Section 5.2 with respect to Revolving Loans without the written
consent of the Majority Facility Lenders in respect of the Revolving Facility;
and (2) subject to the foregoing clause (1), disproportionately affect a
Defaulting Lender without the written consent of such Defaulting Lender. Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Agents shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing unless limited by the terms of such waiver; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon.

 

-114-



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Agents, Holdings
and the Borrower (a) to add one or more additional credit facilities to this
Agreement (it being understood that no Lender shall have any obligation to
provide or to commit to provide all or any portion of any such additional credit
facility) and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans and Revolving Extensions of Credit and the accrued interest and fees in
respect thereof and (b) to include appropriately, after the effectiveness of any
such amendment (or amendment and restatement), the Lenders holding such credit
facilities in any determination of the Required Lenders and Majority Facility
Lenders, as applicable.

(c) [Reserved].

(d) Furthermore, notwithstanding the foregoing, if following the Closing Date,
(i) the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature, in
each case, in any provision of this Agreement or any other Loan Document or
(ii) the Administrative Agent and the Borrower shall have jointly agreed to make
adjustments to this Agreement necessary in order to reflect a change in the
financial reporting convention pursuant to Section 6.13, then in each case the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to this Agreement or any other Loan Document if the same is
not objected to in writing by the Required Lenders within five Business Days
following receipt of notice thereof; it being understood that posting such
amendment electronically on IntraLinks/IntraAgency or another relevant website
with notice of such posting by the Administrative Agent to the Required Lenders
shall be deemed adequate receipt of notice of such amendment.

(e) Furthermore, notwithstanding the foregoing, no Lender consent is required to
effect any amendment, modification or supplement to any intercreditor agreement
or arrangement permitted under this Agreement or in any document pertaining to
any Indebtedness permitted hereby that is permitted to be secured by the
Collateral, including any Incremental Loan, for the purpose of adding the
holders of such Indebtedness (or their representatives) as a party thereto and
otherwise causing such Indebtedness to be subject thereto, in each case as
contemplated by the terms of such intercreditor agreement or arrangement
permitted under this Agreement, as applicable (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and; provided
that such other changes are not adverse, in any material respect (taken as a
whole), to the interests of the Lenders); provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.

Section 10.2 Notices .

(a) All notices, requests and demands to or upon the respective parties hereto
to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice or other electronic
transmission, when received, addressed as follows in the case of Holdings, the
Borrower, the Agents, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

 

-115-



--------------------------------------------------------------------------------

Holdings:

   Engility Holdings, Inc.    4803 Stonecroft Boulevard    Chantilly, VA 20151
   Attention: Legal Department    Telecopy: (703) 449-3400    Telephone:
(703) 633-8300

With a copy to:

   Bass, Berry & Sims PLC    150 Third Avenue South, Suite 2800    Nashville, TN
37201    Attention: Ryan Thomas    Telecopy: (615) 742-7765    Telephone:
(615) 742-2778

The Borrower:

   Engility Corporation    4803 Stonecroft Boulevard    Chantilly, VA 20151   
Attention: Legal Department    Telecopy: (703) 449-3400    Telephone:
(703) 633-8300

With a copy to:

   Bass, Berry & Sims PLC    150 Third Avenue South, Suite 2800    Nashville, TN
37201    Attention: Ryan Thomas    Telecopy: (615) 742-7765    Telephone:
(615) 742-2778

Agents:

   Morgan Stanley Senior Funding, Inc.    1585 Broadway    New York, NY 10036,
   Attention: MS Agency    Telecopy: (212) 507-6680    Telephone: (917) 260-0588
   Email: AGENCY.BORROWERS@morganstanley.com

provided that any notice, request or demand to or upon the Agents, the Lenders,
Holdings or the Borrower shall not be effective until received.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Agents, Holdings or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Notwithstanding any other provision of this Agreement, no
Indemnitee will be responsible or liable to the Borrower or any other Person or
entity for damages arising

 

-116-



--------------------------------------------------------------------------------

from the use by others of any information or other materials obtained through
internet, electronic, telecommunications or other information transmission
systems except to the extent such damages have resulted from the bad faith,
willful misconduct or gross negligence of such Indemnitee or any of its
affiliates or controlling persons or any of the officers, directors, employees,
agents or members of any of the foregoing (to the extent determined by a final,
non-appealable judgment a court of competent jurisdiction).

Section 10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of any Agent or any Lender, any right, remedy, power
or privilege hereunder or under the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Section 10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

Section 10.5 Payment of Expenses; Indemnification. Except with respect to Taxes
which are addressed solely in Section 2.20, the Borrower agrees (a) to pay or
reimburse each Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with the syndication of the Facilities
(other than fees payable to syndicate members) and the development, preparation,
execution and delivery of this Agreement and the other Loan Documents and any
other documents prepared in connection herewith or therewith and any amendment,
supplement or modification thereto, and, as to the Agents only, the
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements and other charges of a single firm of
counsel to the Agents (plus one firm of specialist counsel and, in each case,
one firm of local counsel per material jurisdiction as may reasonably be
necessary in connection with collateral matters) in connection with all of the
foregoing, (b) to pay or reimburse each Lender and each Agent for all their
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights under this Agreement or in a
bankruptcy case or insolvency proceeding, the other Loan Documents and any such
other documents, including the documented fees and disbursements of a single
firm of counsel (and, if necessary, a single firm of specialist counsel and, in
each case, a single firm of local counsel per material jurisdiction as may
reasonably be necessary, for the Agents and the Lenders, taken as a whole) (and,
in each case, in the case of an actual or perceived conflict of interest another
firm of counsel for such affected Indemnitee), and (c) to pay, indemnify or
reimburse each Lender, each Agent, each Issuing Bank and each Lead Arranger in
any capacity to which it may have been appointed by the Borrower in connection
with the Refinancing and each of their respective affiliates, and each of their
respective officers, partners, directors, employees, trustees, advisors, agents,
sub-agents, representatives, attorneys and controlling Persons, as well as the
respective heirs, successors and assigns of the foregoing (each, an
“Indemnitee”) for, and hold each Indemnitee harmless from and against, any and
all other liabilities, obligations, losses, damages, penalties, costs, expenses
or disbursements, joint or several, arising out of any actions, judgments or
suits of any kind or nature whatsoever, arising out of or in connection with any
claim, action or proceeding (including any investigations or inquiries) relating
to or otherwise with respect to the execution, delivery, enforcement,
performance and administration of the Engagement Letter, this Agreement, the
other Loan Documents and any such other documents, including any of the
foregoing relating to the use of proceeds of the Loans, the transmission of
information or other materials through the internet, electronic,
telecommunications or other information transmission systems, or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of the Borrower, any of its Subsidiaries or any of the Properties
and the fees and disbursements and other charges of legal counsel in connection
with actions or proceedings (including any inquiry or investigation) or claim
(including in connection with the enforcement

 

-117-



--------------------------------------------------------------------------------

of the indemnification obligations set forth herein), whether or not any
Indemnitee is a party to any action, suit, proceeding or claim out of which any
such expenses arise, by any Indemnitee against Holdings, the Borrower, the
Guarantors, any of their respective Affiliates or any other Person hereunder
(all the foregoing in this clause (c), collectively, the “Indemnified
Liabilities”); provided that, neither Holdings nor the Borrower shall have any
obligation hereunder to any Indemnitee with respect to Indemnified Liabilities
to the extent such Indemnified Liabilities are determined by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from (i) the gross negligence or willful misconduct of such Indemnitee or its
Related Persons (to the extent determined by a final, non-appealable judgment of
a court of competent jurisdiction), (ii) a material breach of the Loan Documents
by such Indemnitee or its Related Persons or (iii) disputes solely among
Indemnitees or their Related Persons (it being understood that this clause
(iii) shall not apply to the indemnification of an Agent or Lead Arranger in a
suit involving an Agent or Lead Arranger in its capacity as such). For purposes
hereof, a “Related Person” of an Indemnitee means (i) if the Indemnitee is any
Agent or any of its affiliates or their respective officers, partners,
directors, employees, agents, representatives, attorneys and controlling
Persons, any of such Agent and its affiliates and their respective officers,
directors, employees, agents and controlling Persons, and (ii) if the Indemnitee
is any Lender or any of its affiliates or their respective officers, directors,
employees, agents, trustees, and controlling Persons, any of such Lender and its
affiliates and their respective officers, directors, employees, agents,
trustees, and controlling Persons. All amounts due under this Section 10.5 shall
be due and payable promptly after receipt of a reasonably detailed invoice
therefor. Statements payable by the Borrower pursuant to this Section 10.5 shall
be submitted to the Borrower at the address thereof set forth in Section 10.2,
or to such other Person or address as may be hereafter designated by the
Borrower in a written notice to the Administrative Agent. The agreements in this
Section 10.5 shall survive repayment of the Obligations. To the extent permitted
by applicable law, no Loan Party shall assert, and each Loan Party hereby
waives, any claim against each Lender, each Agent, Lead Arranger and their
respective Affiliates, directors, employees, attorneys, agents or sub-agents, on
any theory of liability, for special, indirect, special, consequential or
punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Loan Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
Holdings and Borrower hereby waives, releases and agrees not to sue upon any
such claim or any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor.

Section 10.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 10.6.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may, in compliance with applicable law, assign to one or more Eligible
Assignees (other than to any Disqualified Institution), all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

 

-118-



--------------------------------------------------------------------------------

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to (i) a Lender or (ii) in the case of an assignment of Term
Loans, an Affiliate of a Lender or an Approved Fund (as defined below) or
(iii) if an Event of Default under Section 8.1(a) or 8.1(f) has occurred and is
continuing, any other Person, provided further the Borrower may withhold its
consent to any assignment if such assignment would require the Borrower to make
any additional filing with any Governmental Authority or qualify any Loan or
Note under the laws of any foreign jurisdiction and the Borrower shall be
entitled to request and receive such information and assurances as it may
reasonably request from any Lender or any Eligible Assignee to determine whether
any such filing or qualification is required or whether any assignment is
otherwise in accordance with applicable law; provided, further, that, solely
with respect to Term Loans, the Borrower shall be deemed to have consented to
any assignment requiring its consent unless it shall object thereto by written
notice to the Administrative Agent within fifteen (15) Business Days after
having received notice thereof; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to (x) a Lender, an Affiliate of a
Lender or an Approved Fund or (y) Holdings, the Borrower or a Subsidiary of the
Borrower in connection with a purchase of Term Loans pursuant to
Section 2.11(b); and

(C) in the case of an assignment under the Revolving Facility, each Issuing Bank
and the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of (I) the date the Assignment and Assumption with respect to
such assignment is delivered to the Administrative Agent or (II) if earlier, the
“trade date” (if any) specified in such Assignment and Assumption) shall not be
less than (x) $5,000,000, in the case of the Revolving Facility or
(y) $1,000,000, in the case of the Term Facility or the New Term Facility,
unless the Borrower and the Administrative Agent otherwise consent; provided
that (1) no such consent of the Borrower shall be required if an Event of
Default under Section 8.1(a) or 8.1(f) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent and the Borrower (or, at the
Borrower’s request, manually) together with a processing and recordation fee of
$3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent); provided that (i) only one such fee shall be payable in
the case of contemporaneous assignments to or by two or more related Approved
Funds and (ii) such fee does not apply to assignments by the Lead Arrangers;

(C) the Eligible Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire and all applicable tax
forms; provided that the provisions of this clause (ii) shall not apply to an
assignment to Holdings or a Subsidiary of the Borrower in connection with a
purchase of Term Loans pursuant to Section 2.11(b);

 

-119-



--------------------------------------------------------------------------------

(D) the Eligible Assignee, if a Sponsor Affiliated Lender, (1) after giving
effect to such assignment, to all other assignments and participations with all
Sponsor Affiliated Lenders and to all Term Loans purchased and cancelled
pursuant to Section 2.11(b), the aggregate principal amount of all Loans and
Commitments then held by all Sponsor Affiliated Lenders (whether by assignment,
participation or other derivative transaction) shall not exceed 25% of the sum
of (i) the aggregate unpaid principal amount of the Term Loans then outstanding
and (ii) the Revolving Commitments then in effect, or, if the Revolving
Commitments have been terminated, the Revolving Extensions of Credit then
outstanding, (2) shall execute a waiver in form and substance reasonably
satisfactory to Administrative Agent that it shall have no right whatsoever so
long as such Person is a Sponsor Affiliated Lender (i) to consent to any
amendment, modification, waiver, consent or other such action with respect to
any of the terms of this Agreement or any other Loan Document or any departure
by any Loan Party therefrom, or to direct or require the Administrative Agent or
any Lender to undertake any action (or refrain from taking any action) with
respect to or under any Loan Document, (ii) to require any Agent or other Lender
to undertake any action (or refrain from taking any action) with respect to this
Agreement or any other Loan Document, (iii) otherwise vote on any matter related
to this Agreement or any other Loan Document, (iv) to attend (or receive any
notice of) any meeting, conference call or correspondence with any Agent or
Lender or receive any information from any Agent or Lender, (v) to have access
to the Platform (including, without limitation, that portion of the Platform
that has been designated for “private-side” Lenders) or (vi) to make or bring
any claim, in its capacity as Lender, against the Agent or any Lender with
respect to the duties and obligations of such Persons under the Loan Documents,
but no amendment, modification or waiver shall deprive any Sponsor Affiliated
Lender of its share of any payments which the Lenders are entitled to share on a
pro rata basis hereunder and (3) shall agree that it shall not exercise any
right to reject a mandatory prepayment pursuant to Section 2.12 that would
otherwise be available with respect to such Loans. By purchasing or being
assigned the Loans and by its acceptance of the benefits of this Agreement, each
Sponsor Affiliated Lender acknowledges and agrees that the Loans owned by it
shall be non-voting under sections 1126 and 1129 of the Bankruptcy Code in the
event that any proceeding thereunder shall be instituted by or against Borrower
or any other Loan Party.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) (i) an entity or an Affiliate of an entity that administers or
manages a Lender or (ii) an entity or an Affiliate of an entity that is the
investment advisor to a Lender. Notwithstanding the foregoing, no Lender shall
be permitted to make assignments under this Agreement to any Disqualified
Institution.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Eligible Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be subject to the obligations under and
entitled to the benefits of Sections 2.19, 2.20, 2.21 and 10.5). Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 10.6 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section 10.6 (and will be
required to comply therewith).

 

-120-



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). Holdings, the Borrower, the Administrative
Agent, the Issuing Banks, the Swingline Lender and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement (and the entries in the
Register shall be conclusive absent demonstrable error for such purposes),
notwithstanding notice to the contrary. The Register shall be available for
inspection by Holdings, the Borrower, the Issuing Banks, the Swingline Lender or
any Lender (with respect to any entry relating to such Lender’s Loans), at any
reasonable time and from time to time upon reasonable prior notice.

(c) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
administrative questionnaire (unless the Eligible Assignee shall already be a
Lender hereunder) and all applicable tax forms, the processing and recordation
fee referred to in paragraph (b) of this Section 10.6 and any written consent to
such assignment required by paragraph (b) of this Section, the Administrative
Agent shall accept such Assignment and Assumption and promptly record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(d) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, in compliance with applicable law, sell participations
(other than to any Disqualified Institution) to one or more Eligible Assignees
(a “Participant”), in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, the Issuing Banks, the Swingline
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) if such Participant is a Sponsor Affiliated Lender the
requirements of Section 10.6(b)(ii)(D) shall be complied with. Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly and adversely affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section 10.6, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.19, 2.20 and 2.21 (if such Participant agrees to have related
obligations thereunder) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 10.6. Each Lender that sells a participation, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form for United
States federal income tax purposes. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender, each Loan Party and
the Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary. Notwithstanding the foregoing, no Lender shall be permitted to sell
participations under this Agreement to any Disqualified Institutions.

 

-121-



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.19 or 2.20 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent to such greater amounts. A Participant shall comply with
Section 2.20(d) or (e), as (and to the extent) applicable, as if such
Participant were a Lender.

(e) Any Lender may, without the consent of or notice to the Administrative Agent
or the Borrower, at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central bank having jurisdiction over it, and this Section 10.6
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
Eligible Assignee for such Lender as a party hereto.

(f) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring the same (in the case of an
assignment, following surrender by the assigning Lender of all Notes
representing its assigned interests).

(g) Notwithstanding anything to the contrary contained herein, Holdings, the
Borrower or any of its Subsidiaries may acquire by assignment, participation or
otherwise any right to or interest in any of the Commitments or Loans hereunder
pursuant to Section 2.11(b) or through open market purchases; provided that upon
the purchase by Holdings, the Borrower or any Subsidiary of the Borrower of any
Term Loans, automatically and without the necessity of any notice or any other
action all principal and accrued and unpaid interest on the Term Loans so
repurchased shall be deemed to have been paid for all purposes and shall be
cancelled and no longer outstanding for all purposes of this Agreement and all
other Loan Documents.

(h) Each Lender acknowledges that Affiliates of Holdings, including the Sponsors
or entities controlled by the Sponsors, are Eligible Assignees hereunder and may
purchase Loans and/or Commitments hereunder from Lenders from time to time,
subject to the restrictions set forth in this Agreement; provided, that no
Affiliate of Holdings or the Sponsors shall be an Eligible Assignee other than a
Sponsor Affiliated Lender or a Sponsor Affiliated Institutional Lender.

(i) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to provide any requesting Lender
the list of Disqualified Institutions provided to the Administrative Agent by
the Borrower and any updates thereto and the Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or participant or prospective Lender or participant is
a Disqualified Lender or (y) have any liability with respect to or arising out
of any assignment or participation of loans and commitments under the
Facilities, or disclosure of confidential information, to any Disqualified
Institution.

Section 10.7 Adjustments; Set-off.

(a) Except to the extent that this Agreement provides for payments to be
allocated to a particular Lender or to the Lenders under a particular Facility,
if any Lender (a “Benefited Lender”) shall at any time receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by setoff, pursuant to events or
proceedings of the nature referred to in Section 8.1(f), or otherwise) in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such other Lender’s Obligations, such Benefited
Lender

 

-122-



--------------------------------------------------------------------------------

shall purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Obligations, or shall provide such other
Lenders with the benefits of any such collateral, as shall be necessary to cause
such Benefited Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefited
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) after
the expiration of any cure or grace periods, to set off and appropriate and
apply against such amount any and all deposits (general or special, time or
demand, provisional or final but excluding trust accounts), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any affiliate, branch or agency thereof to or
for the credit or the account of the Borrower. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

Section 10.8 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or electronic (i.e., “pdf”) transmission shall be effective as
delivery of a manually executed counterpart hereof. A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

Section 10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 10.10 Integration. This Agreement and the other Loan Documents represent
the entire agreement of Holdings, the Borrower, the Agents and the Lenders with
respect to the subject matter hereof and thereof.

Section 10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

Section 10.12 Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

 

-123-



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 10.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto; and

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

Section 10.13 Acknowledgments. Each of Holdings and the Borrower hereby
acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) each Agent, each Lender and their respective Affiliates may have economic
interests that conflict with those of Holdings or the Borrower

(c) neither the Agents nor any Lender has any advisory or fiduciary relationship
with or duty to either of Holdings or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Agents and Lenders, on one hand, and Holdings and the
Borrower, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor (irrespective of whether any Agent, Lender or any of
their respective Affiliates has advised or is currently advising the Borrower on
other matters); and

(d) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.

Section 10.14 Confidentiality. The Agents and the Lenders agree to treat any and
all information, regardless of the medium or form of communication, that is
disclosed, provided or furnished, directly or indirectly, by or on behalf of
Holdings or any of its affiliates in connection with this Agreement or the
transactions contemplated hereby whether furnished before or after the Closing
Date (“Confidential Information”), strictly confidential and not to use
Confidential Information for any purpose other than negotiating, making
available, syndicating, evaluating and administering this Agreement (the “Agreed
Purposes”). Without limiting the foregoing, each Agent and each Lender agrees to
treat any and all Confidential Information with adequate means to preserve its
confidentiality, and each Agent and each Lender agrees not to disclose
Confidential Information, at any time, in any manner whatsoever, directly or
indirectly, to any other Person whomsoever, except (1) to its directors,
officers, employees, counsel, advisors, trustees, affiliates and other
representatives (collectively, the “Representatives”), to the extent necessary
to permit such Representatives to assist in connection with the Agreed Purposes
(it being understood that the Representatives to whom such disclosure is made
will be informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential), (2) disclosures
of such information reasonably required by any pledgee referred to in
Section 10.6(d) or any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation of any Loans or any participations therein or by any direct or
indirect contractual counterparties (or the professional advisors thereto) to
any swap or derivative transaction relating to the

 

-124-



--------------------------------------------------------------------------------

Borrower and its obligations (provided, such pledgees, assignees, transferees,
participants, counterparties and advisors are advised of and agree to be bound
by either the provisions of this Section 10.14 or other provisions at least as
restrictive as this Section 10.14), (3) upon the request or demand of any
Governmental Authority having or purporting to have jurisdiction over it, (4) in
response to any order of any Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (5) to the extent reasonably
required or necessary, in connection with any litigation or similar proceeding
relating to the Facilities, (6) that has been publicly disclosed other than in
breach of this Section 10.14, (7) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender or in connection
with examinations or audits of such Lender, or (8) to the extent reasonably
required or necessary, in connection with the exercise of any remedy under the
Loan Documents. Each Agent and each Lender acknowledges that (i) Confidential
Information includes information that is not otherwise publicly available and
that such non-public information may constitute confidential business
information which is proprietary to the Borrower and (ii) the Borrower has
advised the Agents and the Lenders that it is relying on the Confidential
Information for its success and would not disclose the Confidential Information
to the Agents and the Lenders without the confidentiality provisions of this
Agreement. All information, including requests for waivers and amendments,
furnished by the Borrower or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities.
Accordingly, each Lender acknowledges that it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

Section 10.15 Release of Collateral and Guarantee Obligations; Subordination of
Liens.

(a) The Secured Parties hereby agree that the Liens granted to the Collateral
Agent by the Loan Parties on any Collateral shall be automatically released
(i) with respect to any Property constituting Collateral, upon the Disposition
(other than any lease) of such Property to a Person that is not a Loan Party
permitted by the Loan Documents, including in respect of accounts receivables
and related assets constituting Collateral upon the sale of such assets in
connection with a Receivables Facility permitted hereunder and (ii) in respect
of Property constituting Collateral that is owned by any Guarantor, upon the
release of such Guarantor from its Guarantee Obligations under the Loan
Documents in accordance with the next sentence; in each case, except to the
extent such Property secures or such Subsidiary guaranties any obligations in
respect of Senior Notes . Additionally, the Secured Parties hereby agree that a
Subsidiary Guarantor shall be automatically released from its Guarantee
Obligations under the Loan Documents upon consummation of any transaction
permitted hereunder resulting in such Subsidiary ceasing to constitute a
Restricted Subsidiary, or otherwise becoming an Excluded Subsidiary; except to
the extent such Subsidiary guaranties any obligations in respect of Senior
Notes; provided that to the extent any Restricted Subsidiary becomes an Excluded
Subsidiary and is released from its Guarantee Obligations hereunder, any such
release shall constitute an Investment in such Excluded Subsidiary as of the
date of such release. The Collateral Agent is hereby authorized by each Secured
Party and shall (without notice to, or vote or consent of, any Lender, or any
affiliate of any Lender that is a party to any Specified Hedge Agreement or Cash
Management Obligations or contingent or indemnification obligations not then
due) take such actions as may be reasonably requested by the Borrower and
execute any documents or instruments reasonably necessary to release any
Collateral or any Guarantor pursuant to the foregoing provisions of this
paragraph. In connection with any such request, the Borrower shall deliver to
the Administrative Agent, at least five Business Days prior to the date of the
proposed release (or such shorter period agreed to by the Administrative Agent),
a written request for release identifying the relevant Collateral or Guarantor
being released in reasonable detail together with a certification by the
Borrower stating that such transaction is in compliance with this Agreement and
the other Loan Documents and that

 

-125-



--------------------------------------------------------------------------------

the proceeds of such Disposition, if applicable, will be applied in accordance
with this Agreement and the other Loan Documents. Any representation, warranty
or covenant contained in any Loan Document relating to any such Property so
Disposed of (other than Property Disposed of to the Borrower or any of its
Restricted Subsidiaries) shall no longer be deemed to be repeated once such
Property is so Disposed of.

(b) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than (x) obligations in respect of any
Specified Hedge Agreement or Cash Management Obligations and (y) any contingent
or indemnification obligations not then due) have been paid in full, all
Commitments have terminated or expired and no Letter of Credit shall be
outstanding that is not cash collateralized or backstopped, upon request of
Holdings or the Borrower, the Collateral Agent shall (without notice to, or vote
or consent of, any Lender, or any affiliate of any Lender that is a party to any
Specified Hedge Agreement or documentation in respect of Cash Management
Obligations) take such actions as shall be required to release its security
interest in all Collateral, and to release all Guarantee Obligations under any
Loan Document, whether or not on the date of such release there may be
outstanding Obligations in respect of Specified Hedge Agreements or Cash
Management Obligations or contingent or indemnification obligations not then
due. Any such release of Guarantee Obligations shall be deemed subject to the
provision that such Guarantee Obligations shall be reinstated if after such
release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its Property, or otherwise,
all as though such payment had not been made.

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon request of Holdings or the Borrower in connection with any
Liens permitted by the Loan Documents, the Collateral Agent is hereby authorized
by each Secured Party and shall (without notice to, or vote or consent of, any
Lender) take such actions as shall be required to subordinate the Lien on any
Collateral to any Lien permitted to be senior to the Lien of the Collateral
Agent under Section 7.3. In connection with any such request, the Borrower shall
deliver to the Administrative Agent, at least five Business Days prior to the
date of the proposed subordination (or such shorter period agreed to by the
Administrative Agent), a written request for subordination identifying the
relevant Lien permitted under Section 7.3 in reasonable detail, together with a
certification by the Borrower stating that such transaction is in compliance
with this Agreement and the other Loan Documents.

Section 10.16 Accounting Changes. In the event that any Accounting Change (as
defined below) shall occur and such change results in a change in the method of
calculation of financial ratios, standards or terms in this Agreement, then the
Borrower and the Administrative Agent agree to enter into negotiations in order
to amend such provisions of this Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the
Administrative Agent and the Required Lenders, all financial ratios, standards
and terms in this Agreement shall continue to be calculated or construed as if
such Accounting Changes had not occurred. “Accounting Changes” refers to changes
in accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC.

Section 10.17 WAIVERS OF JURY TRIAL. EACH OF HOLDINGS, THE BORROWER, THE AGENTS
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

-126-



--------------------------------------------------------------------------------

Section 10.18 USA PATRIOT ACT. Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Publ. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Loan Parties in accordance with the
Patriot Act.

Section 10.19 Effect of Certain Inaccuracies. In the event that any financial
statement delivered pursuant to Section 6.1(a) or (b) or any Compliance
Certificate delivered pursuant to Section 6.2(b) is inaccurate, and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin or Applicable Commitment Fee Rate for any period (an
“Applicable Period”) than the Applicable Margin or Applicable Commitment Fee
Rate for such Applicable Period, then (i) promptly following the correction of
such financial statement by the Borrower, the Borrower shall deliver to the
Administrative Agent a corrected financial statement and a corrected Compliance
Certificate for such Applicable Period, (ii) the Applicable Margin and
Applicable Commitment Fee Rate for the twelve month period preceding the
delivery of such corrected financial statement and Compliance Certificate shall
be determined based on the corrected Compliance Certificate for such Applicable
Period and (iii) the Borrower shall promptly pay to the Administrative Agent the
accrued additional interest or commitment fees owing as a result of such
increased Applicable Margin or Applicable Commitment Fee Rate for such twelve
month period. This Section 10.19 shall not limit the rights of the
Administrative Agent or the Lenders hereunder, including under Section 8.1.

Section 10.20 Usury Savings Clause. Notwithstanding any other provision herein,
the aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.

Section 10.21 Marshalling; Payments Set Aside. Neither any Agent nor any Lender
shall be under any obligation to marshal any assets in favor of any Loan Party
or any other Person or against or in payment of any or all of the Obligations.
To the extent that any Loan Party makes a payment or payments to Administrative
Agent or Lenders (or to Administrative Agent, on behalf of Lenders), or any
Agent or Lenders enforce any security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the

 

-127-



--------------------------------------------------------------------------------

extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor or related thereto,
shall be revived and continued in full force and effect as if such payment or
payments had not been made or such enforcement or setoff had not occurred.

Section 10.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

1. a reduction in full or in part or cancellation of any such liability;

2. a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

3. the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

[SIGNATURE PAGES INTENTIONALLY OMITTED]

 

-128-



--------------------------------------------------------------------------------

ANNEX A-1

TO CREDIT AGREEMENT

Term Commitments

Term B1 Commitments:

 

Lender

   Term B1 Commitment      Pro
Rata Share  

Morgan Stanley Senior Funding, Inc.

   $ 2,437,673.6220,652,073.92        100.00 %    

 

 

    

 

 

 

Total

   $ 2,437,673.6220,652,073.92        100.00 %    

 

 

    

 

 

 

Term B2 Commitments:

 

Lender

   Term B2 Commitment      Pro
Rata Share  

Morgan Stanley Senior Funding, Inc.

   $ 46,295,610.4071,146,456.39        100.00 %    

 

 

    

 

 

 

Total

   $ 46,295,610.4071,146,456.39        100.00 %    

 

 

    

 

 

 

 

ANNEX A-1291



--------------------------------------------------------------------------------

ANNEX A-2

TO CREDIT AGREEMENT

Revolving Commitments

 

Lender

   Revolving
Commitment      Pro
Rata
Share  

Morgan Stanley Senior Funding, Inc.

   $ 35,000,000.00        21.21 % 

Barclays Bank PLC

   $ 30,000,000.00        18.18 % 

SunTrust Bank

   $ 30,000,000.00        18.18 % 

Regions Bank

   $ 21,000,000.00        12.72 % 

Deutsche Bank AG New York Branch

   $ 18,000,000.00        10.90 % 

JPMorgan Chase Bank, N.A.

   $ 16,000,000.00        9.69 % 

Jefferies Finance LLC

   $ 10,000,000.00        6.06 % 

KKR Corporate Lending LLC

   $ 5,000,000.00        3.03 %    

 

 

    

 

 

 

Total

   $ 165,000,000.00        100 %    

 

 

    

 

 

 

 

ANNEX A-130 2